FORM 6-K U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 datedMarch 20, 2013 Commission File Number 1-15148 BRF–BRASIL FOODS S.A. (Exact Name as Specified in its Charter) N/A (Translation of Registrant’s Name) 760 Av. Escola Politecnica Jaguare 05350-000 Sao Paulo, Brazil (Address of principal executive offices) (Zip code) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable. The BRF logo was created to represent our essence.The adopted symbol represents the globe, with all of its cultural, social, territorial and racial diversity. Each small part is assembled in a larger element, which shows that despite our differences we complete each other, communicate and create ties. In short, we are close to one another. The BRF logo expresses our positioning and our goal of uniting families and friends, of bringing lives together. The brand which brings lives together also brings the world together. CONTENTS MISSION, VISION AND VALUES 2 PRINCIPAL INDICATORS 6 Brand 8 BRF 10 MESSAGE FROM MANAGEMENT 16 STRATEGIC MANAGEMENT 17 COPORATE GOVERNANCE 18 Ethical behavior 21 Risk Management 21 FINANCIAL AND CONSTRUCTED CAPITAL 22 Operational performance 27 Economic-financial performance 30 Shares as an investment 37 INTELLECTUAL CAPITAL 38 HUMAN CAPITAL 42 SOCIAL CAPITAL 46 Value chain 48 Responsibility for the product 50 Animal wellbeing 51 Society 52 NATURAL CAPITAL 54 ABOUT THE REPORT 60 PRACTICES ALIGNED TO THE GLOBAL COMPACT 61 GRI CONTENTS INDEX 62 CORPORATE INFORMATION 65 PRINCIPAL INDICATORS |GRI 2.8| R$ million 1 Net sales Domestic market 3,482 6,424 12,148 13,515 15,419 16,668 Export market 3,151 4,969 8,789 9,166 10,287 11,849 Gross profit Gross margin (%) 28.2 24.2 20.2 25.3 25.9 22.6 Operating income Operational margin (%) 7.6 6.2 1.9 8.3 7.8 4.9 EBITDA NA NA NA NA EBITDA margin (%) NA NA NA NA 11.2 8.2 Adjusted EBITDA Ajusted EBITDA margin (%) 12.1 10.2 5.6 11.6 12.6 9.4 Net income 54 Net margin (%) 4.8 0.5 1.1 3.5 5.3 2.9 Net adjusted income 2 3 Net adjusted margin (%) 4.8 1.4 1.7 3.5 6.2 2.9 Market value Total assets Shareholder’s equity Net debt Net debt/EBITDA 0.53 2.92 3.60 1.38 1.67 2.62 Earnings per adjusted share - R$ (3 and 4) 1.73 0.26 0.28 0.92 1.82 0.94 Number of shares 185,957,152 206,958,103 436,236,623 872,473,246 872,473,246 872,473,246 Number of treasury shares 430,485 430,485 1,226,090 781,172 3,019,442 2,399,335 (1) Pro-forma data for 2009, as if the incorporation of the association with Sadia had occurred on January 1, 2009. (2) Net adjusted result - not considering the absorption of tax losses amounting to R$ 132 million due to the incorporation of Perdigão Agroindustrial S.A. in 1Q09 (3) Net adjusted result - not considering the absorption of the forecasted loss of R$ 215 million in Income Tax with respect to the incorporation of Sadia S.A., expected to take place in 2012. (4) Consolidated excluding shares held as treasury stock BRAND BRF has a new visual identity A logo full of symbolism which seeks to reflect the essence of the Company and its global footprint: more than producing food, BRF creates products able to bring lives together and to provide moments of wellbeing. And this principle is also present in the relations with all the brand’s stakeholders, producing a veritable dialog with the world. The BRF logo has been created to represent our essence. The adopted symbol represents the globe with all its cultural, social, territorial and racial diversity. Each small component combines into a single larger element showing that despite the differences, we are all-embracing, converse with one another and create bonds. In short, we are close to our consumers. The BRF logo expresses our positioning and our objective of bringing families and friends together, of approximating lives. BRF STATEMENT At BRF, we produce food in a special way: we bring ideas together to discover new possibilities and opportunities. And this begins at the farm gate. We bring together the work of thousands of partners in an unending chain. This is our starting point for food production in various places around the world. When we combine this driving force and knowledge, we multiply our sustainable practices and influence the communities where we work in a positive way. Here in the Company, we bring together different views and preferences. In this way we discover new possibilities for products that connect people and a universe of tastes. We have a team with a youthful spirit and a vocation for entrepreneurship. These are committed people, open to dialog, who deliver their best results with great energy. All are driven by the mission of being a global food company with admired brands and innovation and which delivers what it promises. For us, major challenges such as this are what motivate us! We want to increasingly participate in the lives and the world of people. This is the way we are going to achieve our purpose, producing food and offering services which bring lives together, share experiences and promote new discoveries. BRF: Bringing lives together. Welcome to BRF’s new visual identity: BRF One of the largest protein-based chilled and frozen food producers in the world, BRF was created out of the association between Perdigão and Sadia, the merger of which was announced in 2009 with the signing of the Performance Commitment Agreement (TCD) with the Administrative Council for Economic Defense – the Brazilian anti-trust authority – (Cade) and concluded in 2012. The Company operates in the segments of meats (poultry, pork and beef), processed foods from meat, dairy products, margarines, pastas, pizzas and frozen vegetables and sold under such household names as Sadia, Perdigão, Batavo, Elegê, Qualy, Chester, Perdix, Paty, among others. BRF has more than 3.3 thousand products in its portfolio, 450 of which were launched on the market in 2012. |GRI 2.1, 2.2| BRF operates 50 plants installed throughout Brazil and has a solid domestic distribution network which through 33 distribution centers delivers its products to consumers in 98% of the country. In the overseas market, the Company has nine industrial units in Argentina and two in Europe (the United Kingdom and The Netherlands) and 19 commercial offices for serving clients in more than 120 countries in five continents. In 2012, work began on a new plant in Abu Dhabi in the United Arab Emirates - scheduled to be inaugurated in the second half of 2013. The joint venture with Dah Chong Hong Limited (DCH) was also consolidated and now distributes to the Chinese retail and food services sectors. |GRI 2.3, 2.5, 2.7| The Company’s shares have been listed on the stock exchange for 32 years. Since 2006, BRF has been a component of BM&FBovespa’s Novo Mercado. For eight years now, the corporate commitment to sustainable development has been recognized through inclusion in the Exchange’s Corporate Sustainability Stock Index. The Company is a widely held company, its securities also trading on the New York Stock Exchange (NYSE - ADR level III). One of the largest employers in Brazil, the Company ended the year with a payroll of 109,473 and approximately 20,000 integrated outgrowers. |GRI 2.6, 2.8| The most significant structural change undergone by the Company in 2012 was the full integration of the Sadia subsidiary. The year also saw the complete implementation of the TCD agreed with Cade, resulting in the divestment of assets and the suspension of certain brands. BRF ceded to Marfrig ten food and four animal feed processing plants, two hog and two poultry slaughtering facilities, 12 chicken breeder stock farms, two poultry hatcheries and eight distribution centers. Brands transferred under the agreement were Rezende, Wilson, Texas, Tekitos, Patitas, Escolha Saudável, Light Elegant, Fiesta, Freski, Confiança, Doriana and Delicata. Cade ordered the temporary suspension from three to five years of some categories sold under the Perdigão and Batavo names. |GRI 2.9| In compensation, BRF took control of Quickfood in Argentina, owner of Paty, the leading hamburger brand name in the local market. In expanding its footprint and operations in South America, the company underscored its target of overseas growth and this in conjunction with organic growth in Brazil currently underway, provides the foundations for sustained expansion in line with the objectives of the BRF 15 Strategic Plan. MESSAGE FROM MANAGEMENT |GRI 1.1| Dear Shareholders, The year will go down in the annals of BRF as the one in which we implemented one of the most complex mergers anywhere in the world - that between Perdigão and Sadia - with the Company embarking on a new cycle. During the year, we complied in full with the agreement signed with the Administrative Council for Economic Defense (Cade), the Brazilian anti-trust authority, selling off plants, brands and distribution centers as well as temporarily suspending the use of the Perdigão brand for some product categories. We successfully ended the year by completing the merger process, including the incorporation of Sadia. In the business field, we were faced with an international economic crisis and an unprecedented spike in costs on the back of highly volatile and rising grain prices, characterizing one of the most difficult years for the world animal protein segment. But despite the transfer of assets and the suspension of brands representing about a third of our sales volume to the domestic market, we successfully increased consolidated net sales by 10.9% to R$ 28.5 billion. Adjusted EBITDA reached R$ 2.7 billion, and EBITDA reached R$2.3 billion, while net income totaled R$ 813.2 million, a negative variation of 40.5% over the preceding year. It should be pointed out that in the second half of 2012 following the agreement with CADE, domestic market sales rose 50% on the same comparative basis. This result is a reflection of extremely arduous and consistent work on a process which involved the Company in the implementation of two agendas in parallel: the daily operational routine together with the commitments surrounding the execution of the merger. The result proved a reaffirmation of the capacity of the Company to plan as a critical element in its success and one of its competitive advantages. Since the announcement of the merger, we have reached an average of 30.2% per year in Total Shareholder Return with our market capitalization standing at R$ 36.8 billion, BRF ranking as the 7th largest food company in the world. We experienced a particularly challenging period, executing several hundred projects during the year, this involving the adjustment of plants for the production of product lines displaced due to the transfer of units, new distribution centers and the redesign of the logistics network. At the same time, we continued to focus on innovation, launching more than 454 products, underscoring our presence in the market and receiving the recognition of Forbes magazine as one of the hundred most innovative companies in the world. Emphasis was also given to our internationalization plan, most notably the start on construction of the Abu Dhabi plant to be concluded in 2013. We also consolidated the acquisitions made in Argentina with the merger of three companies, the purchase of the distributor, Federal Foods in the Middle East and the initiation of operations in China through the Dah Chong Hong Limited joint venture. We continue alert to opportunities for strategic acquisitions overseas so that we can evolve towards having our own local activities on the ground rather than being represented through the intermediary of exports only. The efforts to expand internationally have contributed – together with those made in the direction of ramping up organic growth in Brazil - towards building the BRF of our dreams, a world class company with unequaled competitiveness. We reiterate our commitment to sustainability, increasingly part of our culture and our brands, and to progress in all the facets of the business. As a result, we have improved occupational safety indicators with a reduction of 35.6% in accidents involving time off work compared with 2011. Since the inception of the Health, Safety and Environmental Program (SSMA) in 2008, the Company has successfully reduced this accident rate by 77.1%. Underlying this progress is an important cultural change: the individual attitude of our more than 114 thousand employees which make the difference in terms of safety, health and preservation of the environment. We provide employment in the places where people live: 80% of our employees are located in the interior of the country – in addition to the approximately 20 thousand integrated outgrowers with whom we have supply contracts. In this way, BRF brings economic and social development to small municipalities and helps maintain the population rooted in the countryside. Our values are aligned to the ten principles of the United Nations Global Compact. We are active on all operating fronts in conjunction with clients, employees, suppliers, government and society for ensuring respect for human and labor rights, protection for the environment and combating corruption. These values are immutable, forming the bedrock of our business and underscoring our ambitions for growth. With the merger now consolidated, we have intensified the focus on the performance of assets through the increase in productivity and efficiency. We are reiterating our objective of being one of the largest food companies in the world, admired for its brand names, its innovative initiatives and its results, capable of maintaining and expanding its position of market leadership. To register this moment, we have adopted a new corporate brand with a new look, highlighting the building of a single company, which has energy, is a protagonist, cultivates relationships and dialog with the world. Our new corporate brand underscores our vocation for bringing lives together. In terms of business, the outlook for 2013 is extremely positive. During the course of the second semester, we undertook some important adjustments to ensure compatibility between the operations and the new reality of costs for the segment. We shall also focus on the synergies to be captured and take full advantage of market opportunities, especially in the sphere of exports which are already showing a gradual and promising recovery and providing the basis for improving margins. Deliveries in 2012 together with those we are preparing for 2013 are absolutely aligned with the BRF-15 strategic plan which is focused on internationalization and the enhancement of the value chain. Finally, we would especially like to thank the unceasing support of our shareholders – instrumental in achieving our strategic objectives – and register our recognition of the effort and competence of our teams in generating results, with the creation of sustainable value for all stakeholders. We are prepared to meet new challenges, identifying the role of each business segment, each product category and each brand. Our strategic focus is a long-term one and we have already begun to discuss our operation in the next decade in a process for outlining a vision of BRF in 2020. Unquestionably, we want to achieve even more. STRATEGIC MANAGEMENT |GRI 1.2| BRF 15 Objectives Domestic market The Company adopts a long-term strategic stance and begins 2013 aligned with the objectives and goals laid out in the BRF15 Strategic Plan to be one of the world’s premier food companies by 2015, admired for its world-class brands, innovation and results. On the cusp of the new cycle, internal discussions are to begin on the BRF 20 Strategic Plan, preparing the Company for the coming decade.All the work done in 2012 laid the foundations for a new cycle that now begins. After consolidating the agenda of obligations and tasks associated with the BRF-Sadia merger, the Company shifts focus to strategies for meeting the existing organic growth plan, including the goal of doubling 2010 sales within five years. It will be a period of slower investments. Although the numbers are not small, the curve will drop in 2013-14. The focus will be on efficiency via increased productivity and the optimization of and return on invested capital, exploiting existing capacity in order to consolidate a globalized BRF with a wide and innovative portfolio of products to satisfy the diverse consumer profiles around the globe. Domestically, the Company will make efforts to identify the role and positioning of each product category. The potential of the Sadia name as an iconic brand will be exploited for its characteristic of vitality and as a source of pleasure and enhancing the concept of sociability. The Perdigão brand, in turn, will be addressed in order to keep it relevant in consumers’ minds, even with the volume loss arising from the agreement with Cade, conveying a sense of caring and protection. Synergic gains are linked to increased productivity and efficiency at a low cost, the result of distribution centers able to operate with the full spectrum of brands, deliveries using the same trucks, and joint bills-of-sale to invoice products from a single legal entity. The cornerstone of internationalization is based on four points: brand, portfolio, progress in distribution and local production, themes that are complementary and directed towards the desired change in the overseas market. Long-term planning will change BRF’s international profile and position it to focus less on commodities and more on processed goods. To this end, strategic moves will be based on acquisitions of processors and distributors in the international market, the construction of factories and the development of products and marketing campaigns for different cultures and tastes, consolidating Sadia as a premium brand. • Meatproducts – Consolidate position in active markets; grow in categories capable of expansion; correctly position brands; add new categories/innovation to the business; focus on market share value; and promote service excellence. Foreign market Expand operations via acquisitions of processing and distribution units and local brands, using raw materials produced especially in Brazil due to competitive production costs; consolidate active markets, reaching retail and food-services customers and developing products according to each market’s demands, in order to reduce export margin volatility; and maintain a specific strategy for each area of operations: · Middle East – Build a factory with capacity for 80 thousand tons of processed foods; consolidate lead; strengthen brands; and increase retail and food-services penetration. · Latin America – Expand processed foods production; make progress on the distribution chain and brands; add synergies from newly acquired businesses; have enriched brands and portfolios with a production base in Argentina. · Far East – Reposition the Sadia brand as premium; strengthen the value-added products mix for the transformation industry, particularly in China – maintain joint venture to improve product distribution and processing; focus on retail and food services. · Europe – Improve the product mix; customers portfolio; footprint and progress along the distribution chain. · Africa – Strengthen the Perdix and Sadia brands and enter new markets with significant consumer potential. Dairy Products · Consolidate lead in the cheeses segment; capture synergies in the sales and distribution areas; pursue return with lower capital requirement; review dry goods positioning; and increase the brands’ competitive edge and the portfolio’s added value. Food Service · Strengthen competitive position in the food-services market, building basic and distinctive competencies at BRF, generating growing profitability. CORPORATE GOVERNANCE With ethics, transparency and equitability as the pillars of its corporate governance model, BRF was the first company in the food and beverages industry to adjust to the listing regulations of BM&FBovespa’s Novo Mercado of which it has been a member since April 2006. The Company adheres to best practices: maintaining all its shares as common stock; providing equality of rights; a premium in the event of public offerings of shares and mechanisms for investor protection; relevant decisions must be approved by at least two thirds of the votes of collegiate bodies; shareholders and executives are forbidden to secure advantages arising from access to privileged information; securities trading and material facts disclosure policies; and recognizing arbitration as the fastest and most specialized way to address conflicts of interest. In addition, to prevent stock concentration, any shareholder or group of shareholders who gains control over shares in excess of 20 percent of the total is required to hold a public tender for the acquisition of shares (OPA). |GRI 4.6| The company’s control is widely held and its stock is traded on the São Paulo Stock Exchange (BM&FBovespa – BRFS3) and the New York Stock Exchange (Level III ADRs – BRFS). Governance bodies include the General Shareholders Meeting, the Board of Directors, the Fiscal Council which serves as an Audit Committee, Advisory Committees to the Board of Directors and the Executive Board. |GRI 4.1| A Governance, Sustainability and Strategy Committee in support of the Board of Directors and an Executive Sustainability Committee made up of Vice Presidents evaluate and monitor performance, as well as sustainability-related risks and opportunities. Every three months, results are submitted for approval by the Board of Directors and then publicly disclosed in line with international accounting standards (IFRS). |GRI 4.9| Shareholders meeting – Meetings are the principal means by which shareholders make recommendations to the Company’s management. Attendance is encouraged by directly approaching investors and providing a reference manual that contains general guidance on the process and details on the reasons for the meeting. Shareholders approve financial statements, incorporations and other matters, elect the Board of Administration and the Fiscal Council and set the managers’ compensation, among other topics. |GRI 4.4| Board of Directors – In December, the Board was made up of ten members, seven of whom independent. In line with best governance practices, the Chairman of the Board does not have an executive function. As set forth in the Bylaws, eligibility to Board membership includes aspects such as having an unblemished reputation, not holding positions with competitors or representing conflicting interests. Members of the Board, as well as of the Committees and the Executive Board, are subject to a formal individual performance evaluation tool that includes a 360-degree evaluation and addresses sustainability-related issues. |GRI 4.2, 4.3, 4.7, 4.10| Committees – The Company has had Advisory Committees accountable to the Board of Directors since 2006. These committees are made up of members of the Board of Directors and the Executive Board. In 2012, the following committees were active: Governance; Sustainability and Strategies; Finance and Risk Management; Best Practices; and People. |GRI 4.1| The Company also has a Disclosure Committee as called for under Sarbanes-Oxley Act legislation. Rating- The Company has been assigned an Investment Grade rating by Fitch Ratings, Standard and Poor’s and Moody’s agencies. Novo Mercado – BRF signed up to BM&FBovespa’s Novo Mercado on April12, 2006, agreeing to settle disputes through the Market Arbitration Panel pursuant to a commitment clause in its Bylaws and the Novo Mercado’s regulations. Fiscal Council/Audit Committee – Made up of three members, one of whom is a finance expert. The body also carries out the functions of an Audit Committee. It convenes monthly and meets with the Board of Directors as required. Employees and shareholders are able to voice their opinions, complaints, recommendations and allegations (whistle blowing) through the in-house Ombudsman, the Audit Committee being activated if required. The Audit Committee has powers to act independently, at its discretion being able to forward complaints/ allegations to the Internal Audit area to investigate or engage an independent company and if necessary activate the Board of Directors. |GRI 4.4| Executive Board – Made up of ten members who answer directly to the Board of Directors and are responsible for running the business in full compliance with strategic guidelines as set forth by the Executive Board members and approved by the Board of Directors. Compensation- Members of the Board of Directors and Fiscal Council/Audit Committee receive fixed compensation contingent upon their attendance at meetings. Their compensation was R$ 3.7 million in 2012. Members of the Executive Board earn fixed and variable compensation associated with goals and performance indicators. The Executive Board’s total compensation in 2012 was R$ 29.3 million. Individual and collective goals are based on strategic and budgetary plans and linked to the Company’s and/or the respective operational area’s general productivity indicators, in addition to those of resource and people management optimization, associated with the long-term outlook for the business. |GRI 4.5| ETHIC AL BEHAVIOR |GRI 4.8| Published at the beginning of 2012, the new BRF Ethics and Code of Conduct is a compendium of best practices inherited from the former Perdigão and Sadia companies clearly explaining the behaviors and attitudes the Company expects from all of its employees. The Code sets forth guidelines for topics such as integrity, ethics and relationships with coworkers, suppliers and customers, among others. Conduct under the Code is expected from all employees, who are trained in anti-corruption practices in the New Employee Induction Program. In addition, whistle blowing policies and a channel for this purpose are available on the Intranet/Internet with Internal Audit in charge of establishing the facts. In 2012, Auditors evaluated 45 percent of the 211 locations (units) identified as showing the highest corruption-related risk. Over the course of the year, non-compliance with corporate policies led to the termination of 45 employees and the discontinuation of business with 13 service suppliers. |GRI SO3, SO2, SO4| HUMAN RIGHTS The Employee Induction Program addresses the subject of human rights as they relate to ethical behavior. In 2012, 36,092 people attended the program (31 percent of all employees), corresponding to a total 12,030 hours dedicated to the subject. Leaders training totaled 780 hours with human rights-related content, where 195 individuals (0.17 percent of the workforce) received instruction on the application of disciplinary measures; labor law; civil, criminal and labor liability of managers; moral and sexual harassment. With the updated Ethics and Conduct Code, the Company held orientation sessions on the new version of the document for 11,186 participants (9 percent of all employees) summing a total of 11,186 hours devoted to the topic. |GRI HR3| RISK MANAGEMENT |GRI 1.2| The risk management policy is developed in a participative manner that involves all of the Company’s areas, under the lead of a specialized unit. This unit is responsible for providing the entire Company with a risk dashboard to assist in understanding the importance of the factors and the cost of their mitigation. Preventive action involves comprehensively and continuously monitoring factors capable of interfering with business or a ecting results. Following the strengthening of financial and operational aspects, risk management at BRF is now evolving towards a more business and strategy-oriented approach, in a gradual reformulation process, so that factors that are already managed at the sectorial level may be managed in an integrated manner. The objective is to reach the Expanded Corporate Risk Management stage by 2015, with maximum decision-making transparency. The aspects currently regarded as most relevant include: Financial – The Financial Risk Management Committee is responsible for evaluating full compliance with the Financial Risk Management policy and proposing applicable alternatives. In addition, the Committee has the authority to veto proposed operations that it may deem inappropriate to BRF at the time of their evaluation. Supplier chain – In 2012, the Company expanded its Supplier Chain Monitoring Program to identify and mitigate risk controlled by third parties that may influence the business. These factors include, for example, discontinuing relationships with suppliers in breach of human rights or suppliers contributing to deforestation in the Amazon region. Operational – Operational risks at the manufacturing units and distribution centers have been mapped based on 144 risk inspections, complete with determination of impact and probability of occurrence. The Operational Risk Management Project ( “Projeto de Gestão de Risco Operacional” – PGR) was adopted in 2010, and focuses on preventing potential damage to assets, involving several areas. In 2012, the Company installed its Operational Control Center in Curitiba (PR) where employees from di erent areas proactively manage potential issues a ecting operational continuity, productivity and eciency . BRF embraces the Precautionary Principle, according to which the absence of scientific certainty must not be used as justification for failing to prevent serious or irreversible damage to the environment or human health. The principle is observed in the product development, conception, manufacturing and distribution phases. |GRI 4.11| Sanitary control – Permanent updates on practices used in proprietary and integrated outgrowers’ operations, process improvements and a strict industrial operations system comprise the set of steps taken to eliminate or minimize risk of this kind. Slaughtering units are strategically spread across di erent regions in Brazil and abroad to reduce the impacts arising from sanitary issues or eventual international embargoes against imports from any one region. Food safety – Items produced at any unit can be traced from the breeding stock to animal rearing farms through to products distributed to end consumers. This process includes controls on livestock feed and medication and the use of metal detectors and X-ray machines at the plants. All suppliers sign agreements with clauses guaranteeing the safety of the products we market. Commodities – The commodities risk policy is discussed monthly at meetings of the Executive Board meeting and the Financial Risks Committee based on the monitoring of the entire production chain in an attempt to anticipate shifts that may have a positive or negative impact on operation costs. Used to maximum e ect, these strategies mitigated the impact of the rising cost of grains in 2012 to a significant extent. Image and reputation – With a clear image and reputational risk policy adjusted to every business and segment, BRF seeks to maintain its image associated with sound corporate governance and values such as trust, ethics and transparency. Standards for commercial areas also cover relationships with strategic international partners. In addition, the Company acts in all cases where events may expose the Company’s image and its relationship with stakeholders. Environmental – Every manufacturing unit has technical teams specialized in environmental issues and capable of improving procedures as required, as well as to operate correctly and e ectively under emergency circumstances. Legal/Tax – Ethical standards attempt to safeguard the Company from the risk of failure to comply with laws and regulations at the federal, state and local levels. In this sense, the Committee permanently monitors any aspects questioned by government authorities, thus reducing the potential for administrative and court claims. Climate change – BRF also takes the impact of climate change into consideration as part of the overall interaction with other business risks. One particular concern relates to the supply of commodities (grains, beef and milk); the availability of water and power; and logistics. To this end, the company adopts preventive practices such as regional procurement, research into new ways of using water, reuse and treatment technologies, power generation, reduced emission of greenhouse gases, verticalization of the supply chain, among others. |GRI EC2| FINANCIAL AND CONSTRUCTED CAPITAL SECTOR SCENARIO Deceleration was the hallmark of the food industry in 2012, a sector which represents 9% of the country’s GDP. Nominal sales grew 11.3% in Reais, but discounting inflation, growth was 4.96% compared with 5.90% in 2011, according to the Brazilian Food Industries Association (Abia). The indices used to seasonally adjust prices for inflation are the Fipe/USP for industrialized and semi-elaborated foods (70%) and the IPCA/IBGE for away-from- home foods (30%). In accordance with Abia data, nominal sales of meat products expanded by 9.8% and dairy products by 9.9%. Export markets reported a decline – the effect of the international crisis. Exports of processed foods (specialty meats and semi-elaborated) fell by 3.3% – from US$ 44.8 billion in 2011 to US$ 43.4 billion in 2012. Out of total exports, 24% corresponds to high added value industrialized foods. Brazilian Exports The year 2012 reported a good year-on-year performance for Brazilian exports of beef and pork, albeit for both meats the percentage growth in volume exceeded sales revenue, an indication of the decline in average price. Chicken meat exports in turn recorded a decline in volume and principally revenue. Exports of chicken meat reached 3.92 million tons in 2012, 0.6% below 2011 (3.94 thousand tons). Sales revenue in 2012, US$ 7.70 billion, was 6.7% below the US$ 8.25 billion for 2011. Sales volumes to the African continent reported the strongest growth in 2012 (+20.1% or +100.1 thousand tons year-on-year), the importing countries posting a particularly robust performance being Egypt (+65.6% or +47.3 thousand tons), South Korea (+155.4% or +39.7 thousand tons), China (+16.1% or +31.6 thousand tons) and the United Arab Emirates (+11.4% or +24.4 thousand tons). Despite the good performance in exports to the Arab Emirates, total shipments to the Middle East reported a decline of 1.2% in the full year (-17.1 thousand tons), principally due to the decline in volumes of more than 20% to Kuwait, Iran and Iraq, which together amounted to a drop of 77.3 thousand tons (2012 vs 2011). A similar volume shortfall occurred with Venezuela where Brazilian exports in 2012 recorded a drop of 43.7% (-77.3 thousand tons). Export business with Europe also contributed to a reduction of 8.2% or 40.0 thousand tons in the same period. Shipments of pork amounted to 581.5 thousand tons in 2012, 12.6% up on 2011 while sales revenue posted an increase of 4.2% in the period totaling US$ 1.5 billion. During 2012, the Ukraine became a major market for Brazilian exports with 138.7 thousand tons (+125% or +77.0 thousand tons vs 2011), while business with Russia remained largely stable at close to 127 thousand tons, a growth of 0.5% in the period. Other important destinations were Angola, Uruguay, Singapore, Georgia, China and Bolivia, which together imported an additional 26.0 thousand tons from Brazil in 2012. On the other hand, Argentina was the leading negative performer with a decline of 18.6 thousand tons (-44%) as well as Albania, Venezuela and Hong Kong, each of which registered a decline of 5 thousand tons. Beef exports reached 1.24 million tons in 2012, 13.3% or 146.3 thousand tons up on 2011. Sales revenues reached US$ 5.77 billion in the period, a growth of 7.3%. Egypt, Hong Kong and Chile were leading importers, ramping up volumes by more than 25 thousand tons each. Iran was the principal negative highlight in the year, reducing its imports of beef from Brazil by 48.7% a reduction equivalent to (63.5 thousand tons). OPERATIONAL PERFORMANCE Production A total of 5.8 million tons of foodstu s was produced in the year, in volume terms, 0.3% less than reported in 2011. Adjustments were made in the meat production segment in the light of the implementation of the Commitment Agreement Instrument (TCD) and a reduction in dry line dairy products (UHT milk) – a strategic decision in view of the focus on profitability. Production by the Argentine companies Avex and Dánica has been incorporated since January and Quickfood’s output in Argentina has been consolidated since July 2012, and recorded in the Company’s overall numbers for the meats and other processed products segments. A total of 454 new products were launched during the year as part of portfolio expansion, the repositioning of the brands and categories and the creating of added value: Food Service – 82; domestic market – 99; exports – 219; and 54 in the dairy product segment. The principal innovations were made in the lines and brands for Ready-to-Eat Dishes, Pizzas, Meu Menu , Ouro, Breaded Products, Processed Products, Dairy Products, Frozen Vegetables and Margarines. There were also some important launches of convenience foods, with the Assa Fácil line for example and new festive line products. Using spare capacity at the Dánica plant in Argentina, the Company launched Perdigão mayonnaise in the retail market. These options seek to track trends in convenience foods to meet the demand for health-related products with brands aligned to a balanced life style. Sales to the domestic market reached R$ 12.6 billion, a 8.5% increase, with a 1.1% decrease in volume and average prices 9.7% higher against an increase of 16.3% in average costs, reflecting operating profits of R$ 1.0 billion in this segment, 16.9% down, the operational margin recording 8.2% in 2012 compared with 10.7% in 2011. Three strategic initiatives have been established for domestic market business in 2013, the first full year as a completely unified operation: identify the role and positioning of each category in the market; establish strategies for each brand; and effectively capture synergies through the increase in productivity and eciency at lo w cost. This will be possible thanks to the seamless operation of a single company using distribution centers operating all the brands and deliveries being realized in a single vehicle. Production % Ch. Poultry slaughter (million heads) 1,756 2 Hog/cattle slaughter (thousand heads) 10,848 - Production (thousand tons) Meats 4,250 0 Dairy products 1,102 (10) Other processed products 445 17 Feed and premix (thousand tons) 11,239 5 |GRI FP9| DOMESTIC MARKET The principal challenge to BRF’s domestic operation in 2012 was to mitigate or minimize the impact of asset sales and the suspension of brands both from the operational point of view as well as from that of restoring the scale of the business. There were other challenges as well: the spike in grain prices with the impact on the cost of production, and the oversupply of finished product due to di erent problems in the export market, among them, Russian restrictions on imports of pork meat for protectionist reasons and excess inventory in Japan. Between asset sales and suspended brands, there was a reduction of a third by volume in the domestic market. The objective of minimizing this impact was achieved: a growth of 9% on the revenues of the 4Q12 compared with 2011, despite taking into account the ceding of R$ 850 million in quarterly sales with respect to our commitment under the TCD agreement. The Company adopted the strategy of using the Sadia brand to recover the scale lost as a result of the suspension of some of the categories under the Perdigão brand, the latter in turn innovating in other categories or in new ones where there was no restriction. A large part of the Company’s success is due precisely to innovation, research and planning. In 2012, 58 innovation projects were developed leading to the launch of 99 new products in the domestic market and accounting for 8.5% of total domestic sales revenue for the year. Among new product launches under the Sadia brand were: pork sausage, pizzas, lasagnas, beef cuts, processed products and ready-to-eat dishes; under the Perdigão brand name: the Sanduba and Meu Menu line; specialty meat and frozen products; and margarines with the relaunch of the Claybon brand. EXPORTS Export operations reflected the international scenario characterized by excess inventory in the Middle East, Japan and Russia and by the sharp rise in grain prices creating worldwide oversupply and squeezing the Company’s margins – albeit with some recovery in sales, prices and profitability in the last quarter of the year. Exports reached R$ 11.6 billion in the year, a growth of 15.2% in revenues with 9.6% higher volume, totaling 2.5 million tons. Average prices reported a gradual recovery as supply adjusted to demand in the leading markets, rising by 5.1% in local currency terms. However, this proved insucient f or a total recovery in operating margins which declined from 5.5% to 1.6% for the year due to the 8.8% hike in production costs – principally driven by significant increases in the main raw materials and the prevailing conditions in the Company’s principal markets. In the year, BRF recorded progress in its international operations based on its four key pillars of brand, portfolio, advances in distribution logistics and local production. The following initiatives are of note: Argentina – Initiation of a process of consolidation and capture of synergies of five companies through concentration on BRF Argentina, with nine plants and 22 chilled and frozen distribution centers. Work has been accelerated since June when the company took full control of Quickfood, leader in the hamburger market with the Paty brand, as part of the asset exchange agreement. Integrated operations in the Argentine market represented R$ 1.2 billion of sales/year. Africa – Sadia-branded products, previously commercialized to trading companies and wholesalers, were substituted by the Perdix brand. The Sadia brand will be relaunched in 15 countries in Africa in 2013 with the focus on retailing and food services and a new portfolio to include breaded products, pastas, frankfurters and hamburgers. More than 210, products were launched on the international market during the year. In Europe, a novelty was the launch in August of the Chixxs line of breaded products with specific flavors (Indian, Mexican, Italian). A new international marketing strategy is designed to position Sadia as a premium brand. The new concept evaluated in 22 countries and by more than 7 thousand people presents a single visual identity but with regionalization of packaging and communication through colors and images. During the year, the leading markets recorded the following performance in revenues and volumes comparing 2012 with 2011. Company Activity Avex Slaughter and sale of whole chicken and chicken parts. Dánica Leader in margarines, vice leader in sauces, manufacturer of pasta and cooking oil. Has two plants and 22 distribution centers. Levino Zaccardi Exports cheeses to Brazil. Has a plant. Quickfood Leader in hamburgers with the Paty brand. The company has four plants. Sadia Argentina Imports foodstuffs from Brazil. Middle East – Start of work on the construction of a processed foods plant in Abu Dhabi (United Arab Emirates) with inauguration scheduled for 2013. The first to be built outside Brazil, the unit will have a capacity to produce approximately 80 thousand tons per year of breaded products, hamburgers, pizzas and specialty meats products. A 49% stake in Federal Foods was also acquired, a company which for more than 20 years has distributed products under the Sadia brand name in the region. The company has six branches in the United Arab Emirates and one in Qatar, serving two thousand points of sale. The company also distributes Hilal and Perdix brands. Europe – A new high productivity line was installed at Plusfood with technological improvements and a 75% expansion in production capacity to 20 thousand tons annually of breaded, cooked and grilled chicken products as well as hamburgers and other items. China – A company was constituted with Dah Chong Hong Limited (DCH) for the distribution of the Sadia brand to the retailing and food services segments in Hong Kong and Macau. The joint venture is responsible for BRF’s businesses in the Chinese market including the Perdix brand and all the Company’s operations - for which DCH’s existing storage, sales and distribution infrastructure will be used. During the year, feasibility studies were initiated for building a processing plant in China using raw material imported from Brazil or acquired locally. Main markets Revenues Volume Plant remodeling has adopted these guidelines. In 2012, 11 units of the dairy products business underwent expansion and modernization with an increase in the number of shifts and the hiring of additional labor. More than R$ 30 million was invested in the cheese plant in Itumbiara (GO) which is now producing a thousand tons per month. Building work began on a modern factory in Barra do Piraí in the state of Rio de Janeiro with a capacity of 15 million liters per month for ecientl y meeting demand from one of the largest markets for fluid milk in Brazil at lower cost. The Company also signed a joint venture with Carbery to improve the processing of whey protein ingredients, a byproduct of cheese manufacture, using the Irish group’s technology. The agreement involves a shared investment of US$ 50 million for the construction of a production unit which is scheduled to begin operations in 2014. FOOD SERVICES The focus during the year was in the harmonization of commercial models in a challenging period for the sector. The strong upward trend in the consumption of away-from-home eating which has characterized the last few years suffered from inflation in the services segment driven by spiraling rental and labor costs. In meeting the challenge of these diculties, the f ood services unit expanded its commercial force, consolidated services provided to 62 thousand companies and gained market share with strategic clients. In spite of a less positive scenario, the business was able to report growth of 10%. Investments were also made in a new category of product: sachets of ketchup, mustard and mayonnaise produced by the plant acquired in Argentina. This launch represents part of the strategy of increasing innovation for leveraging the growth and value of the business. Revenues from the food services segment rose 7.9% to R$ 1.6 billion with volumes 0.9% higher on an operational margin of 10.7% against 15.1% in 2011 and R$ 166,9 million in operational results – a 23.3% decline in relation to the year 2011. The segment’s growth has been driven principally by two important factors: level of employment and income which will tend to maintain upward momentum. Another important element is the change in life style with the emergence of a new consumer profile with greater purchasing power and seeking practicality in eating. This sector of the population have their meals more frequently away from home being principally made up of retirees, small families or those living alone. Away-from-home meals should receive a further boost from tourism and services thanks to the major sporting events programmed for future years such as the Confederations Cup in 2013, the World Cup in 2014 and the Rio Olympics in 2016. Another growth catalyst is the international market with the opportunities that are opening up in China as a result of the joint venture with Dah Chong Hong Limited (DCH) for food services in that country as well as meeting demand from the global fast food network accounts. Middle East +28.8% +13.1% Far East +4.4% +11.2% Europe +2.0% +1.8% Eurasia +38.7% +32.8% South America +29.5% +37.2% Africa +10.2% (1.3)% DAIRY During the year, the Company repositioned the Batavo and Elegê brands, investing in new packaging to communicate the new concepts of the product lines in a more ecient w ay. Another initiative which gained traction was the ‘Cheese you ask by the brand and it’s Sadia’ (Queijo se pede pela marca, e é Sadia) marketing campaign. The objective is to reinforce BRF’s presence, expanding its market share of higher value-added products such as processed and refrigerated items. The Company ended 2012 as the third largest dairy products manufacturer in Brazil with a 10.5% share of domestic business in the segment. In line with Mundo Batavo guidelines, the brand adopted the ‘Thinking about your nature’ (Pensado para sua natureza) signature. This is printed on the packages and conveys the concept of a sustainable waste-free world with attributes of wellbeing, balance and nature, proposing solutions for the life of the modern man. The entire project is focused on innovation. The Pense Zero line added functional products to the yogurts line such as Bio Fibras. With the launch of the Pedaços line (with fruit chunks), a yogurt with up to ten times more fruit than similar products in the market, the brand reported a 3.3 percentage points growth by volume in the cups category between April and November (Nielsen data). With the Elegê brand, restyled packaging helps disseminate the new brand slogan: One gesture, two smiles (Um gesto, dois sorrisos) . On the back of the packages are stories of a ection and on the side, there is space where consumers can leave messages. Market leader in various categories in the states of Rio Grande do Sul and Rio de Janeiro, BRF is now seeking to expand and strengthen the brand’s footprint throughout the country. For example, the strategy includes the launch of products customized to habits of the Northeast Region such as milk-based drinks in sachets. Revenue from milk products amounted to R$ 2.7 billion, a growth of 6.9% with volumes 0.7% down and average prices 7.7% higher while average costs rose 7.6%. The operating margin recovered from a 1% decline in profitability in 2011 to stability in 2012 The major challenge in 2012 was to fully integrate the dairy products business into BRF’s operational structure. The capture of synergies will benefit production and this process should be complete by the end of 2014, involving: distribution centers, and sales, technical and management teams; definition of the optimum size of the business prioritizing results; improving execution and growth in a sustainable manner. ECONOMIC-FINANCIAL PERFORMANCE Net Operating Sales BRF reported net operating sales of R$ 28.5 billion in the year, a growth of 10.9% the result of organic growth, the incorporation of companies acquired in Argentina, more especially Quickfood, and an expanded portfolio thanks to innovation with the launch of various products and categories designed to cushion the impact of asset transfers in 3Q12 in accordance with the agreement signed with Cade (TCD). Cost of Sales (CPV) Cost of sales rose 15.8% year-on-year to R$ 22.1 billion, reporting an increase proportionally greater than sales revenue, squeezing margins during the year. The principal impacts on costs of products sold were: 1) the significant increase in the cost of the principal raw materials – corn and soybeans due to failure in the American grain crop; 2) readjustments in the industry as a whole as a result of collective wage bargaining; 3) an increase in items restated against the foreign exchange rate such as: packaging, freight, vitamins; 4) temporary spike in production costs due to the breakup of certain parts of the Company with the implementation of the TCD process. Gross Profit and Gross Margin Gross Profit amounted to R$ 6.5 billion, a 3.1% reduction in the year with a gross margin 3.3 percentage points lower than reported for 2011, declining from 25.9% to 22.6%. In spite of the positive commercial performance in sales, margins remained under pressure from rising costs. Operating Expenses Thanks to e orts to reduce overall expenses, BRF was able to maintain operating expenses at the same level as 2011 at 16.5%. Commercial expenses increased 12.5%, reflecting the growth of variable expenses due to: 1) investments in the development of new lines and products (innovation), product launches and marketing campaigns; 2) an increase of operations in the logistics chain, which was also significantly impacted by the TCD process (transfer of assets and repositioning of the portfolio and distribution channels); 3) port and truck driver strikes. Administrative expenses and fees fell 8.9% due to the simplification of the administrative structure of the relationship between BRF and its subsidiaries and the lower disbursements of consultancy fees in the quarter (in 2011, there were significant payments to consultancies advising the Company in its negotiations with CADE for approving the merger). Debt profile |GRI EC1| As of 12.31.12 As of 12.31.11 R$ million Current Non current Total Total %Ch Local currency (1,933) (2,210) (4,143) (3,600) 15 Foreign currency (761) (4,867) (5,628) (4,724) 19 Gross debt 17 Cash investments Local currency 1,106 61 1,242 1,227 1 Foreign currency 1,480 107 1,512 1,690 (11) Total cash investments Net accounting debt 30 Exchange rate exposure US$ million (412) (471) Value added distribution |GRI EC1| R$ million %Ch Human resources 4,035 3,608 12 Taxes 3,542 3,743 (5) Interest 1,852 1,645 13 Interest of shareholder’s equity 275 632 (57) Retention 538 735 (27) Minority interests 7 (2) - Total Other Operational Expenses Despite the pre-operational phase of the new industrial units, insurance claims, provisions for tax risks, results of TCD-related divestments, the other operational expenses item posted a decline of 5.4% in the year due to revenues from the reversal of provisions, recovery of expenses and leasing with third parties. Expenses with profit sharing are also booked under this item and recorded a decline as a reflection of the operating results. Operating result before financial expenses and operating margin In the light of the above explanations, the operating result before net financial expenses reached R$ 1.4 billion in the year –30.6% down in relation to the operating margin of 4.9% of net sales against 7.8%. The 2.9 percentage point decrease is due to a combination of factors during the year of a one-off nature such as: inflated inventories in the Japanese market; pressure on variable commercial costs and expenses; and extraordinary expenses due to the transitory process of transferring assets in accordance with the provisions of the TCD. Financial result Net financial expenses totaled R$ 570.6 million, a 19.0% increase, especially due to higher debt levels as a result of the currency effect and the need to allocate cash to support investments in Capex and working capital, the result of reduced cash generation in the period. In the light of the high level of exports, the Company conducts operations with the specific purpose of currency hedging. In accordance with hedge accounting standards (CPC 38 and IAS 39), the Company uses financial derivatives (for example: NDF) and non-derivative financial instruments (for example: foreign currency debt) for hedge operations and concomitantly, to eliminate the respective unrealized foreign exchange rate variations from the income statement (under the Financial Expenses line). The use of non-derivative financial instruments for foreign exchange cover, continues to permit a significant reduction in the net currency exposure in the balance sheet, resulting in substantial benefits through the matching of currency liability flows with export shipments and therefore contributing to a reduction in the volatility of the financial result. On December 31, 2012, the non-financial derivative instruments designated as hedge accounting for foreign exchange cover amounted to USD 614 million, and a proportional reduction in book currency exposure of the same value. In addition, the financial derivative instruments designated as hedge accounting according to the concept of a cash flow hedge for coverage of highly probable exports, totaled USD 1,007 million + EUR 197 million + GBP 53.4 million and also contributed directly to the reduction in currency exposure. In both cases, the unrealized result for foreign exchange rate variation was booked to shareholders’ equity, thus avoiding the impact on the Financial Expenses. The Company’s net debt was R$ 7 billion, 29.7% more than reported for December 31, 2011, resulting in a net debt to EBITDA ratio (last twelve months) of 2.6 times with a book currency exposure of US$ 411.6 million, a 12.5% decline. Income Tax and Social Contribution Income tax and social contribution totaled a positive R$ 2.4 million in the year against a negative R$ 156.5 million reported in 2011 due to the differences in tax rates on the results of overseas subsidiaries and foreign exchange variation on overseas investments. This deterioration is a combination of reductions interest due to the results of the overseas subsidiaries and payment of on equity before the provision for tax losses as a result of the incorporation of Sadia recorded in 2011. Participation of non-controlling shareholders The result of R$ 7.4 million negative against R$ 2.3 million positive in 2011 recorded for this item reflects the consolidation of results of the subsidiaries acquired in Argentina through Avex and, as from 3Q12, the incorporation of the results of Quickfood plus those of the Al Wafi and Plusfood subsidiaries, among others. Net Income and Net Margin In the light of the foregoing, the net income was R$813.2 million in 2012 with a net margin of 2.9%, a decline of 40.5% compared with 2011 due to the squeeze on margins during the year from production costs which reported a proportionally greater increase than revenues. EBITDA Adjusted EBITDA (operating cash generation) reached R$ 2.7 billion, a 17.4% decline, recording an adjusted EBITDA margin of 9.4% against 12.6% in 2011, down by 3.2 percentage points. EBITDA reached R$ 2.3 billion in 2012 (18.7% lower than 2011), with EBITDA margin of 8.2% against 11.2% in 2011. EBITDA (adjusted) |GRI EC1| R$ million % Ch. Net income 813 1,367 (41) Income tax and social contribution (2) 157 (102) Net financial income 571 480 19 Depreciation, depletion and amortization 967 886 9 EBITDA 2,348 2,890 (19) Other operating results 347 366 (5) Equity income (22) (9) 150 Non-controlling shareholders 7 (2) - adjusted EBITDA The expenses net of Operating Results are shown in explanatory note 33. The disclosure of adjusted EBITDA is in line with what the Company has already informed in the presentations of previous quarterly and/or annual results or in other publications released to the market. SALES Domestic market Thousand tons R$ million % Ch. % Ch. In natura 22 20 Poultry 329 251 31 1,351 1,112 21 Pork/beef 134 128 5 911 774 18 Processed 3 Other sales 14 61 Total 9 Exports Thousand tons R$ million % Ch. % Ch. In natura 12 16 Poultry 1,795 1,624 11 7,569 6,572 15 Pork / beef 307 258 19 1,866 1,554 20 Processed 9 13 Other sales 9 40 8 42 Total 10 15 Dairy Thousand tons R$ million % Ch. % Ch. Dry division 762 834 (9) 1,636 1,706 (4) Fresh and frozen division 216 236 (9) 1,018 833 22 Other sales 85 - 60 - Total 7 Food service Thousand tons R$ million % Ch. % Ch. Total 1 8 Total Thousand tons R$ million % Ch. % Ch. Total 3 11 Cash flow INVESTMENTS In all investments, BRF ensures that its partners use business processes that respect human rights, including verification of any indication of child labor or inhumane working conditions. In the case of mergers and acquisitions, joint ventures, associations and joint operations with other companies, these procedures are evaluated by means of internal and external audits, visits, meetings and questionnaires. During the feasibility assessment phase of investment projects, the Company also considers environmental impacts and endeavors to ensure the use of more environmentally ecient technologies. |GRI HR1| Investment in Capex during the year amounted to R$ 2.5 billion, 25% higher than the preceding year and directed to growth, eciency and support projects. Investments of R$ 494 million in biological assets (breeder stock) for supplying growth projects are also considered in this amount. Two joint ventures were created in 2012 – the Rising Star Food Company Limited (China) and the Carbery Group (Brazil) – and two companies were acquired – Quickfood (Argentina) and Federal Foods (United Arab Emirates). There were also investments in plants – new units for margarine, in Vitória do Santo Antão (PE), and for sausages, in Lucas do Rio Verde (MT); expansions to poultry slaughtering facilities in Lucas do Rio Verde (MT), Rio Verde (GO), Dois Vizinhos (PR), Toledo (PR), Dourados (MS) and Nova Mutum (MT); the alignment of the Rio de Janeiro (RJ) Distribution Center; and the construction of the new Technology Center in Jundiaí (SP). R$ million Cash flow from operating activities Result of the fiscal year 813 1,367 Ajustments to the result 2,860 1,907 Changes in assets and liabilities Accounts receivable from clients 90 (640) Inventory (362) (539) Interest on Shareholder’s Equity received 9 6 Suppliers 669 567 Payment of contingencies (203) (203) Interest payment (495) (466) Payment of income tax and social contribution (98) (38) Salaries, social obligations and others (841) (809) Net cash provided by operating activities Investments activities Financial investments 46 29 Acquisition of companies (11) (230) Other investments (52) (9) Acquisition of fixed assets (1,884) (1,130) Acquisition of biological assets (494) (492) Revenue from the sale of fixed assets 51 6 Intangible investments (15) (59) Cash from invested investment activities Financing activities Loan and financing 911 259 Interest on shareholders’ equity (440) (502) Acquisition of treasury shares 13 (72) Goodwill on acquisition of non- controling shareholders (34) (12) Cash from (invested) in financing activities Currency variation on cash and cash equivalents 43 Net increase (decrease) in cash Cash and equivalents at the beginning of the period 1,367 2,311 Cash and equivalents at the end of the period 1,931 1,367 Environmental investments (R$ million) |GRI EN30| R$ million Prevention and management 24.3 37.8 60.2 Allocation, treatment and mitigation 74 80.2 61.2 Investment in forestry plantation 45.8 28.2 35.5 Total SHARES AS AN INVESTMENT BRF shares reported a year-end price of R$ 42.19 on the São Paulo Stock Exchange (BM&FBovespa) while the Company’s ADRs closed at US$ 21.11 on the New York Stock Exchange, appreciating 15.8 percent and 8.0 percent, respectively. Performance exceeded the Ibovespa, the stock index comprising the most liquid stocks traded Dow Jones index (up 7.3%) on the Brazilian bourse, the latter increasing by 7.4 percent, and the . The Company’s market value reached R$ 36.8 billion, up 15.7 percent from 2011. For the third consecutive year, and as part of the objective of intensifying its relationship with the stock market, the Company held the BRF Day during the Apimec National and the São Paulo, Rio de Janeiro, Belo Horizonte and Porto Alegre regional chapter meetings. In São Paulo, the public meeting was followed by ringing the opening bell of the trading day at the invitation of BM&FBovespa, with live transmission and simultaneous translation. In addition, BRF’s CEO and CFO also hosted BRF Days in New York and London. Several conferences were also held together with one-on-one meetings, conference calls and visits with domestic and international investors, revealing expressive demand from investors and capital market analysts. Remuneration paid out to Shareholders The Board of Directors approved shareholder remuneration in the amount of R$274.7 million, corresponding to R$ 0.315855520 per share with payouts on August 15, 2012 (R$ 0.11501051 per share and on February 15, 2013 (R$ 0.20084501 per shares) as interest on equity with withholding tax at source as per the legislation in effect. In Ordinary and Extraordinary Shareholders Meeting, will be proposed the amount of R$45.3 million. The amount distributed to the shareholders during fiscal year 2012, represented 39.3% of the net income reported in the period. Performance on the BM&FBovespa Performance on the NYSE Closing prices (R$) 42.19 36.42 Closing prices (US$) 21.11 19.55 Stock trading volume (millions) 584.0 593.7 ADR trading volume (millions) 480.6 488.8 BRFS3 change 15.8% 33.2% BRFS change 8.0% 15.8% Bovespa index 7.4% (18.1%) Dow Jones index 7.3% 5.5% IGC 19.0% (12.5%) ISE 20.5% (3.3%) INTELLECTUAL CAPITAL COMPETITIVE ADVANTAGES BRF’s distinctive characteristics allow it to stand out from the competition and maximize growth opportunities. A portfolio of brands and products positioned to serve different consumer profiles, plus a robust physical structure, efficient operational capabilities and human capital make up a set of intangible assets that give the Company a competitive edge. Brands – As the owner of strong brands that enjoy widespread public recognition and are benchmarks for quality – such as Sadia, Perdigão, Chester, Batavo, Elegê and Qualy, in Brazil; and Perdix, Sadia, Hilal, Paty and Dánica, in Argentina, to name a few –, BRF has invested in the positioning of its corporate image and is now making progress towards being recognized as a leading brand in its segment and also admired in all its chosen markets in Brazil and overseas. (See page 27 for additional information) Portfolio – With a sound and diverse portfolio that includes over 3.3 thousand products, BRF reaches different consumer audiences and conveys a sense of trust to all of them. Over the year, around 300 products were launched on the domestic and international market among processed, frozen, industrialized, ready-to-consume, pizza and dairy lines. Innovation and technology – Acknowledged as one of the 100 most innovative companies in the world according to the 2012 Forbes magazine ranking, the Company invested R$ 106 million in a new technology center. Built in the city of Jundiaí (SP), in the same complex already occupied by a distribution center and a laboratory, the research facility houses the activities previously carried out at the Vieira (SC) and Concórdia (SC) centers. Concentration in a single site will bring synergies to research and development activities as will the single team of 250, facilitating interaction with the marketing teams based at the São Paulo headquarters. The center has physical-chemical and microbiological laboratories as well as those for sensorial analysis, materials and packaging in addition to eight experimental kitchens. There are also facilities for developing and testing food service products. Another highlight in 2012 was the implementation of a unified Information Technology system at all units so that activities and processes may now operate under the same management and procedures model. Production structure – The operational structure is distinguished by the geographic location of its production units, which, in line with the agreement with Cade and the implementation of a unified manufacturing management model, mark the beginning of a new phase of optimized production capacity. The new model was responsible for defining and implementing identical procedures and practices for all operations and will be replicated in the dairy products area during 2013. The high level of automation at our plants and our skilled labor force are additional competitive advantages, further improved in 2012 with the introduction of new technology intended to automate repetitive processes. Logistics and distribution network – BRF’s supply chain is one of the largest operations of its kind among Brazilian companies. Products are shipped from 52 units in 11 states and are distributed to 150 thousand points of sale across Brazil. The physical distribution matrix and the production system are synchronized such that production is able to meet demand in terms of quantity, quality and range of orders. Logistics is responsible for making deliveries at the precise place and time agreed. BRF employs practically every mode of transportation to get its products to the points of sale. In the domestic market, most of the cargo is shipped by trucks of various sizes (an outsourced fleet of 8 thousand vehicles) and rail although there was an increase in the use of coastal shipping in 2012. Distribution will become even more synergistic and ecient in 2013 with deliv eries of all segments and brands made possible from a single truck and also as a result of the integration of warehouses. Internationally, the development of the distribution network is a challenge. In 2012, progress was made in distribution in Saudi Arabia: with the incorporation of the joint venture partner responsible for importing and distributing our products in the local market, BRF gained more than 2 thousand points of sale. Again, in May 2012 the joint venture in Asia also helped boost retail and food service distribution in Hong Kong, Macao and Continental China. Human capital – All employees at BRF are critical to the Company’s expansion and consolidation process and regarded as its most important intangible asset. With a team of experienced, professional executives, the Company maintains training courses that include a leadership program which serves as a forum for the exchange of experiences. Although employee profiles change from one job position to another, our human capital is made up of people who are aligned with the Company’s values, adaptable to a constantly changing arena and committed to the results and goals set out in the BRF 15 Plan. Management – BRF’s management model focuses on planning and is aligned with the best transparency practices in the market. Its main distinction lies in the ability to execute and maintain operations under complex scenarios. The major work done in 2012 to comply with the conditions in the agreement with Cade is proof of the Company’s managerial efficiency. Awards |GRI 2.10| Awards and Recognitions Reason Institution Among the Best Companies in Meeting with the investment analyst community Investor Relations Magazine Awards Corporate Governance Conference call Company in socio-environment sustainability (7th placed ) Corporate IR Program in Latin America World’s 100 most innovative Products and processes innovation Forbes magazine (international) companies Best Companies to Shareholders Best Companies to Shareholders Capital Aberto Magazine Top of Mind 2012 Awards Sadia and Qually brands Folha de S.Paulo newspaper Large Agribusiness Company Large Agribusiness Company and Exports Highlight A Notícia newspaper and Instituto and Exports Highlight Mapa Best & Biggest Best agribusiness company Exame magazine Executive of Valor CEO José Antonio do Prado Fay Valor Econômico newspaper Best of Dinheiro Best company in the food industry and best in Social IstoÉ Dinheiro magazine Responsibility and Corporate Governance management in food sector. Best in Agribusiness 2012 Largest company in the meat industry Globo Rural magazine Aberje 2012 Award Integrated Communication (regional and national) Brazilian Business Journalism Association (“Associação Brasileira de Jornalismo Empresarial” – Aberje) Sesi Award for Workplace BRF’s Videira unit placed first in the Occupational Serviço Social da Indústria (Sesi) Quality Safety and Health category,with Automation of Industrialization of Frankfurter Sausage Activity. 500 Biggest in Southern Brazil Food and Beverage industry Amanhã magazine Abre Brazilian Packaging Award Best Graphic Design in the Food and Beverage category, Brazilian Packaging Association for the new Batavo visual identity (“Associação Brasileira de Embalagens” – Abre) Green Wave Trophy of the Automation Project for the Monitoring of the Capinzal Editora Expressão Expressão Award for Ecology Reactor Aeration System Waste Water Treatment in the Conservation of Production Inputs – Energy. HUMAN CAPITAL With its focus on the performance of people, BRF is constantly analyzing the market scenario, adapting to tendencies and implementing improvements in programs and processes. In 2012, the Company prioritized alignment and standardization to ensure that employees at all levels are in harmony with the BRF Culture so that development can proceed in accordance with the BRF15 strategic plan. The Company is a major employer in the agro-industrial sector – more than 80% of its employees are located in small cities –, driving local economies and collaborating with the development of society. The corporate culture’s values and mission are beginning to be disseminated outside Brazil in line with BRF’s internationalization thus preparing the Company’s executives to operate in an intercultural environment. BRF’s human capital incorporates a universe of more than 120 thousand people, between direct and outsourced employees. The Company adopts a policy of internal recruiting and the selection process is decentralized through the individual units. The principal purpose is to attract, select and direct manpower in accordance with its profile and potential, hiring those aligned with BRF’s values. The practice is to prioritize candidates originating from the location where there is a vacancy. The targets for internal recruitment in 2012 for leadership posts were maintained, 84% of all vacancies being filled by candidates from among the Company’s employees – an advance in relation to the 78% for 2011. |GRI EC7| Employees by labor contract and gender |GRI LA1| Type of contract 2010¹ 2011¹ Men Women Total No fixed duration 113,059 116,889 65,571 43,902 109,473 Fixed duration 647 1,237 299 132 431 Outsourced² 13,267 12,301 ND ND 10,166 Interns and apprentices 454 299 731 768 1,499 Employees outside of Brazil 555 1,970 ND ND 4,087 Total employees³ ¹ Data for 2009, 2010 and 2011 includes employees in Brazil, at Plusfood, Dánica, Avex and expatriates. ² BRF still does not monitor this information by gender. ³ Pursuant to the Performance Commitment Agreement (TCD) signed with CADE, 8,849 employees were transferred to the company which acquired BRF’s assets. Workforce composition |GRI LA13| Aged up to Categories Total Men Women 30 30-50 Over 50 Oc ers 52 46 6 0 36 16 Managers 519 418 101 8 454 57 Supervisors/coordinators 2,110 1,746 364 246 1,741 123 Administrative 2 10,903 5,830 5,073 4,913 5,581 409 Operational 96,320 57,830 38,490 41,377 49,751 5,192 Interns and apprentices 1,499 744 755 1,480 19 0 Total¹ Percentage 100% 60% 40% 43% 52% 5% 1 BRF does not monitor this information on the basis of gender. ² In accordance with the Performance Commitment Agreement (TCD) signed with Cade, 8,849 employees were transferred to the company which acquired BRF’s assets. Turnover (monthly average)¹ |GRI LA2| Turnover Employee terminations 33,996 31,035 35,385 Employees transferred in accordance with the TCD² NA NA 8,849 Turnover (%)³ 2.33% 2.07% 2.34% ¹ Data relates to the operation in Brazil only. ² In accordance with the Performance Commitment Agreement (TCD) signed with CADE, 8,849 employees were transferred to the company which acquired BRF’s assets. ³ Turnover rate was calculated excluding transferred employees under the TCD. OCCUPATIONAL HEALTH AND SAFETY Safety indicators |GRI LA7| BRF’s policy on occupational health and safety in 2012 was centered around discussions on a regulatory norm for the sector, the publication of which is scheduled for the first half of 2013. Negotiations have led to the conclusion that two years will be needed to readapt the manufacturing dynamics to the six parameters proposed in the legislation in view of the modifications required to allow production lines to operate with more employees as well as the time needed to hire and train personnel. Various programs are designed to achieve better conditions of health and quality of life, such as the New Being (Novo Ser) for pregnant women, BRF Smile (BRF Sorridente) – dental treatment and oral health, Male Health, Female Health, Viva Saúde for the prevention and monitoring of chronic illnesses, Health Moment (Momento Saúde) supplying information by e-mail, banners or wall notices and other one-off initiatives – such as campaigns for the prevention of HIV/Aids, combating smoking, narcotics and dengue fever. Other initiatives are the Quality of Life at Work, which prioritizes the monitoring of work breaks, rotation and muscular strengthening (fitness center), the Ergonomics Program and the Medical Control and Occupational Health Program. |GRI LA8| TRAINING AND EDUCATION In a year of major challenges, BRF sought to upgrade its team through training and education. Development initiatives –such as the Performance Cycle, Feedback and the Individual Development Plan – were expanded to more areas. Advances were made in training parameters, an indication of the focus on preparing employees to better exercise their functions and to take advantage of future opportunities arising internally, thus contributing to the retention of these professionals. The Leaders Development Plan, which prepares individuals for future vacancies in supervisory jobs, has been extended to the productive units. An e-learning program was launched for Integration of leaders with content covering from institutional aspects to essential information for the daily routine of the new manager. The Company continues to run its programs for interns and trainees, directed towards candidates who are students or who have recently graduated from college. Indicators Accident Frequency Rate - with time o work 1 5.01 3.06 1.97 Frequency Rate - occupational diseases 1 0.96 0.2 0.11 Severity Rate 1 473 216 197 Percentage Absenteeism 2 3.38% 3.25% 3.38% Fatalities (absolute figures) 4 5 3 3 4 Accidents with time o work 1,078 690 441 Accidents without time o work 2,693 2,266 2,176 ¹ Frequency and severity rates per each one million man-hours of work, according to NBR 14.280. ² Rate of absenteeism relates to absences from work due to failure to appear or delay due to some intervening reason. ³ Two typical accidents and three in transit. 4 Two typical accidents and one in transit. The dissemination of the Health, Safety and Environment (SSMA) culture is one of Human Resources’ priorities, the process being adapted to area characteristics, although sharing the basic premise that all personnel must be aware of the principles to be applied on an individual and corporate basis. The SSMA program shows significant progress from year to year. The accident Frequency Rate with time o w ork for example has shown a reduction of 77.1% since 2008. In 2012, the rate was 35.6% down on 2011, exceeding the target for an annual reduction of 10%. In 2013, the objective is to reduce the rate by a further 5% on the result for 2012. |GRI LA7| Since 2008, 60,116 employees have received SSMA training. Initiatives in this context include the weekly Health, Safety and Environment Dialog, a simple and systematized way of covering issues inherent to these themes; SSMA seminars, an annual event held in various regions of the country with the purpose of disseminating good practices and realizing critical analyses of the indicators; and the Internal Accident Prevention Commission (Cipa), made up of management and employee representatives for identifying potential occupational risks, among others. Hours of training |GRI LA10| Training Hours of training Average hours of training per employee Position Male Female Total Male Female Total Oc ers /Managers 932 221 1,153 2.21 2.21 2.21 Supervision/Coordination 15,667 3,117 18,784 7.83 6.36 7.54 Administrative 27,129 16,416 43,545 2.18 2.19 2.18 Operational 337,721 227,828 565,549 6.62 6.34 6.51 Total SOCIAL CAPITAL BRF periodically engages its stakeholders for reviewing its sustainability programs and actions. In 2012, it ran panels with key stakeholder representatives (shareholders, clients, consumers, sector entities, specialists, suppliers, employees, media, academia and NGOs) to identify the principal interests and concerns. A total of 81 people were involved – 28 company leaders and 53 representatives of external stakeholder groups with a specific panel for suppliers. The purpose was to evaluate the relevance of themes involving changes that have taken place in the relationship and involvement for joint action in the challenges of sustainability facing the Company, using its Sustainability Pillars as framework. |GRI 4.14, 4.15, 4.16| VALUE CHAIN In 2012, BRF expanded its initiatives under the Supply Chain Monitoring Program. The aim is to identify and minimize the principal social and environmental risks by reducing impacts, developing new operational opportunities, disseminating sustainability and improving the relationship with suppliers on six fronts: beef, grains/meal/oil, logistics, ranching, supplies and dairy products. The Program’s focus was on the training and raising the awareness among negotiators and suppliers of the standards of sustainability. Participants are able to understand the details and targets for meeting the requirements of the Program, involving the signature to the Code of Conduct, the execution of socio-environmental evaluations and audits. These actions cover 50% of the negotiators in the supplies and grains, meal and oils departments, a total of 90 people, and should reach 100% of the group in 2013. The Company began disseminating the Code of Conduct for Suppliers in early 2012 to reiterate the commitment to responsible management and sustainability. The document was sent to 893 suppliers and, by the end of December, 209 (10% of suppliers) had returned the Instrument of Awareness and Agreement. The self-evaluation questionnaire was sent to 232 suppliers of which 162 replied to the socio- environmental questions (such as the combat of child or forced labor, freedom of association and correct environmental management). The target for 2013 is to have a 60% acceptance rate among critical suppliers for the Code of Conduct As a practice, BRF does not enter relationships with suppliers that do not comply with the minimum standards of human rights (child or forced labor), labor rights (freedom of association) and respect for the environment. In 2012, none of these risks was identified in the Company’s operations although there were some cases where contracts were terminated with suppliers (integrated outgrowers, suppliers of grains, meal and oil and freight services) not in compliance with a given item of the Procurement Policy (example: absence of an environmental license). |HR5, HR6, HR7, GRI FP1| The principal highlights on the labor front in 2012 were: Logistics – Expansion of the Occupational Health, Security and Environment Program for transportation companies. This initiative is developed through the Excellence in Logistics Program with the objective of promoting logistics chain sustainability. Standards are monitored using the Suppliers Integrated Management system, which classifies and awards partners on the basis of the criteria of quality, cost competitiveness, sustainability of the business and care with people and the environment. As part of the commitment under the In the Right Direction Program against sexual exploitation of children and adolescents on Brazilian highways, 1,050 outsourced drivers and assistants were trained to become protection agents and co-responsible in the elimination of the problem. Ranching – More than 800 agricultural extension agents periodically evaluate and guide conditions at the integrated outgrowers and at third parties on the care taken with animal production and slaughter of poultry. In 2012, the Suppliers Code of Conduct was included as an attachment to the integrated outgrowers production contracts and implemented at all producers where hogs are reared through to the final slaughtering phase (approximately 4.5 thousand producers). The target is to extend the Code of Conduct to the other animal categories by December 2013. Beef Cattle – Technical personnel addressed and visited more than 300 producers in the state of Mato Grosso providing guidance on procedures for maintaining high levels of quality and compliance with all legal requirements. Grains, meal and oil – Given the use of family labor in agriculture, all contracts carry specific clauses on the requirement not to employ those under the age of 18 or maintain any working condition which does not comply with the prevailing legislation. Supplies – In 2012, two procurement negotiators training programs were o ered to 44 employees, for presenting BRF’s Sustainability Management strategy and the Suppliers Monitoring Program. In 2013, onsite audits of suppliers are scheduled. Dairy Products – Pilot project at 32 properties, the Good Practices on the Farm Program evaluates quality, sustainability and human rights aspects such as child and forced labor. The Company plans to expand the program to its remaining milk producers. Suppliers submitted for human rights screening¹ |GRI HR2| % that signed the Code Supplier group Reply to questionnaires Audit/technical visit of Conduct Ranching (integrated outgrowers – poultry and hogs) 100% 100% 30% Supplies² 23% 0% 10% Grains, meal and oil 63% 30% 82% Dairy product producers³ 2% 2% N.A. 5 Beef Cattle producers 74% 74% N.A. 5 Logistics suppliers – GIF Program (secondary fleet) 44% 44% 0% Logistics suppliers – SSMA Program 8% 8% 66% ¹ Percentages represent value expended with suppliers involved in the activity in relation to the total value spent with suppliers in the category. ² Considers only critical suppliers in accordance with the representativeness of expenditures with suppliers as a whole. ³ A pilot project was run at 32 properties in 2012. 4 The “Contracts with human rights clauses” column reported in the Annual Report 2011 has been removed on the understanding the columns shown above best reflect BRF’s practices for disseminating human rights in its value chain. 5 Dairy product and beef cattle purchases are conducted via spot contracts and given the one-o na ture of the relationship, signature of the Code of Conduct is not requested. BRF recognizes the benefits to be had in purchasing from locally- based suppliers, such as reduction of transportation costs and greenhouse gas emissions as well as enhanced integration with the community. Consequently, local purchasing is prioritized although there is no specific policy to this end. |GRI EC6| Participation of locally-based suppliers in overall procurement¹ |GRI EC6| Grains, meal and Integrated State 1 Supplies³ oils Dairy Products Production Beef cattle Alagoas 89% NA NA NA NA Amazonas 98% NA NA NA NA Bahia 68% 99% 100% 1% NA Ceará 78% NA NA NA NA Distrito Federal 39% 24% 100% 2% NA Espirito Santo 64% NA NA NA NA Goiás 35% 87% 100% 16% NA Maranhão 96% NA NA NA NA Mato Grosso 37% 100% NA 17% 100% Mato Grosso do Sul 28% 100% 100% NA NA Minas Gerais 35% 69% 100% 9% NA Pará 58% NA NA NA NA Paraná 31% 52% 100% 20% NA Pernambuco 25% 1% 100% NA NA Piauí 92% NA NA NA NA Rio de Janeiro 57% NA 100% NA NA Rio Grande do Sul 48% 64% 100% 13% NA Santa Catarina 37% 10% 100% 23% NA São Paulo 79% 80% 100% NA NA ¹Locally-based suppliers are those that invoice in the same state as the addresses for delivery of services and/or materials. ³ Supplies covers the purchase of packaging, investments and energy, inputs, partnerships, meats and sales, freight and logistical services. RESPONSIBILITY FOR THE PRODUCT The Company understands its responsibility in offering safe and healthy food and consequently conducts research, the latter continually responsible for adjusting the product portfolio to world tendencies in health and wellbeing. The assessment of the impact on consumer health and nutritional safety involves the conception of all products and extends through to the production phases, packaging and storage. Laboratory analyses are instrumental in ensuring products comply with prevailing legislation and internal standards. |GRI PR1| BRF works with the Brazilian Food Industries Association (Abia) in discussing pertinent and strategic themes for the sector such as the amounts for reducing the content of sodium, saturated/trans fats, total fats and carbohydrates (total sugars) in processed foods/industrialized meats and dairy products. The entity has already signed agreements and commitments with the Ministry of Health for reducing trans fats (in 2008) and salt/sodium (in 2010). Gradually, di erent sectors of the industry are preparing proposals for reducing sodium content, in the case of the margarine and vegetable cream category, this taking place in 2012 – the theme was also the subject of discussion in the context of meat- and milk-based products. The total fat and sodium content such as saturated and trans fats in several of BRF’s products has either been eliminated or reduced. Among the projects where sodium has been reduced are Sadia Smoked Bologna Sausage, Sadia Escondidinho (meat and chicken flavors) and Salami for the Subway chain (Food Services). Other products have also been developed with 0% trans fats and a reduced salt content – such as Perdigão Maionese (light and traditional). In dairy products, in 2012, sucrose in the Batavo yogurt cups line was substituted by fructose. |GRI FP6| Labeling on all products carries complete information on nutritional values, composition, conservation instructions and traceability as well as citing ingredients classified as allergenic. |GRI PR3, FP8| The year was also one of product launches focused on consumers in the C and D social groupings with a popular line in frankfurters under the Perdigão label. In the milk products area, the highlight was the fermented Elegê Batmilk beverage in sachets of 900g (with a focus on the Northeast of Brazil). |GRI FP4| As for products with more nutritive ingredients, in 2012, the Company launched new nutritionally balanced ready-to-eat and quick preparation dishes in addition to whole wheat lasagnas with less fat and more fiber. In the food services, a new type of bread was launched for the Subway network with the addition of cereals – such as oatmeal, rye, barley, flaxseed – and honey. Reduction of ingredients¹ |GRI FP6 | % products with ingredient Improvements / Category reduction reductions Domestic market Breaded products 4.80% Sodium and fats Desserts 96.17% 0% trans fat Frankfurters 14.12% Sodium and fats Ready-to-eat 6.96% Total fats, saturated fats, sodium and calories Sausages 4.31% Fats Hamburgers 1.37% Sodium and fats Spreads 2.08% Fats, calories and absorption of cholesterol Cold cuts² 12.05% Sodium and fats. Dairy products Chilled products 6.52% Fat and sucrose UHT milk 23.65% Fat and lactose Powdered milk 4.39% Fats Grocery products 4.15% Fats Export market Margarines – Africa 17.39% 0% trans fat Food Services Smoked items 10.00% Sodium (monosodium glutamate) Sausage 3.00% Sodium ¹ Data for saturated fat, trans fats, sodium or sugar with respect to the products with sales in 2012. ² The Escolha Saudável Line was contemplated which due to the TCD agreement, is no longer owned by BRF. Increase of nutritive ingredients and additives¹ ANIMAL WELLBEING The Company’s policy respects the five animal freedoms: freedom from hunger and thirst; freedom from discomfort; freedom from pain, injuries and disease; freedom to express their normal behavior; and freedom from fear and stress. The process, which involves careful handling up to the pre-slaughter phase, complies with all technical, legal and religious principles and covers the full supply chain spectrum from confinement on the farm, shipment, transportation, unloading and holding in corrals, conducting to the slaughtering area and rendering unconscious (also known as stunning) to bleeding. BRF complies with all Brazilian and European regulations for animal wellbeing duly certified by both European and Asian institutions. In addition, the more moderate temperatures in Brazil and the longer periods of sunshine make the rearing process in Brazil a more natural environment for achieving the five principles for animal wellbeing. The use of hormones in the rearing of beef cattle is prohibited in Brazil and in international markets and banned products are not used at any stage in the animal production process. Antibiotics, anti-inflammatory medications and vitamin complexes used are approved and liberated under domestic and international legislation required by consuming markets. Medications are only used in the event of need and are strictly controlled. |GRI FP12| All legal notifications that relate to animal wellbeing are sent for analysis by the Quality Guarantee team, responsible for verifying the origin of the problem, adopting corrective measures eventually necessary and taking action to avoid repetition of the event. In 2012, 3 cases of non-compliance with laws and regulations related to conditions of transportation, slaughter, irregular handling and death of animals were reported. Of this total, two cases resulted in fines amounting to R$ 6,259.40 and one incident awaits the decision of the regulatory body. |GRI FP13| |GRI FP7| Category % products with an increase in nutritive and functional ingredients Improvements Domestic market Breaded products 4,39% Addition of vitamins Hamburger 0,04% Addition of proteins Margarines 5,65% Addition of soluble fiber and omega 3 Dairy Products Chilled 32,02% Addition of vitamins, fruits, grains, soy and fructose UHT Milk 0,23% Addition of vitamins and minerals Powdered milk 74,27% Addition of vitamins Food Services Breaded products 0,02% Addition of carrots (source of vitamin A) Milk 50,55% Addition of iron and vitamins ¹ Fibers, vitamins, minerals, phytochemical and functional data applies only to products with sales in 2012. Note: For BRF, the definition of a food additive is identical to that of Anvisa (the Brazilian Food and Drug Administration): all and any ingredient added intentionally to foods with no nutritional purpose with the objective of modifying the physical, chemical, biological or sensorial characteristics, during the manufacture, processing, preparation, treatment, packaging, storage, warehousing, transportation or handling. (Ordinance SVS/MS 54 of October 27, 1997). Recycling One of the principal challenges for Brazilian industry is to make adjustments for the new National Solid Waste Policy (PNRS) which sets a 22% target for the country as the reduction in the percentage of recyclable dry waste sent for disposal in landfills by 2015. This is a critical issue for BRF due to the complexity of the actions required and the size of the supply and distribution chain. Having in mind the national target, in 2012, the Company took part in discussions on a proposal for a sector agreement on PNRS with the principal initiatives which should be contained in the final document. The text was prepared within the scope of the Business Coalition made up of 27 associations (of industries, commercial wholesalers and retailers as well as packaging manufacturers) and coordinated by the Business Commitment for Recycling (Cempre). The Coalition aims to work jointly through synergies in the business sector to obtain the best results in relation to the increase in percentages recycled in Brazil and to meet PNRS targets |GRI SO5| SOCIETY |GRI SO1| BRF’s social initiatives in 2012 focused on the development of the communities in which it is inserted – a reflection of the Company’s concern for promoting transformational initiatives which have continuity. Key to this activity was the work of 33 Social Investment and Community Relations committees. Made up of about 400 employees, these committees mapped the priorities for each region to ensure that partners, investors and community are fully integrated. In the Company’s view, this is a strategic process along which three types of resources are invested: volunteer workers, financial injections and training. BRF has invested approximately R$ 4.7 million in the BRF Institute, more than 50% being directed to the beneficiary communities. The year was marked by the consolidation of the strategy for social investment, symbolized by the formal launch of the BRF Institute. This established a methodology for action divided into four fronts – Public Policies, Entrepreneurship & Employability, Inter-sector Networks and the Third Sector. Transversal to these work fronts is the support of the BRF Volunteers Program. Direct investment of more than R$ 2 million was expanded to 37 municipalities, 10 more than 2011, benefiting more than 29 thousand people. For 2013, the target is to expand the Institute’s footprint in four new municipalities where BRF has operations and upgrade the instruments and methodology for the qualitative and quantitative measurement of the impacts. Inter-sector networks – The front involves two programs: Active Community with about 50 partners executing 29 development projects in districts where there are BRF units, benefiting more than 15 thousand people; and Protection Links ( Laços de Proteção ), which ran four training sessions on the prevention, identification and handling situations of domestic and sexual violence against children and adolescents for 300 educators and the Rights Guarantee System. This program is being o ered in Vitória de Santo Antão and Bom Conselho (PE) in partnership with the Brazil Childhood Foundation. Third sector – In 2012, BRF launched the Inspire Program following a commitment made by the Company in 2011. The aim is to underscore the strategic role of social organizations in the promotion of local development in 23 municipalities. Some 150 social organizations have enrolled in the selection process and up to 75 will receive training in 2013 through five onsite workshops and systemic virtual monitoring in order to incorporate financial sustainability strategies. Public policies – In view of the importance of the role of the public-private partnership in the development of public policies for promoting sustainability, during 2012, the Company finalized two projects for upgrading public education: Concórdia Digital for the inclusion of computer skills in the curriculum of the public educational network of the city of Concórdia (SC) and responsible for the graduation of 18 teachers as multipliers; and Educate is to Care ( Educar é Cuidar ) in Buriti Alegre (GO) for upgrading infant teaching in the town. At the end of 2012, the Company also began a partnership with the Sustainable Cities Program for launching an online platform in 2013 in support of signatory cities for implementing and upgrading sustainability indicators in public management. Entrepreneurship and employability – This focuses on two projects. The first is the Digital Station ( Estação Digital ) for basic computer courses for young people from Bom Conselho (PE), which had its scope expanded in 2012 including intermediate information technology and IT for adults courses with a total of 278 students in 26 groups. The courses have the support of the Municipality, the Banco do Brasil Foundation and Oi Futuro. The second is Time for Entrepreneurship ( Tempo de Empreender ) which has been implemented (in its final phase) in Lucas do Rio Verde (MT) in partnership with the Camargo Corrêa Institute, Sebrae and local partners through the creation of business incubators for young people. BRF Volunteers – Central to the program’s methodology is a mapping process to identify the potential and needs of municipalities as well as possible partners and organizations. In 2012, the second year of the program, approximately 14 thousand people and 66 organizations in 35 municipalities benefited from the program. About 2.7 thousand volunteers took part in 160 initiatives, 80% of them related to the environment (focus on selective collection and solid waste), education, citizenship, social welfare and organizational management. Investments in Infrastructure |GRI EC8| Location Action Start Finish Identification of need Investment (R$) Concórdia (SC) 1 Building of a public square in a district of Concórdia Mar/11 Sept/11 Participative consultation of householders in the community Várzea Grande (MT) Modernization of the Praça Vista Alegre Sep/12 Jul/12 Preliminary survey R$ 17,552 Fontoura Xavier (RS) My school Project, my future Nov 11 Feb/13 Preliminary survey R$ 14,996 Lucas do Rio Verde Upgrading and expansion of the leisure area study of the institutional shelter Jan/12 Oct/12 Community request; joint survey with municipal secretaries R$ 5,000 ¹ Without cost to BRF. The Company’s participation was through the CDC which identified the need, the space and entered with a request to the city government for the construction of the public square . SPORTS PLATFORM BRF’s sports platform is based on two pillars: participation and high performance through sponsorships under the Sadia brand granted to confederations, athletes and events. Of Brazil’s 17 medal winners at the London Olympics, four were to sportsman belonging to confederations which receive sponsorship money from Sadia such as judo and swimming. A further three were awarded to athletes sponsored directly by Sadia. The BRF Institute supports the Lançar-se para o Futuro Institute which fosters the practice of athletics as a way of promoting the development of children and young people. BRF also supports the development of high performance young athletes, part of the Lançar-se para o Futuro Institute. Brazilian Medalists Athlete Type of Sport Medal Sarah Menezes Judo Gold Arthur Zanetti Gymnastics Gold Mayra Aguiar Judo Bronze Felipe Kitadai* Judo* Bronze Rafael Silva* Judo* Bronze Thiago Pereira* Swimming* Silver Cesar Cielo* Swimming* Bronze *Athletes indirectly sponsored by Sadia through the judo, gymnastics and aquatic sports confederations ASSOCIATIONS |GRI 4.13| The associations of key importance to BRF are those more specifically related to the market segments in which it operates such as the Brazilian Poultry Union (Ubabef) and the Brazilian Association of Pork Producers and Exporters (Abipecs). The Company currently holds the board chairmanship of both entities. The Company is also represented on the Executive Board of The Brazilian Association of Listed Capital Companies (Abrasca), the Brazilian Institute of Finance Executives (Ibef), the Brazilian Corporate Governance Institute (IBGC), the Brazilian Institute of Investor Relations Professionals (Ibri) and the Committee for Pronouncement of best Practices and sits on the Capital Markets Technical Commissions (Codim). BRF also participates in the following organisms and associations with a focus on sustainable development: Brazilian chapter of World Business Council for Sustainable Development (WBCSD); Ethos Institute for Companies and Social Responsibility; Institutes, Foundations and Companies Group (Gife); Comunitas and RedEAmerica. External commitments |GRI 4.12| Initiative Purpose Global Compact (UN) Adopt the ten principles related to human rights, labor rights, environmental protection and anti-corruption. Millennium Development Goals (UN) Collaborate with the global objectives for eradication of hunger and poverty; quality education for all; non-discrimination; reduction in infant mortality; improved maternal health; combating disease; quality of life and respect for the environment; and decent work for all. Business Pact for Integrity and against Corruption Adopt ethical standards in the relationship with government. National Pact for the Eradication of Slave Labor Combat forced labor (or analogous to slavery) in the operations of BRF and at its suppliers. Brazilian GHG Protocol Program Lists atmospheric emissions inventory which cause the greenhouse gas e ect. Carbon Disclosure Project (CDP) Includes the greenhouse gas emissions inventory in CDP global database. Sustainable Connections/ Cattle ranching Pact Collaborate with the conservation of the Amazon region through the non-association with suppliers that conduct illegal deforestation. Right Direction Program Combating the sexual exploration of children and adolescents on Brazilian highways, principally through engaging contracted transportation companies. NATURAL CAPITAL The management of BRF’s natural capital is concentrated on issues related to the ecosystems and the healthy use of natural resources which include water, land, minerals and forests. During the course of the year, the Company was a party to the discussion of the sector agreement for the implementation of National Solid Waste Policy through its participation in the Business Coalition coordinated by the Business Commitment for Recycling (Cempre). ( More information in Responsibility for the Product ) The Company has structured a selective waste collection system for the new administrative building in Curitiba (PR) and at the head oc e in São Paulo (SP), further enhancing its operations in this area. The ‘Recycle your Ideas’ in-house campaign was another initiative in 2012 for raising the awareness of employees as to the importance of recycling and rational consumption. A recycling standard has been created for the administrative buildings with the purpose of raising awareness for the need to change habits both in and outside the home. Two new constructions finished during the year (the administrative building in Curitiba and the Jundiaí Technology Center) adopt the technical concepts and criteria of the Leadership in Energy and Environmental Design (LEED) system. Among the features of the new buildings, of particular note are the use of natural light, reuse of water and energy-saving technologies. Another important initiative is the Renewable Forests Program, which is designed to increase forest productivity reducing the need for the cultivated area to supply biomass as an energy source for the industrial area, with a consequent reduced impact on the ecosystem. GHG EMISSIONS Although it has published its GHG emissions since 2009, BRF now considers 2011 as the baseline year for its inventory. Based on the 2011 inventory, it has structured the indicator for evaluating the performance of its activities, setting out its commitments and reduction targets. The Company received the Brazilian Greenhouse Gas Program’s (GHG Protocol Brazil) Gold Seal following verification by a third party. BRF used a more complete methodology in 2012 to compile its inventory based on an integrated database for operations in Brazil. As a result, the evaluation is more precise, permitting results and variations to be visualized by area, operational unit, source of emissions, fuel types, etc. The measurement of agricultural waste was also refined. The incorporation of Sadia and the sale of assets following the agreement with Cade have also meant the need to recalculate the GHG inventory, justifying the lower volumes in 2011 in relation to 2010. The carbon intensity ratio for the year 2011 was 53.55 kg CO 2 e/ ton produced. The target is to reduce the intensity of BRF’s direct carbon emissions (scope 1) by 10% by 2015 using the 2011 inventory as a base. For this purpose, the following commitments were adopted: Energy eciency with a priorit y for renewable sources and an incentive for the rational use of resources; Development of new technologies, products and processes with low environmental impact; projects involving new enterprises which use sustainable concepts (management of waste and energy efficiency); Dissemination of good practices and actions for reducing GHG emissions along the value chain; Transparency and disclosure of the results for emissions verified by a third party (scopes 1 and 2). In addition to mapping scopes 1 and 2, BRF still has to refine the process for identifying and measuring other indirect emissions (scope 3) emissions. GHG emissions for 2011 were calculated for the terrestrial fleet (road and railway) and employee business air travel, the total amounting to 521,651.77 tCO2e. These emissions are disclosed in the ICO2 (BM&FBovespa’s Carbon Efficient Stock Index) where BRF has been listed for the third consecutive year. |GRI EN17, EN29| The Company adopts various initiatives for reducing GHG emissions such as logistics projects (fleet synergies, greater use of light vehicles); development and application of technology for using enzymes to reduce the excretion of nutrients into the atmosphere by animals; recovery of methane gas from waste water treatment plant for use as fuel; biomass-fired instead of oil-fired boilers; processes for conserving energy and heat; and the Sustainable Hog Farming System, which provides the integrated outgrowers with support for the construction of biodigestors and systems for burning the gases generated from the treatment of animal manures, among others. |GRI EN18| Greenhouse gas emissions |GRI EN16| Emissions (tons of CO2 equivalent) 2009¹ 2010² Scope 1 (direct – proprietary sources or controlled by the Company) 410,507 300,668 288,322 Scope 2 (indirect – as a result of the acquisition of electric energy and steam) 53,858 112,760 64,060 ¹ Emissions estimated according to the BM&FBovespa/BNDES ICO2 theoretical portfolio. ² Data for 2010 emissions was recalculated following the introduction of improved methodology. Initiatives and reductions achieved in GHG emissions |GRI EN18| Reductions in tons of CO2 Program equivalent/2012 Sustainable Hog Farming 300,000 Logistics projects 6,559 CONSUMPTION OF RESOURCES Materials In 2012, the Company used 11.2 million tons of grains and derivatives, all of it received in bulk. All purchased products underwent processing (meal and corn into animal protein; oils into animal protein and margarine; soybeans into meal and soybean oil) thus not permitting calculation of direct inputs in the final product. By the nature of the products and due to a question of food safety, the use of recycled raw material is restricted to secondary packaging – where there is no contact with foodstuffs – and material for office use and merchandising. |GRI EN1, EN2| Inputs and packaging materials (tons) – 2012 |GRI EN1| of 81,720 fewer units than in the preceding year; changes in the materials used for powdered milk cans with 35% less weight (approximately equivalent to 83 thousand kilos of packaging/ year), among others. |GRI EN26| Materials resulting from recycling |GRI EN2| Bought materials % recycled Cardboard boxes 40% Paper for office use 87% Merchandising material – rigid plastic 16% Materials Direct Indirect Renewable 1 Given the need for enhanced resistance of the cartons (frozen and chilled products with exposure to low temperatures), a good part of the material (carton lids) must be virgin, only internal parts being susceptible to the use of recycled material if the shelf life of the product is not to be impacted. Energy In 2012, BRF’s Energy Excellence Program was consolidated across all the industrial meat processing units responsible for 79% of total energy consumption and will be extended to encompass dairy products in 2013. The Company is successfully pursuing the objective of seeking an increasingly renewable energy matrix and has achieved 96.9% of direct energy from renewable sources, beating its target of 95.8%. The target for 2013 is 96.0%. There was an increase of 46.3% in consumption of direct energy in 2012 compared with 2011, basically because in addition to higher production, data not previously measured has been included, such as agricultural activities, receipt of grains and logistics. As a result, 2012 direct energy consumption covered 100% of the Company’s proprietary operations in Brazil. |GRI 3.10, EN3| Growth in indirect energy consumption was 5.3% compared to 2011 and is principally due to the larger number of units making up the database and to the increase in production. Indirect energy consumption from renewable sources rose 3.71% when compared with 2011 despite the reduction of 1.3% in the Brazilian energy matrix according to the Brazilian Electrical System Monitoring Bulletin (August 2012). |GRI EN4| Inputs and raw materials Agricultural inputs 408,488 No Ingredients/dairy products 320,601 No Meat inputs (poultry, hogs and beef cattle) (1) 73,106 No Grains (soybeans and corn) / soybean meal/ vegetable oils 11,193,742 Yes Inputs for packaging and for administrative processes Cardboard 165,837 Yes Cartridges 16,820 Yes Glass 2,143 No Polymers 6,702 No Long-life 19,587 No (1) Inputs and meat cuts that go directly into the products (example: beef cuts used in lasagna). The Company took various initiatives for reducing the consumption of packaging or materials. The most important of these was the optimization of pallets resulting in the acquisition Energy consumption 1 |GRI EN3| (%) Ch Renewable sources Sugar-cane ethanol 2 735.24 2.39 266.82 1425.73% Sugar-cane bagasse - 1.,566.73 - Rice husk briquettes 9,635.33 - - Wood briquettes - 94,807.97 74,880.47 -21.02% Wood chips 11,441,207.14 7,351,144,37 9,500,503.97 29.24% Firewood 4,978,860.14 10,880,429.93 17,345,620.74 59.42% Vegetable or animal oil 404,915.22 32,092.96 398,608.96 1142.04% Offcuts - 518,749.26 645,178.95 24,37% Sawdust 2,247,976.38 25,339.35 24,058.74 -5.05% Biodiesel 3 - - 7,469.15 Subtotal 48.1% Non-renewable sources BPF 478,347.06 395,329.99 68,440.14 -82.69% Diesel 3 77,472.64 79,355.45 141,913.89 78.83% Natural gas 101,287.13 120,303.41 154,199.64 28.18% Gasoline 2 2,571.67 232.66 921.38 296.02% LPG 266,035.74 198,940.44 404,021.47 103,09% Kerosene 334.28 66,63 7.99 -88.01% Shale 102,018,39 38.121,07 100,660.01 164.05% Subtotal 4.54% GRAND TOTAL 46.26% Percentage of 94.89% 95.78% 96.99% renewables ¹Data includes 100% of the factory units (meat processing, meat and dairy products industrialization plants, animal feed plants and meat collection depots) but does not encompass logistics installations; hatcheries and poultry farms, except when located in factory complexes. 2 Gasoline acquired in Brazil is made up of about 20% ethanol. 3 Diesel oil acquired in Brazil is made up of 5% biodiesel. Indirect energy consumption (GJ) 1 |GRI EN4| (%) Ch Renewable sources Hydroelectric 6,287,132.78 6,839,404.02 7,466,566.84 9.17% Biomass 107,271.12 105,507.45 143,332.35 35.85% Wind 21,623.09 25,140.89 19,845.15 -21.06% Photovoltaic 1.97 7.78 7.78 Subtotal 9.46% Non-renewable sources Gas 374,717.01 163,415.78 106,667.71 -34.73% Oil 137,861.90 - 12,403.22 Nuclear 213,204.85 201,127.11 69,458.04 -65.47% Coal - 119,419.22 29,767.73 Subtotal -54.89% TOTAL 5.29% Percentage of BRF renewables 89.84% 93.51% 97.22% ¹Data includes 100% of the factory units (meat processing, meat and dairy products industrialization plants, animal feed plants and meat collection depots) but does not encompass logistics installations; hatcheries and poultry farms, except when located in factory complexes. EFFLUENT AND WASTE Water During the year, water consumption fell by 1.7%, equivalent to more than 1 billion liters. These savings were due to the implementation of efficiency projects at several units for reducing consumption such as the substitution of equipment for others that are more productive as well as the development of new production technologies and reuse – which increased 1.5% compared with 2011. In 2013, the target is to keep the level of reuse above the 20% mark. |GRI EN8, EN10| The Company uses 22 sources of surface withdrawal, 5 of them with a percentage withdrawal of more than 5%. In the majority of cases, almost 95% of water withdrawn is returned to the originating water sources after waste water treatment. The quality of the water which is disposed is better than the quality of river water from which it is extracted. |GRI EN9| Consumption of water (m³/year) |GRI EN8, EN10| (%) Ch Total -1.70% Surface 42,139,557 42,251,876 38,732,576 -8.30% Underground 17,486,230 18,143,816 20,597,104 13.50% Supply by Public Utility 1,554,365 1,903,745 1,868,339 -1.90% Rain 32,154 N.A. 40,563 N.A. Total reuse 1.50% % of reuse 20.40% 19.90% 20.43% In 2012, the Company began a corporate project for reducing the level of organic waste emanating from the plants. The aim is to achieve a minimum loss of products during the slaughtering and industrialization processes, thus reducing the generation of waste. The target for 2013 is to reduce by 2% (in weight) total generated waste. |GRI EN22| Innovation in animal husbandry department also works towards the reduction of effluent volume. The new technological standard for raising hogs has diminished the generation of liquid manure by 35% not to mention the resulting potential for reducing water consumption. In 2012, 280 tons of Health Service Waste (RSS) was collected at the integrated properties and correctly sent for treatment. In addition, based on the information raised during the Life Cycle Analysis project, it has been possible to diagnose where the impacts on the value chain are, identifying the actions needed for expanding the efficiency of the processes and reducing the negative impact on the environment. |GRI EN26| Effluent disposal (m 3 ) |GRI EN21| Waste by type and disposal method |GRI EN22| 2010 (%) 2011 (%) 2012 (%) 2012 (t) Disposal Incorporation in the soil 1.55% 1.67% 3.74% 20,089 Landfill 3.86% 2.28% 8.29% 44,480 Recycling 8.80% 12.84% 12.76% 68,467 Incineration 0.01% 0.03% 0.01% 55 Composting 85.78% 83.18% 75.19% 403,389 Type Class I (hazardous) 0.20% 0.10% 0.08% 427 Class II (non-hazardous) 99.80% 99.90% 99.92% 536,053 Destination Total - - - Surface source 52,233,375 54,843,866 54,285,284 CONFORMITY |GRI EN28| In 2012, ten cases of non-conformity relating to environmental issues were reported. Notifications resulted in two warnings and a Conduct Adjustment Agreement with payment of a fine in the amount of R$ 555,991.31. Occurrences involved environmental accidents, non-conformities at waste water treatment plants, degradation of the environment and the absence of a license. There were two events in the judicial sphere, one of them resulting in an agreement with the payment of an insignificant amount (R$ 2,488.00). Over the years under review, BRF paid fines in the amount of R$ 12,909.76. Ground 862,317 846,238 1,402,034 Public network - - 54,843 Total Kg of pollution load (DQO) m³/t produced 9 ABOUT THE REPORT communities contiguous to the plants, representatives of government bodies and civil, social and environmental organizations. |GRI3.5| Financial statements are provided in accordance with Brazilian accounting standards and the International Financial Reporting Standards – IFRS as required by CVM Instruction 457/07 and CVM Instruction 485/10. They have been audited by Ernst & Young Auditores Independentes. BRF complies with the international principles for preserving the independence of the work of the auditors, who shall not exercise managerial functions in the Company, shall not act on the Company’s behalf and shall not be responsible for auditing its own work. Financial indicators cover all of the operational units and subsidiaries in Brazil, Argentina, the United Kingdom and the Netherlands. Based on corporate standards, information of a socio-environmental character was verified internally and is restricted to operations in Brazil. The GHG emissions inventory was audited by KPMG Auditores Independentes. Where necessary, reformulations of information inserted in previous reports is presented and justified in the text. There have been no significant changes compared with previous years in relation to the scope, boundary or measurement methods used in the Report. |GRI 3.6, 3.7, 3.8, 3.9, 3.10, 3.11, 3.13| The organization of the content is aligned with the parameters in the Sustainability Integrated Guidelines for Management (Sigma), covering the aspects which determine the sustainable results of a company: financial, constructed, intellectual, human, social and natural. Questions on this document may be addressed by calling (55 11) 2322-5052 / 5061 / 5048 or by e-mail acoes@brf-br.com |GRI 3.4| This BRF Annual and Sustainability Report is a compendium of the company’s economic, financial, social and environmental information for the period from January 1 to December 31, 2012, and adheres to Global Reporting Initiative (GRI) guidelines, for the second consecutive year reporting on the food processing sector indicators. This printed version of the report contemplates highly material information for sustainability in line with the results of consultations with the stakeholders. In the complete version of the document , available on line (www. brf.br.com/ri ), there is more information together with the confirmation of BSD Consulting as to adherence to Application Level A of the GRI guidelines (Version G3). |GRI 3.1, 3.3| Priority was given to transparency in relation to the commitments made in the preceding document for fiscal year 2011 during the production of the report. The principal advances and challenges on the work fronts established in accordance with BRF’s six Pillars of Sustainability are also shown. The materiality of the items comprising BRF’s Pillars of Sustainability was reviewed by engaging the Company’s stakeholders which have also set out the items in order of priority. (For additional information, see the item, engagement with stakeholders). |GRI 3.5| The document is directed to all stakeholders, principally those which took part in the engagement process: the Company’s employees and leaders, suppliers, clients, consumers, MATERIALITY |GRI 4.17| The following topics deemed of critical significance for each Sustainability Pillar were noted as a result of the materiality review: Total commitment to sustainability Enhancing the value of human capital - Culture of sustainability. - Disseminate among employees the meaning of sustainability initiatives taken by BRF with a focus on communication and commitment. - Transparency in addition to economic aspects, including social and environmental information. - Suitable working conditions and human rights. - In-house and external communication of BRF’s sustainability objectives. - Occupational health and safety. - Product innovation and new technologies. - Create and disseminate an internal culture of sustainability and awareness with respect to alignment, training and transparent communication. To leverage sustainability in the supply chain Engagement with stakeholders - Policies and criteria for selection and evaluation of suppliers. - Continuous process of engagement and relationship with anongoing agenda with stakeholders. - Compliance with social and environmental legislation by the integrated outgrowers and suppliers. - Alignment of culture, definition of concepts and constancy of purpose. - Traceability along the supply chain. Adaptation to climate change - Expand the conduct of life cycle analysis along the entire value chain. - Rational and efficient use of water, materials and energy Promoting sustainable consumption – Cleaner production, prevention of pollution, reduction of negative impacts, operational efficiency (effluent, emissions and waste). - Health, nutrition and healthy eating. - Socio-environmental impacts of transportation. - Investment in the development of packaging with less environmental impact. - Responsible communication, labeling and product information. - Changes in the form of dialog and interaction with the consumer. To have greater transparency using clear language to ensure the understanding of this audience. GRI CONTENTS INDEX |GRI 3.12| PROFILE Global Compact Principle Page / Comment STRATEGY AND ANALYSIS 1.1 Statement on the significance of sustainability 16 1.2 Description of key impacts, risks, and opportunities 17, 21 ORGANIZATIONAL PROFILE 2.1 Name of the organization 10 2.2 Primary brands, products, and/or services 10 2.3 Operational structure 10, 13 2.4 Location of organization’s headquarters 65 2.5 Countries and regions where the organization operates 10, 14, 15 2.6 Nature of ownership and legal form 12 2.7 Markets served 10 2.8 Scale of the reporting organization 6, 12 2.9 Significant changes during the reporting period 12 2.10 Awards received 41 REPORT PARAMETERS 3.1 Reporting period for information provided 60 3.2 Date of most recent previous report 60 3.3 Reporting cycle 60 3.4 Contact point for questions regarding the report or its contents 60, 65 3.5 Process for defining report content 60 3.6 Boundary of the report 60 3.7 State any specific limitations on the scope or boundary of the report 60 3.8 Basis for preparation of the report as concerns joint ventures, subsidiaries, etc. 60 3.9 Data measurement techniques and the bases of calculations 60 3.10 Explanation of the effect of any re-statements of information provided in earlier reports 57, 60 3.11 Significant changes from previous reporting periods 60 3.12 Table identifying the location of the Standard Disclosures in the report 62, 64 3.13 Policy and current practice with regard to seeking external assurance for the report 60 4. GOVERNANCE, COMMITMENTS AND ENGAGEMENT GOVERNANCE 4.1 Governance structure 1 a 10 18 4.2 Chair of the top governance level 1 a 10 18 4.3 Independent or non-executive members 1 a 10 18 4.4 Mechanisms for recommendations from shareholders and employees 1 a 10 18 4.5 Relationship between compensation and performance 1 a 10 20 4.6 Processes in place to ensure avoidance of conflicts of interest 1 a 10 18 4.7 Process to determine Board Members’ qualifications 1 a 10 18 4.8 Statement of mission and values, codes of conduct and internal principles 1 a 10 2, 21 4.9 Procedures of the top governance level to supervise performance 1 a 10 18 4.10 Self-assessment processes for the top governance level 1 a 10 18 COMMITMENTS TO EXTERNAL INITIATIVES 4.11 Precautionary principle 7 21 4.12 External statements, principles or other initiatives signed or endorsed 53 4.13 Membership of associations and/or organizations 53 ENGAGEMENT OF STAKEHOLDERS 4.14 List of stakeholder groups engaged by the organization 46 4.15 Basis for identification and selection of stakeholders with whom to engage 46 4.16 Approaches to stakeholder engagement 46 4.17 Key topics and concerns that have been raised through stakeholder engagement 60 Global Compact Principle Page / Comment ASPECTS OF SOURCING FP1 Purchases from suppliers compliant with the sourcing policy 48 FP2 Purchases in compliance with international standards and certifications online ECONOMIC PERFORMANCE ECONOMIC PERFORMANCE EC1 Direct economic value generated and distributed 7 31, 32 EC2 Financial implications and other risks and opportunities for the organization’s activities due to climate change 21 EC3 Coverage of the organization’s defined benefit plan obligations online EC4 Significant financial assistance received from government online MARKET PRESENCE 1 EC5 Ratio of lowest wage to highest wage not informed EC6 Policy, practices and proportion of spending on locally-based suppliers 6 49 and online EC7 Procedures for local hiring 42 and online INDIRECT ECONOMIC IMPACTS EC8 Infrastructure investments and services provided for public benefit 52 EC9 Significant indirect economic impacts not informed ENVIRONMENTAL PERFORMANCE MATERIALS 8 EN1 Materials used by weight or volume 8, 9 57 e online EN2 Percentage of materials used that are recycled input materials 57 ENERGY 8 EN3 Direct energy consumption 8 57, 58 and online EN4 Indirect energy consumption 8, 9 57, 58 and online EN5 Energy saved 8, 9 online EN6 Initiatives to provide energy-efficient products and services 8, 9 not informed EN7 Initiatives to reduce indirect energy consumption “Monitoring of this indicator not executed” WATER 8 EN8 Total water withdrawal by source 8 59 and online EN9 Water sources significantly affected 8, 9 59 EN10 Percentage and total volume of water recycled and reused 59 and online BIODIVERSITY 8 EN11 Location and size of land owned by the organization in protected or high biodiversity areas 8 online EN12 Description of significant impacts on biodiversity 8 online EN13 Habitats protected or restored 8 not informed EN14 Strategies for managing impacts on biodiversity 8 not informed EN15 Number of threatened species not informed EMISSIONS, EFFLUENT AND WASTE 8 EN16 Total direct and indirect greenhouse gas emissions 8 56 and online EN17 Other relevant indirect greenhouse gas emissions 7, 8, 9 56 and online EN18 Initiatives to reduce greenhouse gas emissions 8 56 and online EN19 Emissions of ozone-depleting substances 8 online EN20 NOx, SOx, and other significant air emissions 8 online EN21 Total water discharge 8 59 and online EN22 Total weight of waste 8 59 and online EN23 Total number and volume of significant spills 8 online EN24 Hazardous waste by weight 8 not informed EN25 Biodiversity value of water bodies and related habitats affected by water disposal and drainage not informed PRODUCTS AND SERVICES 7, 8, 9 EN26 Initiatives to mitigate environmental impacts of products and services 8, 9 57, 59 and online EN27 Products and packaging materials that are reclaimed online COMPLIANCE 8 EN28 Noncompliance with environmental laws and regulations 59 TRANSPORT 8 EN29 Environmental impacts of transport 56 and online OVERALL 7, 8, 9 EN30 Total environmental protection expenditures and investments 36 SOCIAL PERFORMANCE LABOR PRACTICES AND DECENT WORK EMPLOYMENT LA1 Total number of employees 6 44 and online LA2 Turnover 44 LA3 Benefits not informed LABOR / MANAGEMENT RELATIONS 1, 3 LA4 Employees covered by collective bargaining agreements 3 online LA5 Operational changes notification period online FP3 Working time lost due to labor conflicts and/or strikes online OCCUPATIONAL HEALTH AND SAFETY 1 LA6 Workers representation in formal safety committees 1 online LA7 Rates of injury, occupational diseases, lost days, absenteeism and other 1 45 LA8 Education, training, counseling, prevention and risk-control programs 1 45 and online LA9 Safety topics covered in agreements with trade unions online TRAINING AND EDUCATION 6 LA10 Hours of training 45 LA11 Programs for skills management and lifelong learning and career endings online LA12 Employees receiving performance reviews online Global Compact Principle Page / Comment DIVERSITY AND EQUAL OPPORTUNITY 1, 6 LA13 Parties responsible for governance and employees according to gender, age group, minorities 1, 6 44 LA14 Ratio of salary of men to women online HUMAN RIGHTS INVESTMENT AND PROCUREMENT PRACTICES 1 a 6 HR1 Investment agreements with human rights clauses 1 a 6 36 HR2 Suppliers that have undergone human rights screening 1 a 6 49 HR3 Employee training on human rights 21 NON-DISCRIMINATION 1, 2, 6 HR4 Incidents of discrimination and actions taken In 2012 there were no cases of discrimination FREEDOM OF ASSOCIATION AND COLLECTIVE BARGAINING 1, 2, 3 HR5 Risk to freedom of association 48 and online ABOLITION OF CHILD LABOR 1, 2, 5 HR6 Risk of child labor 48 and online PREVENTION OF FORCED OR COMPULSORY LABOR 1, 2, 4 HR7 Risk of forced labor 48 and online SECURITY PRACTICES 1, 2 HR8 Security personnel trained in human rights online INDIGENOUS RIGHTS 1, 2 HR9 Incidents of violation of the rights of indigenous peoples “No occurrences were registered in 2012” SOCIETY COMMUNITY SO1 Impacts of operations on communities 52 and online ACCESS TO HEALTHY FOOD FP4 Programs and practices that promote: access to healthy lifestyles; the prevention of chronic disease; etc. 50 CORRUPTION 10 SO2 Analysis of risks related to corruption 10 21 SO3 Employees trained in anti-corruption policies and procedures 10 21 SO4 Actions taken in response to incidents of corruption 21 PUBLIC POLICY 1 a 10 SO5 Public policies and lobbying 10 51 SO6 Contributions to political parties online ANTI-COMPETITIVE BEHAVIOR SO7 Number of legal actions for anti-competitive behavior “No events registered” SO8 NON-COMPLIANCE WITH LAWS AND REGULATIONS SO8 Não-conformidade com leis e regulamentos. online PRODUCT RESPONSIBILITY CUSTOMER HEALTH AND SAFETY 1 PR1 Assessment of health and safety impacts 1 50 and online PR2 Compliance with health and safety regulations online FP5 Production in sites certified by third parties online FP6 Products lowered in saturated fat, trans fats, sodium and added sugars. 50 FP7 Products containing increased nutritive ingredients and food additives 51 PRODUCT AND SERVICE LABELING 8 PR3 Labeling requirements 50 and online FP8 Communication to consumers about ingredients and nutritional information 8 50 PR4 Non-compliance with information and labeling requirements online PR5 Customer satisfaction online MARKETING COMMUNICATIONS PR6 Marketing communications online PR7 Cases of non-compliant marketing communications “No events registered” COMPLIANCE 1 PR8 Breaches of privacy and losses of customer data not informed PR9 Non-compliant provision and use of products and services online ANIMAL WELL-BEING BREEDING AND GENETICS FP9 Animals raised and/or processed 27 ANIMAL HUSBANDRY FP10 Physical alterations and use of anesthetic. online FP11 Animals raised by housing type. online FP12 Use of antibiotics, anti-inflammatory, hormone and/or growth promotion treatments 51 TRANSPORTATION, HANDLING AND SLAUGHTER FP13 Non-compliant animal transportation, handling and slaughter 51 CORPORATE INFORMATION Head Office |GRI 2.4| Credits Rua Jorge Tzachel, 475 Overall coordination 88301-600 Itajaí – SC – Brazil Finance, Administration and Investor Relations Department Collaboration Corporate Headquarters Domestic Market, Export Market, Food Services, Dairy Products, Rua Hungria, 1.400 – 5º andar Operations, Corporate Affairs, Supply Chain, Strategy and New 01455-000 São Paulo – SP – Brazil Businesses and Human Resources departments. Tel.: (55 11) 2322-5000 Fax: (55 11) 2322-5747 Content and text Editora Contadino Investor Relations |GRI 3.4| BRF Investor Relations and Sustainability team Leopoldo Viriato Saboya – Vice President, Finance, Administration and Investor Relations GRI Consultancy Elcio Ito – Finance and Investor Relations Officer BSD Consulting Edina Biava – IR Manager Rua Hungria, 1.400 – 5º andar Design and Layout 01455-000 São Paulo – SP – Brazil Dragon Rouge Tel.: (55 11) 2322-5052 / 5061 / 5048 Fax: (55 11) 2322-5747 Images E-mail: acoes@brf-br.com BRF Collection and New Corporate Visual Identity Campaign – BRF Brand Depositary Banks In Brazil Translation Banco Itaú S/A Paul Steele – Tristar Traduções Ltda Av. Engenheiro Armando de Arruda Pereira, 707 – 9º andar 04344-902 São Paulo – SP – Brazil The results of the fiscal year 2012 consolidate the BRF Companies - Brasil Foods S.A. and Sadia S.A. (wholly - owned subsidiary). All statements contained in this report with regard to the Company’s business prospects, project results and potencial growth of its business constitute mere forecasts and were based on management’s expectation in relation to the Company’s future performance. These expectations are heavily dependent on changes in the market and on the country’s general economic performance, that of the sector and the international markets and, therefore, being subject to changes. On July 13, 2011, the plenary session of the Administrative Council for Economic Defense - Cade approved the associoation between BRF and Sadia S.A., subject to compliance with the provisions contained in the Performance Commitment Agreement - TCD signed between the parties concerned. These documents are available in the website: www.brf-br.com/ir Tel.: (55 11) 2797-4209 Fax: (55 11) 5029-1917 In the USA The Bank of New York Mellon Investor Services P.O. Box 11258 Church Street Station New York NY 10286-1258 USA Tel.: 1-888-269-2377 E-mail: shareowners@bankofny.com Stock Exchange Symbols BM&FBovespa BRFS3 – common – Novo Mercado New York Stock Exchange – NYSE BRFS – ADR level III Official Newspapers Diário Oficial do Estado de Santa Catarina Diário Catarinense Valor Econômico Independent Auditors Ernst Young Auditores Independentes CONSOLIDATED BALANCE SHEETS December 31, 2012 and 2011 (Amounts expressed in thousands of Brazilian Reais) BR GAAP BR GAAP and IFRS Parent company Consolidated ASSETS Note CURRENT ASSETS Cash and cash equivalents 7 68,755 1,366,843 Marketable securities 8 763,535 1,372,671 Trade accounts receivable, net 9 1,427,374 3,207,813 Inventories 10 1,166,150 2,679,211 Biological assets 11 554,483 1,156,081 Recoverable taxes 12 572,720 907,929 Other financial assets 21 22,944 23,459 Other rights 157,417 409,744 Total current assets 4,733,378 11,123,751 NON-CURRENT ASSETS Marketable securities 8 - 83,368 Trade accounts receivable, net 9 2,419 2,419 Credit notes 9 75,547 147,322 Recoverable taxes 12 449,376 744,612 Deferred income taxes 13 935,607 2,628,750 Judicial deposits 14 110,582 228,261 Biological assets 11 179,188 387,383 Receivables from related parties 29 5,138 - - Restricted cash 15 - 70,020 Other rights 210,455 362,702 Investments 16 10,159,588 20,399 Property, plant and equipment, net 17 3,562,727 9,798,370 Intangible 18 1,631,903 4,386,099 Total non-current assets 17,322,530 18,859,705 TOTAL ASSETS 22,055,908 29,983,456 BR GAAP BR GAAP and IFRS Parent company Consolidated LIABILITIES Note CURRENT LIABILITIES Short-term debt 19 1,445,779 3,452,477 Trade accounts payable 20 1,270,696 2,681,343 Payroll and related charges 208,233 434,249 Tax payable 91,838 224,761 Interest on shareholders' equity 26 312,624 312,624 Employee and management profit sharing 173,402 224,480 Other financial liabilities 21 227,891 270,693 Provision for tax, civil and labor risks 25 68,550 118,466 Advances from related parties 29 1,200,679 - Other obligations 65,200 268,736 Total current liabilities 5,064,892 7,987,829 NON-CURRENT LIABILITIES Long-term debt 19 1,597,342 4,601,053 Social and tax payable 9,096 29,472 Provision for tax, civil and labor risks 25 139,890 835,234 Deferred income taxes 13 - 340,606 1,791,897 Liabilities with related parties 29 - - - Advances from related parties 29 562,740 - - Employee benefit plan 24 112,716 266,045 Other obligations 158,286 362,009 Total non-current liabilities 2,920,676 7,885,710 SHAREHOLDERS' EQUITY 26 Capital 12,460,471 12,460,471 Capital reserves 76,259 76,259 Income reserves 1,760,446 1,760,446 Treasury shares (65,320) (65,320) Other comprehensive loss (161,516) (161,516) Attributed to interest of controlling shareholders 14,070,340 14,070,340 Non-controlling interest - - 39,577 Total shareholders’ equity 14,070,340 14,109,917 TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY 22,055,908 29,983,456 CONSOLIDATED STATEMENTS OF INCOME December 31, 2012 and 2011 (Amounts expressed in thousands of Brazilian Reais, except earnings per share and share data) BR GAAP BR GAAP and IFRS Parent company Consolidated Note NET SALES 30 12,487,184 25,706,238 Cost of sales 35 (10,008,750) (19,046,963) GROSS PROFIT 2,478,434 6,659,275 OPERATING INCOME (EXPENSES) Selling 35 (1,572,164) (3,837,537) General and administrative 35 (233,772) (426,872) Other operating expenses, net 33 (465,973) (402,715) Equity interest in income of affiliates 16 1,296,099 8,978 OPERATING INCOME 1,502,624 2,001,129 Financial income 34 (1,180,504) (1,325,320) Financial expenses 34 793,411 845,797 INCOME BEFORE TAXES 1,115,531 1,521,606 Current 13 - (39,874) Deferred 13 251,878 (116,643) NET INCOME 1,367,409 1,365,089 Attributable to: BRF shareholders 1,367,409 1,367,409 Non-controlling interest - - (2,320) Earnings per share - basic 870,507,468 870,507,468 Weighted average shares outstanding (thousands) - basic 28 1.57082 1.56815 Earning per share - diluted 870,546,236 870,546,236 Weighted average shares outstanding (thousands) - diluted 28 1.57075 1.57075 CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME December 31, 2012 and 2011 (Amounts expressed in thousands of Brazilian Reais) BR GAAP BR GAAP and IFRS Parent company Consolidated Note Net Income 1,367,409 Gain(loss) in foreign currency translation adjustments 1,101 1,101 Gain in available for sale marketable securities, net of income taxes of R$159 in 2012 and (R$49) in 2011 8 3,535 3,535 Unrealized losses in cash flow hedge, net of income taxes of (R$1,722) in 2012 and R$97,737 in 2011 4 (229,371) (229,371) Actuarial gains (losses), net of income taxes of R$20,861 in 2012 and (R$14,439) in 2011 24 28,025 28,025 Net losses recorded directly in the shareholders' equity (196,710) (196,710) Comprehensive Income 1,170,699 1,168,379 Attributable to: BRF shareholders 1,170,699 1,170,699 Non-controlling interest - - (2,320) CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY December 31, 2012 and 2011 (Amounts expressed in thousands of Brazilian Reais, except interest on own capital per share data) Capital reserves Paid-in capital Capital reserve Treasury shares Legal reserve Reserve for expansion Reserve for capital increases BALANCES AT DECEMBER 31, 2010 Comprehensive income: Gain in foreign currency translation adjustments - Unrealized gain in available for sale marketable securities - Unrealized loss in cash flow hedge - Actuarial gain (loss) - Net income (loss) for the period - TOTAL COMPREHENSIVE INCOME - Appropriation of income (loss): Interest on shareholders’ equity -R$ 0.7270 per outstanding share at the end of exercise - Legal reserve - - - 68,370 - - Reserve for expansion - 305,268 - Reserve for capital increases - 265,578 Reserve for tax incentives - Share-based payments - 15,844 - Gains on disposal of shares - 3,286 - Goodwill on the acquisition of non-controlling entities - (12,224) - Non-controlling interest - Treasury shares acquired - - (71,956) - - - Treasury shares disposed - - 7,375 - - - BALANCES AT DECEMBER 31, 2011 Comprehensive income: Gain in foreign currency translation adjustments - Unrealized gain in available for sale marketable securities - Unrealized loss in cash flow hedge - Actuarial gain (loss) - Net income for the period - TOTAL COMPREHENSIVE INCOME - Appropriation of income (loss): Interest on shareholders’ equity -R$ 0.3158 per outstanding share at the end of exercise - Legal reserve - - - 40,661 - - Reserve for expansion - 237,464 - Reserve for capital increases - 155,077 Reserve for tax incentives - Share-based payments - 23,034 - Gains on disposal of shares - 4,455 - Goodwill on the acquisition of non- controlling entities - (33,851) - Non-controlling interest - Treasury shares acquired - Treasury shares disposed - - 13,413 - - - BALANCES AT DECEMBER 31, 2012 Attributed to interest of controlling shareholders Profit reserves Other comprehensive income (loss) Reserve for tax incentives Acumulated foreign currency translation adjustments Available for sale marketable securities Gains (losses) on hedge accounting Actuarial gains (losses) Retained earnings (losses) Total shareholders’ equity Non- controlling interest Total shareholders’ equity (consolidated) - - 1,101 - 3,535 - (229,371) - 28,025 (39,517) - (632,134) - (68,370) - (305,268) - (265,578) - - - 56,542 - (56,542) - (3,578) - 13,173 - (8,599) - (40,492) (37,844) - (274,750) - (40,661) - (237,464) - (155,077) - - - 67,431 - (67,431) - CONSOLIDATED STATEMENTS OF CASH FLOWS December 31, 2012 and 2011 (Amounts expressed in thousands of Brazilian Reais) BR GAAP BR GAAP and IFRS Parent company Consolidated OPERATING ACTIVITIES: Net income for the period 1,367,409 1,367,409 Adjustments to reconcile net income to net cash provided by operating activities: Non-controlling interest - - (2,320) Depreciation, amortization and exhaustion 392,609 886,338 Equity interest in income of affiliates (1,296,099) (8,978) Results on the execution of TCD - - Gains (losses) on disposal of property, plant and equipment 42,727 158,685 Deferred income tax (251,878) 116,643 Provision (reversal) for tax, civil and labor risks 94,033 78,927 Other provisions 42,713 60,490 Exchange rate variations and interest 257,603 741,280 Changes in Operating Assets and Liabilities: Investments in trading securities (3,327,370) (4,003,585) Redemptions of trading securities 3,276,933 4,107,639 Investments in available for sale - - (1,703,487) Redemptions of available for sale - - 1,499,193 Other financial assets and liabilities (75,554) (23,836) Trade accounts receivable (382,739) (640,215) Inventories (294,885) (538,610) Trade accounts payable 178,611 566,688 Payment of tax, civil and labor risks (78,819) (203,232) Interest paid (163,578) (466,175) Payroll and related charges - - (37,775) Interest on shareholders' equity received 5,601 5,601 Income tax payments 1,254,762 (809,045) Net cash provided by operating activities 1,042,079 1,151,635 INVESTING ACTIVITIES: Marketable securities - - - Redemptions of held to maturity - 27 29,320 Restricted cash - - (9,043) Business combination (55,000) (230,242) Other investments, net - (4,686) Cash of merged company - - - Additions to property, plant and equipment (678,862) (1,125,242) Additions to biological assets (208,115) (492,198) Proceeds from disposals of property, plant and equipment 8,579 5,962 Additions to intangible assets (49,904) (58,780) Net cash used in investing activities (983,275) (1,884,909) FINANCING ACTIVITIES: Proceeds from debt issuance 1,815,957 3,098,390 Repayment of debt (1,115,193) (2,838,898) Advance forfuturecapital increase (329,712) - - Treasury shares disposal (acquisition) (71,956) (71,956) Goodwill in the acquisiton of non-controlling entities - - (12,224) Payment of interest on shareholders' equity (501,644) (501,644) Net cash (used in) provided by financing activities (202,548) (326,332) EFFECT ON EXCHANGE RATE VARIATION ON CASH AND CASH EQUIVALENTS 1,340 115,806 Net decrease in cash (142,404) (943,800) At the beginning of the period 211,159 2,310,643 At the end of the period 68,755 1,366,843 STATEMENT OF VALUE ADDED December 31, 2012 and 2011 (Amounts expressed in thousands of Brazilian Reais) BR GAAP BR GAAP and IFRS Parent company Consolidated 1 - REVENUES 14,090,333 29,434,753 Sales of Goods, Products and Services 13,828,853 28,640,514 Other Income (300,939) (151,819) Revenue Related to Construction of Own Assets 601,196 990,159 Allowance for Doubtful Accounts Reversal (Provisions) (38,777) (44,101) 2 - RAW MATERIAL ACQUIRED FROM THIRD PARTIES (9,983,459) (19,043,331) Costs of Products and Goods (8,222,032) (14,787,191) Materials, Energy, Third Parties Services and Other (1,753,531) (4,228,283) Recovery (loss) of Assets Values (7,896) (27,857) 3 - GROSS VALUE ADDED (1-2) 4,106,874 10,391,422 4 - DEPRECIATION, AMORTIZATION AND EXHAUSTION (392,609) (886,338) 5 - NET VALUE ADDED (3-4) 3,714,265 9,505,084 6 - RECEIVED FROM THIRD PARTIES 2,089,861 855,134 Equity Pick-Up 1,296,099 8,978 Financial Income 793,411 845,797 Other 351 359 7 - VALUE ADDED TO BE DISTRIBUTED (5+6) 5,804,126 10,360,218 8 - DISTRIBUTION OF VALUE ADDED 5,804,126 10,360,218 Payroll 1,718,143 3,607,734 Salaries 1,401,959 2,952,920 Benefits 223,529 480,202 Government Severance Indemnity Fund for Employees Guarantee Fund for Lenght of Services - FGTS 92,655 174,612 Taxes, fees and Contributions 1,436,859 3,742,561 Federal 674,291 2,341,196 State 751,600 1,389,869 Municipal 10,968 11,496 Capital Remuneration from Third Parties 1,281,715 1,644,834 Interests 1,186,621 1,345,257 Rents 95,094 299,577 Interest on Own-Capital 1,367,409 1,365,089 Interest on Shareholders' Equity 632,134 632,134 Retained Earnings 735,275 735,275 Non-controlling Interest - - (2,320) 1. COMPANY’S OPERATIONS margarine processing plants, 3 pasta processing plants, 1 dessert processing plant and 3 soybean crushing plant, all of them near the Company’s raw material suppliers or the main consumer centers. In the foreign market, the Company operates 6 meat processing plants, 1 margarine and oil processing plant, 1 sauces and mayonnaise processing plant, 1 pasta and pastries processing plant, 1 frozen vegetables processing plant and 1 cheese processing plant, and subsidiaries or sales offices in the United Kingdom, Italy, Austria, Hungary, Japan, The Netherlands, Russia, Singapore, United Arab Emirates, Portugal, France, Germany, Turkey, China, Cayman Islands, South Africa, Venezuela, Uruguay and Chile. The Company has an advanced distribution system and uses 33 distribution centers, to deliver its products to supermarkets, retail stores, wholesalers, food service stores and other institutional customers in the domestic market and exports to more than 140 countries. The name BRF deploys and adds value and reliability to several trademarks among which the most important are: Batavo, Claybon, Chester®, Elegê, Fazenda, Nabrasa, Perdigão, Perdix, Hot Pocket, Miss Daisy, Nuggets, Qualy, Sadia and Speciale Sadia, in addition to licensed trademarks such as Turma da Mônica, Bob Esponja and Trakinas . The trademarks Rezende, Wilson, Texas, Tekitos, Patitas, Escolha Saudável, Light & Elegant, Fiesta, Freski, Confiança, Doriana and Delicata were disposed on June 11, 2012, as disclosed in note 1.2 The table below summarizes the direct and indirect ownership interests of the Company, as well as the activities of each subsidiary: 1.1. Interest in subsidiaries BRF – Brasil Foods S.A. (“BRF or parent company”) and its subsidiaries (collectively “Company”) is one of Brazil’s largest companies in the food industry. BRF is a public company, listed on the New Market of Brazilian Securities, Commodities & Futures Exchange (“BM&FBOVESPA”), under the ticker BRFS3, and listed on the New York Stock Exchange (“NYSE”), under the ticker BRFS. It´s headquarter is located at 475, Jorge Tzachel Street in the City of Itajaí, State of Santa Catarina. With a focus on raising, producing and slaughtering of poultry, pork and beef, processing and/or sale of fresh meat, processed products, milk and dairy products, pasta, frozen vegetables and soybean derivatives, among which the following are highlighted: • Whole chickens and frozen cuts of chicken, turkey, pork and beef; • Ham products, bologna, sausages, frankfurters and other smoked products; • Hamburgers, breaded meat products and meatballs; • Lasagnas, pizzas, cheese breads, pies and frozen vegetables; • Milk, dairy products and desserts; • Juices, soy milk and soy juices; • Margarine, sauces and mayonnaise; and • Soy meal and refined soy flour, as well as animal feed. The Company’s activities are segregated into 4 operating segments, being: domestic market, foreign market, food service and dairy products, as disclosed in note 5. In the domestic market, the Company operates 30 meat processing plants, 11 dairy products processing plants, 2 Subsidiary Main activity Country PSA Laboratório Veterinário Ltda. Veterinary activities Brazil 88.00% 88.00% Sino dos Alpes Alimentos Ltda. (a) Industrialization and commercializations of products Brazil 99.99% 99.99% PDF Participações Ltda. Holding Brazil 1.00% 1.00% Sino dos Alpes Alimentos Ltda. (a) Industrialization and commercializations of products Brazil 0.01% 0.01% Vip S.A. Emp. Part. Imobiliárias (k) Commercialization of owned real state Brazil 100.00% 65.49% Establecimiento Levino Zaccardi y Cia. S.A. Industrialization and commercializations of dairy products Argentina 10.00% 10.00% Avipal S.A. Construtora e Incorporadora (a) Construction and real estate marketing Brazil 100.00% 100.00% Avipal Centro-oeste S.A. (a) Industrialization and commercializations of milk Brazil 100.00% 100.00% Establecimiento Levino Zaccardi y Cia. S.A. Industrialization and commercializations of dairy products Argentina 90.00% 90.00% UP! Alimentos Ltda. Industrialization and commercializations of products Brazil 50.00% 50.00% Perdigão Trading S.A. (a) Holding Brazil 100.00% 100.00% PSA Laboratório Veterinário Ltda. Veterinary activities Brazil 12.00% 12.00% PDF Participações Ltda. Holding Brazil 99.00% 99.00% Heloísa Ind. e Com. de Produtos Lácteos Ltda. (j) Industrialization and commercializations of dairy products Brazil - 100.00% BRF GmbH (i) Holding and trading Austria 100.00% 100.00% Perdigão Europe Ltd. Import and commercialization of products Portugal 100.00% 100.00% Perdigão International Ltd. Import and commercialization of products Cayman Island 100.00% 100.00% BFF International Ltd. Financial fundraising Cayman Island 100.00% 100.00% Highline International (a) Financial fundraising Cayman Island 100.00% 100.00% Plusfood Germany GmbH Import and commercialization of products Germany 100.00% 100.00% Perdigão France SARL Marketing and logistics services France 100.00% 100.00% Plusfood Holland B.V. Administrative services The Netherlands 100.00% 100.00% Plusfood Groep B.V. Holding The Netherlands 100.00% 100.00% Plusfood B.V. Industrialization, import and commercializations of products The Netherlands 100.00% 100.00% Plusfood Wrexham Industrialization, import and commercializations of products United Kingdom 100.00% 100.00% Plusfood Iberia SL Marketing and logistics services Spain 100.00% 100.00% Plusfood Italy SRL Import and commercialization of products Italy 67.00% 67.00% Subsidiária Atividade principal País BRF Brasil Foods Japan KK Marketing and logistics services Japan 100.00% 100.00% BRF Brasil Foods PTE Ltd. Marketing and logistics services Singapore 100.00% 100.00% Plusfood Hungary Trade and Service LLC Import and commercialization of products Hungary 100.00% 100.00% Plusfood UK Ltd. Import and commercialization of products United Kingdom 100.00% 100.00% Acheron Beteiligung-sverwaltung GmbH (b) Holding Austria 100.00% 100.00% Xamol Consultores Serviços Ltda. Import and commercialization of products Portugal 100.00% 100.00% BRF Brasil Foods África Ltd. Import and commercialization of products South Africa 100.00% 100.00% Sadia Chile S.A. Import and commercialization of products Chile 40.00% 40.00% Rising Star Food Company Ltd. (d) Industralization, import and commercialization of products China 50.00% - Quickfood S.A. (f) Industrialization and commercialization of products Argentina 90.05% - Sadia S.A. (j) Industralization and commercialization of products Brazil - 100.00% Sadia International Ltd. Import and commercialization of products Cayman Island 100.00% 100.00% Sadia Uruguay S.A. Import and commercialization of products Uruguay 100.00% 100.00% Sadia Alimentos S.A. (c) Import and export of products Argentina 0.02% - Sadia Chile S.A. Import and commercialization of products Chile 60.00% 60.00% Sadia U.K. Ltd. Import and commercialization of products United Kingdom 100.00% 100.00% Vip S.A. Emp. Part. Imobiliárias (c) Commercialization of owned real estate Brazil - 34.51% Athena Alimentos S.A. (g) Industrialization and commercialization of products Brazil - 99.99% Sadia Overseas Ltd. Financial fundraising Cayman Island 100.00% 100.00% Sadia GmbH Holding Austria 100.00% 100.00% Wellax Food Logistics C.P.A.S.U. Lda. Import and commercialization of products Portugal 100.00% 100.00% Sadia Foods GmbH Import and commercialization of products Germany 100.00% 100.00% BRF Foods LLC Import and commercialization of products Russia 10.00% 10.00% Qualy B.V. (b) Import and commercialization of products The Netherlands 100.00% 100.00% Sadia Japan KK (e) Marketing and logistics services Japan - 100.00% Badi Ltd. Import and commercialization of products United Arab Emirates 100.00% 100.00% Al-Wafi Al-Takamol Imp. Import and commercialization of products Saudi Arabia 75.00% 75.00% BRF Foods LLC Import and commercialization of products Russia 90.00% 90.00% Baumhardt Comércio e Participações Ltda. (h) Holding Brazil - 73.94% Excelsior Alimentos S.A. (h) Industralization and commercialization of products Brazil - 25.10% Excelsior Alimentos S.A. (h) Industralization and commercialization of products Brazil - 46.01% K&S Alimentos S.A. Industrialization and commercialization of products Brazil 49.00% 49.00% Sadia Alimentos S.A. (c) Import and export of products Argentina 99.98% 100.00% Avex S.A. (m) Industrialization and commercialization of products Argentina 99.46% 65.58% Flora Dánica S.A. (c) Industrialization and commercialization of products Argentina 95.00% 100.00% GB Dan S.A. (c) Industrialization and commercialization of products Argentina 5.00% - Flora San Luis S.A. (c) Industrialization and commercialization of products Argentina 95.00% 100.00% Flora Dánica S.A. (c) Industrialization and commercialization of products Argentina 5.00% - GB Dan S.A. (c) Industrialization and commercialization of products Argentina 95.00% 100.00% Flora San Luis S.A. (c) Industrialization and commercialization of products Argentina 5.00% - BRF - Suínos do Sul Ltda. (k) Participation in other companies Brazil 99.00% - Nutrifont Alimentos S.A. (l) Industrialization and commercialization of products Brazil 50.00% - ((a) Dormant subsidiaries. (b) The wholly-owned subsidiary Acheron Beteiligung-sverwaltung GmbH owns 100 direct subsidiaries in Madeira Island, Portugal, with an investment as of December 31, 2012 of R$2,169 (R$1,588 as of December 31, 2011). The wholly-owned subsidiary Qualy B.V. owns 48 subsidiaries in The Netherlands, and the amount of this investment, as of December 31, 2012, is represented by a net capital deficiency of R$10,597 (R$9,363 as of December 31, 2011). The purpose of these two subsidiaries is to operate in the European market to increase the Company’s market share, which is regulated by a system of poultry and turkey meat import quotas. (c) Change in the equity interest occurred during the fiscal year ended December 31, 2012. (d) Establishment of joint venture in China in February 2012, see note 1.3. (e) Company’s activities were terminated in July 2012. (f) Equity interest acquired on June 11, 2012. (g) Disposal of equity interest on June 11, 2012. (h) Disposal of equity interest on July 3, 2012. (i) Change in the company’s name on October 3, 2012. (j) Merger of wholly-owned subsidiary on December 31, 2012. (k) Equity interest acquired on October 19, 2012. (l) Establishment of joint venture with Carbery Luxembourg Sàrl on November 5, 2012, see note 1.4. (m) Change in the equity interest on December 28, 2012, see note 1.6 1.2. Performance Commitment Agreement (i) the entire equity interest held either directly or indirectly by Marfrig, equivalent to 90.05% of the capital of Quickfood S.A. (“Quickfood”), a company based in Argentina; and (ii) the right to receive an irrevocable and irreversible amount corresponding to R$350,000 to be paid as follows: On June 11, 2012, the Company and Marfrig Alimentos S.A. (“Marfrig”), in accordance to the terms and conditions established by the Administrative Council for Economic Defense (“CADE”) in the Performance Commitment Agreement (“TCD”), signed the conclusion of the Asset Exchange and Other Agreements signed on March 20, 2012 which included the following measures: (i) the acquision, by Marfrig, of the entire equity interest of Athena Alimentos S.A. (“Athena”), a company for which the following assets were transferred by BRF: (a) all the assets and rights related to the production plants depicted below: • R$25,000 due to June 11, 2012, which were properly paid by Marfrig; • R$25,000 due to July 1, 2012, adjusted by the variations of the General Market Price Index (“IGP-M”), which were properly paid by Marfrig; • R$250,000 to be paid by Marfrig to BRF in 72 monthly and successive installments, which are due from August 1, 2012, being the first installment in the amount of R$4,424 and other remaining installments in the amount of R$4,821, subject to the fixed rate of 12.11% p.a. Processing plant State Activity As disclosed in the quarterly information for the nine month period ended September 30, 2012, BRF and Marfrig renegotiated the payment terms of the amount correspondent to R$50,000 which previous settlement was expected to occur on October 1, 2012. As a consequence, this amount will be received from January 2, 2013 in 67 monthly and successive installments in the amount of R$964. All the installments due until December 31, 2012 were properly paid by Marfrig. On December 31, 2012, the total balance related to this right is R$287,626, being R$41,172 recorded in current assets and R$246,454 recorded in non-current assets, both accounted for as other rights. Additionally, in order to comply with the TCD, it was agreed the transfer of the Company’s pork slaughtering and processing manufacturing facility, located in the City of Carambeí, State of Paraná, to Marfrig. On December 31, 2012, the receivable related to this transaction corresponds to R$81,542 and it is accounted for as other rights, being R$17,936 recorded in current assets and R$63,606 recorded in non-current assets. Such transference generated a net gain of R$48,812, accounted for as other operating income. As a result of the conclusion of the Asset Exchange and Other Agreements, Marfrig and BRF also signed other agreements mainly related to the supply of raw material, processed products and utility services. In order to comply with the terms and conditions from CADE, and in accordance with the agreements between BRF and Marfrig, as from July 2, 2012, the following measures were taken: (i) temporary suspension of the use of the Perdigão trademark, for the following products and periods: Três Passos RS Pork slaughtering, processing of finished goods, pork farms and hatcheries Brasília DF Poultry slaughtering, processing of finished goods, manufacturing of animal feed, pork farms and hatcheries São Gonçalo BA Poultry slaughtering, processing of finished goods, manufacturing of animal feed, pork farms and hatcheries Salto Veloso SC Processing of finished goods Bom Retiro do Sul RS Processing of finished goods Lages SC Processing of finished goods Duque de Caxias RJ Processing of finished goods Várzea Grande MS Processing of finished goods Valinhos SP Processing of finished goods (b) all the assets and rights related to the following distribution centers: Location State Salvador BA Duque de Caxias RJ Campinas SP Bauru SP Brasília DF São José dos Pinhais PR Ribeirão Preto SP Cubatão SP Product Period Ham products 3 years (ii) the Company transferred to Marfrig the entire portfolio of contracts with poultry and pork outgrowers, in order to guarantee the supply to the specific processing plants listed in the item (i a) above; Pork festive line 3 years Smoked sausage and pork sausage 3 years (iii) the acquisition, by Marfrig, of the trademarks Rezende, Wilson, Texas, Tekitos, Patitas, Escolha Saudável, Light & Elegant, Fiesta, Freski, Confiança, Doriana and Delicata , as well as the intellectual properties rights related to these trademarks; and Salamis 4 years Lasagna 5 years (iv) the acquisition, by Marfrig, of the equity interest held either directly or indirectly by Sadia S.A., equivalent to 64.57% of the capital of Excelsior Alimentos S.A., transferred to Marfrig on July 2, 2012. Frozen pizzas 5 years In exchange to the acquisition and/or disposal of assets and rights listed in the items (i) to (iv) above, the Company acquired: Kibes and meat balls 5 years Turkey cold cuts light line 5 years (ii) temporary suspension of the use of the Batavo trademark, related to the products and periods listed in item (i) above. The accounting effects of the conclusion of the Asset Exchange and Other Agreements signed with Marfrig are presented in note 6.1. 1.3. Establishment of joint venture in China On February 14, 2012, the Company disclosed to the market the establishment of Rising Star Food Company Limited , a joint venture (“JV”) with the participation of Dah Chong Hong Limited (“DCH”), which purpose is: The Company’s management do not expect any significant impact on the future earnings and the assets offered by Doux are sufficient to cover the advances made by BRF. 1.6. Acquisition of non-controlling shareholders interest of Avex S.A. (“Avex”) On December 28, 2012, aiming to accelerate the integration of its business in Argentina, the Company, through its wholly-owned subsidiary Sadia Alimentos S.A., acquired the equity interest held by non-controlling shareholders in Avex, corresponding to 33.33% of the capital for the amount of R$82,776, to be settled until March 31, 2013, and therefore holding 99.46% of the equity interest of Avex. Due to the fact that BRF already held the control of Avex prior to the acquisition of the non-controlling interest mentioned above, such transaction is not accounted for as business combination. Therefore, the amount of R$33,851 corresponds to the difference between the carrying amount and the effective amount paid for the shares. Such amount was recorded as a debt in the shareholders’ equity. 1.7. Merger of wholly-owned subsidiaries Sadia S.A. (“Sadia”) and Heloísa Ind. e Com. de Produtos Lácteos Ltda. (“Heloísa”) into BRF On December 31, 2012, the wholly-owned subsidiaries Sadia and Heloísa were merged into BRF. The main objective of these mergers was the full integration of the businesses, maximizing synergies, streamlining processes and consequent reduction of administrative, operational and tax costs and increase of productivity. The decision to merge Sadia into BRF resulted in a loss recorded in the statement of income for the year ended December 31, 2011 in the amount of R$215,205 related to the provision for tax loss carryforwards and negative basis calculation. The effective loss was R$130,959 and, therefore, a reversal of R$84,246 was recorded in the statement of income for the year ended December 31, 2012 as current tax expense, considering that the taxable income earned by the wholly-owned subsidiary was higher than the estimated amounts on December 31, 2011. 1.8. Seasonality The Company does not operate with any significant seasonality impact through the fiscal year. In general, during the fourth quarter the demand in the domestic market is slightly stronger than in the other quarters, mainly due to the year-end celebration such as Christmas and New Years Eve. The most sold products are: turkey, Chester® and ham. (i) to access the distribution market in Continental China, Hong Kong and Macau including retail and food service channels; (ii) local processing of products; and (iii) developing the Sadia trademark in these markets. The Company owns 50% of equity interest in the JV and in April 2012 made a capital investment amounting to approximately R$1,300, which is proportional to its participation in the JV. Management estimates that during the first year of operation, which is expected for the second quarter of 2013, the JV will have sales volumes exceeding 140,000 tons and report annual revenues of approximately R$844,000. For the fiscal year ended December 31, 2012, the JV had sales volumes of 136,719 tons and reported net revenues of R$593,251. 1.4. Constitution of JV between BRF and Carbery Group (“Carbery”) On November 5, 2012, BRF and Carbery established a JV for whey processing. Carbery is a worldwide leading manufacturer player of whey based ingredients and has an advanced range dairy based nutritional ingredients. The Company owns 50% of the equity interest of the JV and involves a total shared investment of R$50,000 utilizing Carbery’s innovative technology to process whey generated by BRF’s cheese operations. The project includes the construction of a manufacturing plant to produce high added value nutritional ingredients, which are mainly used by baby food and nutritional sports customers. The construction of the plant is expected to commence in 2013 and the beginning of its operations is planned for 2014. 1.5. Acquisition of assets related to integration, production and slaughter of porks – DOUX On November 7, 2012, the Company established an agreement with CADE aiming the creation of the rules for the assets related to integration, production and slaughter of porks from Doux, located in the City of Ana Rech, State of Rio Grande do Sul, pledged to BRF during the year of 2011, according to note 6.4 of the financial statements for the fiscal year ended December 31, 2011 disclosed on March 22, 2012, to have their property transferred to third parties through an extrajudicial auction. This agreement was necessary to allow the execution of the guarantees offered by Doux in consideration to the advances made by BRF which were not settled yet. On December 31, 2012, such advances totaled R$191,514, and were accounted for as other rights in non-current assets. In addition, the agreement establishes the limits for the use of such assets by BRF, as well as authorizes the Company to take all necessary measures to recovery these advances. 2. MANAGEMENT’S STATEMENT AND BASIS OF PREPARATION AND PRESENTATION OF FINANCIAL STATEMENTS The Company’s consolidated financial statements are in accordance with the accounting practices adopted in Brazil which comprise the rules issued by the Brazilian Securities Commission (“CVM”) and the pronouncements and interpretations of the Brazilian Accounting Pronouncements Committee (“CPC”), which are in conformity with the International Financial Reporting Standards (“IFRS”) issued by the International Accounting Standards Board (“IASB”). The Company’s individual financial statements have been prepared in accordance with the accounting practices adopted in Brazil and for presentation purposes, are identified as “BR GAAP”. Such information differs from IFRS in relation to the evaluation of investments in associates and joint ventures, which were measured and recorded based on the equity accounting method rather than at cost or fair value, as is required by IFRS. The Company’s individual and consolidated financial statements are expressed in thousands of Brazilian Reais (“R$”), as well as, the amount of other currencies disclosed in the financial statement, when applicable, were also expressed in thousands. The preparation of the Company’s financial statements requires Management to make judgments, use estimates and adopt assumptions that affect the reported amounts of revenues, expenses, assets and liabilities, as well as the disclosures of contingent liabilities, as of the reporting date of these financial statements. However, the uncertainty inherent to these judgments, assumptions and estimates could lead to results requiring a material adjustment to carrying amount of the affected asset or liability in future periods. The settlement of the transactions involving such estimates can result in amounts significantly different from those recorded in the financial statement due to the lack of precision inherent to the estimation process. The Company reviews its judgments, estimates and assumptions on a quarterly basis. The individual and consolidated financial statements were prepared based on the historical cost except for the following material items recognized in the balance sheet: where it operates. The foreign subsidiaries adopt the Brazilian Real as their functional currency, except for the subsidiary Plusfood Groep B.V. which adopts the Euro (“EUR”) and Avex S.A., Dánica group and Quickfood S.A. wich adopt the Argentine Peso (“ARS”), as their functional currency. • Investments: investments in affiliates are measured under the equity method adjusted for the effects of measurement of the business combination, when applicable. The financial statements of foreign subsidiaries are translated into Brazilian Reais in accordance with their functional currency using the following criteria: Functional currency – Euro/Argentine Peso • Assets and liabilities are translated at the exchange rate at the end of the period; • Statement of income accounts are translated at the exchange rate obtained from the monthly average rate of each month; and • The cumulative effects of gains or losses upon translation are directly recognized in the shareholders’ equity. Functional currency – Brazilian Reais • Non-monetary assets and liabilities are translated at the historical rate of the transaction; • Monetary assets and liabilities are translated at the exchange rate effective at the end of the period; • Statement of income accounts are translated at the exchange rate obtained from the monthly average rate of each month; and • The cumulative effects of gains or losses upon translation are directly recognized in the statement of income. The accounting practices have been consistently applied in all subsidiaries included in the consolidated financial statements and are consistent with the practices adopted by the parent company. 3.2. Business combinations: business combinations are accounted for using the acquisition method. The cost of an acquisition is the sum of the consideration transferred, evaluated based on the fair value at acquisition date, and the amount of any non-controlling interests in the acquiree. For each business combination, the Company recognizes any non- controlling interest in the acquiree either at fair value or at the non-controlling interest’s proportionate share of the acquirer’s net assets. Costs directly attributable to the acquisition must be accounted for as an expense when incurred. When acquiring a business, Management evaluate the assets acquired and the liabilities assumed in order to classify and allocate them pursuant to the terms of the agreement, economic circumstances and the conditions at the acquisition date. Goodwill is initially measured as the excess of the consideration transferred over the fair value of the net assets acquired (net assets identified and liabilities assumed). If the consideration is lower than the fair value of the net assets acquired, the difference should be recognized as a gain in the statement of income. After initial recognition, goodwill is measured at cost, net of any accumulated impairment losses. For purposes of impairment testing, the goodwill acquired in a business combination, as from the acquisition date, should be allocated to each of the Company’s cash generating units expected to be benefit from the synergies of the combination, regardless of whether other assets or liabilities of the acquire are attributed to these units. 3.3. Segment information: an operating segment is a Company’s component that carries out business activities from which it can obtain revenues and incur expenses. The operating segments reflect how the Company’s management reviews financial information to make decisions. The Company’s management has identified 4 reportable segments, which meet the quantitative and qualitative disclosure parameters. The segments identified for disclosure represent mainly sales channels. The information according to the characteristics of the products is also presented, based on their nature, as follows: poultry, pork, beef, dairy products, processed, others processed and animal feed. 3.4. Cash and cash equivalents: include cash on hand, bank deposits and highly liquid investments in fixed-income funds and/or securities with maturities, upon acquisition, of 90 (i) derivative financial instruments measured at fair value; (ii) derivative financial instruments measured at fair value through the statement of income; (iii) financial assets available for sale measured at fair value; (iv) assets and liabilities of acquired companies from January 1, 2009 recorded initially at fair value; and (v) share-based payments and employee benefits measured at fair value. 3. SUMMARY OF ACCOUNTING PRACTICES 3.1. Consolidation: includes the BRF’s financial statements and the financial statements from subsidiaries where BRF has directly or indirectly control. All transactions and balances between BRF and its subsidiaries have been eliminated upon consolidation, as well as the unrealized profits or losses arising from negotiations between the Company and its subsidiaries, and the related charges and taxes. Non-controlling interest is presented separately. In the preparation of the consolidated financial statements, the Company applied CVM Deliberation No. 640/10, which approved the technical pronouncement CPC 02 (R2), addressing the Effects of Changes in Foreign Exchange Rates and Translation of Financial Statements. Pursuant to this deliberation, the Company must apply the following criteria for the consolidation of foreign subsidiaries: • included Functional in currency: the Company’s the financial consolidated statements financial of each statements subsidiary are prepared using the currency of the main economic environment days or less, which are readily convertible into known amounts of cash and subject to immaterial risk of change in value. The investments classified in this group, due to their nature, are measured at fair value through the statement of income and will be utilized by the Company in a short period of time. 3.5. Financial instruments: financial assets and liabilities are recorded on the date they are delivered to the Company (settlement date) and classified based on the purpose for which they were acquired, being divided into the following categories: financial investments, loans, receivables, derivatives and other. 3.5.1 Financial investments are financial assets that comprise public and private fixed-income securities, classified and recorded based on the purpose for which they were acquired, in accordance with the following categories: • Trading securities: acquired for sale or repurchase in the short term, initially recorded at fair value and its variations, with a corresponding entry directly recorded in the statement of income for the year within interest income or expense; • Held to maturity: when the Company has the intention and financial ability to hold them up to maturity, the investments are recorded at amortized cost, plus interest, monetary and exchange rate changes, when applicable, and recognized in the statement of income when incurred, within interest income or expense; and • Available for sale: this category is for all the financial assets that are not classified as any of the categories above, which are measured at fair value, with variations recorded in the shareholders’ equity within other comprehensive income while the asset is not realized, net of taxes. Interest, inflation adjustments and exchange rate changes, when applicable, are recognized in the statement of income when incurred within interest income or expense. 3.5.2 Derivatives measured at fair value: derivatives that are actively traded on organized markets, and their fair value is determined based on the amounts quoted in the market at the balance sheet date. These financial instruments are designated at initial recognition, classified as other financial assets and/or liabilities, with a corresponding entry in the statement of income within ‘Finance income or costs’ or ‘Cash flow hedge’, which are recorded in equity net of taxes. 3.5.3 Hedge transactions: the Company utilizes derivative and non-derivative financial instruments, as disclosed in note 4, to hedge the exposure to exchange rate and interest variations or to modify the characteristics of financial assets and liabilities, transactions highly probable and which are: (i) highly correlated to changes in the market value of the item being hedged, both at inception and throughout the term of the contract (effectiveness between 80% and 125%); (ii) supported by documents that identify the transaction, the hedged risk, the risk management process and the methodology used to assess effectiveness; and (iii) are considered as effective in the mitigation of the risk associated with the hedged exposure. The accounting follows the CVM Deliberation No. 604/09, which allows the application of the hedge accounting methodology with the effects of the measurement at fair value recognized in equity and the realization in the statement of income under a caption corresponding to the hedged item. Hedges that meet the criteria for accounting are recorded as cash flow hedge. In a cash flow hedge, the effective portion of the gain or loss on the hedging instrument is recognized directly in equity as other comprehensive income, while the ineffective portion of the hedge is recognized immediately as financial income or expense. When the documented strategy of the Company’s risk management for a particular hedge relationship excludes from the assessment of hedge effectiveness a specific component of gain or loss or the related cash flows of the hedge instrument, this excluded component of the gain or loss is immediately recognized in the financial result. The amounts registered as other comprehensive income are immediately transferred to the statement of income when the hedged transaction affects the statement of income, for example, when the forecasted revenue in foreign currency occurs. If the occurrence of the forecasted transaction or firm commitment is no longer expected, the amounts previously recognized in equity are transferred to the statement of income. If the hedging instrument expires or is sold, terminated or exercised without replacement or rollover, or if its classification as a hedge is revoked, the gains or losses previously recognized in other comprehensive income remain deferred in equity as other comprehensive income until the forecasted transaction or firm commitment affect the statement of income. 3.5.4 Loans and receivables: these are financial assets with fixed or determinable payments which are not quoted on an active market. Such assets are initially recognized at fair value plus any attributable transaction costs. After initial recognition, loans and receivables are measured at amortized cost under the effective interest rate method, less any impairment losses. 3.6. Adjustment to present value: the Company and its subsidiaries measure the adjustment to present value of outstanding balances of other non-current rights, trade payables, social obligations and other non-current obligations. The Company adopts the weighted average of the cost of funding on the domestic and foreign markets to determine the adjustment to present value to the assets and liabilities previously mentioned, which corresponds to 6.06% p.a. (6.66% p.a. as of December 31, 3.7. Trade receivables and other receivables: are recorded at the invoiced amount and adjusted to present value, when applicable, net of estimated losses on doubtful accounts. The Company adopts procedures and analyses to establish credit limits and substantially does not require collateral from customers. In the event of default, collection attempts are made, which includes direct contact with customers and collection through third parties. Should these efforts not prove successful, court measures are considered and the notes are reclassified to non-current assets at the same time receivables are written-off. The notes are written- off from the provision when Management considers that they are not recoverable after all appropriate measures to collect. 3.8. Inventories: are evaluated at average acquisition or formation cost, not exceeding market value or net realizable value. The cost of finished products includes raw materials, labor, cost of production, transport and storage, which are related to all process needed to making the products ready for sale. Provisions for obsolescence, adjustments to net realizable value, impaired items and slow-moving inventories are recorded when necessary. Usual production losses are recorded and are an integral part of the production cost of the respective month, whereas unusual losses, if any, are recorded directly as an expense for the year in other operating income. 3.9. Biological assets: due to the fact that the Company is responsible for managing the biological transformation of poultry, pork and beef, pursuant to CVM Deliberation No. 596/09, these assets were classified as biological assets. The Company recognizes biological assets when it controls these assets as a result of a past event and it is probable that future economic benefits associated with these assets will flow to the Company and fair value can be reliably estimated. Pursuant to CVM Deliberation No. 596/09, the biological assets should be measured at fair value less selling expenses at the time they are initially recognized and at the end of each accrual period, except for cases in which the fair value cannot be reliably estimated. In Management’s opinion, the fair value of the biological assets is substantially represented by formation cost, mainly due to the short life cycle of the animals and the fact that a significant share of the profits from our products arises from the manufacturing process rather than from obtaining in natura meat (raw materials at slaughtering point). This opinion is supported by a fair value appraisal report prepared by an independent expert, which concluded that the formation cost of these assets approximates to their fair value (see note 11). 3.10. Non-current assets held for sale: assets included in this subgroup are those identified as unusable by the Company and whose sale has been authorized by Management. Accordingly, there is a firm commitment to identify a purchaser and conclude the sale. These assets are readily available at a reasonable price and it is unlikely there will be changes in the plan to sale. Such assets are measured at carrying amount or fair value, whichever is lower, net of selling costs and are not depreciated or amortized. On December 31, 2012 the amounts related to these assets corresponded to R$11,173 in the parent company and R$22,520 in the consolidated (R$5,980 in the parent company and R$19,007 in the consolidated as of December 31, 2011) and are recorded in the current assets as other rights. 3.11. Property, plant and equipment: presented at cost of acquisition, formation or construction, less accumulated depreciation and impairment losses, when applicable. The costs of short term debt are recorded as an integral part of construction in progress, pursuant to CVM Deliberation No. 672/11 considering the weighted average interest rate of the short term debt effective on the capitalized date. Depreciation is recognized based on the estimated economic useful life of each asset on a straight-line basis. The estimated useful life, residual values and depreciation methods are annually reviewed and the effects of any changes in estimates are accounted for prospectively. Land is not depreciated. The CVM Deliberation No. 639/10 requires that a recovery evaluation of these assets should be done, whenever there is evidence of loss in comparison with the net realizable value, either by sale or use. The Company annually performs an analysis of impairment indicators. If an impairment indicator is identified, the corresponding assets are tested for impairment using the discounted cash flow methodology. Hence, when an impairment is identified, a provision is recorded. The investments in property, plant and equipments were tested for impairment in the last quarter of 2012, and no adjustments were detected. The result of this test is detailed in note 18. Gains and losses on disposals of property, plant and equipment are calculated by comparing the sales value with the residual book value and recognized in the statement of income. 3.12. Intangible assets: are identifiable nonphysical assets, under the Company’s control and which generate future economic benefits. Intangible assets acquired are measured at cost at the time they are initially recognized. The cost of intangible assets acquired in a business combination corresponds to the fair value at acquisition date. After initial recognition, intangible assets are presented at cost less accumulated amortization and impairment losses, when applicable. Internally-generated intangible assets, excluding development costs, are not capitalized and expenditure is recognized in the statement of income for the year in which it was incurred. The useful life of intangible assets is assessed as finite or indefinite. Intangible assets with a finite life are amortized over the economic useful life and reviewed for impairment whenever there is an indication of a reduction in the economic value of the asset. The amortization period and method for an intangible asset with a finite useful life are reviewed at least at the end of each fiscal year. The amortization of intangible assets with a finite useful life is recognized in the statement of income as an expense consistently with the use of the intangible asset. Intangible assets with an indefinite useful life are not amortized, but are tested annually for impairment on an individual basis or at the cash generating unit level. The Company records in intangible assets the goodwill balance. Goodwill recoverability was tested in the last quarter of 2012 and no adjustments to reflect an impairment loss were identified. Such test involved the adoption of assumptions and judgments, as detailed in note 18. 3.13. Income taxes and social contributions: in Brazil, are comprised of income tax (“IRPJ”) and social contribution (“CSLL”), which are calculated monthly on taxable income, at the rate of 15% plus a 10% surtax for IRPJ and of 9% for CSLL, considering the offset of tax loss carryforwards, up to the limit of 30% of taxable income. The income from foreign subsidiaries is subject to taxation in their home countries, pursuant to the local tax rates and standards. Deferred taxes represent credits and debits on IRPJ and CSLL tax losses, as well as temporary differences between the tax basis and the carrying amount. Deferred income tax and social contribution assets and liabilities are classified as non-current, as required by CVM Deliberation No. 676/11. When the Company’s analysis indicates that the future use of these credits, within the time limit of 10 years, is not probable, a provision for losses will be recorded. Deferred tax assets and liabilities are offset if a legally enforceable right exists to set off current tax assets against current tax liabilities and they relate to income taxes levied by the same tax authority on the same taxable entity. In the consolidated financial statements, the Company’s tax assets and liabilities can be offset against the tax assets and liabilities of the subsidiaries if, and only if, these entities have a legally enforceable right to make or receive a single net payment and intend to make or receive this net payment, or recover the assets and settle the liabilities simultaneously, therefore, for presentation purposes, the balances of tax assets and tax liabilities are being disclosed separately. Deferred tax assets and liabilities must be measured by rates that are expected to be applicable for the period when the assets are realized and liabilities settled, based on the rates (and fiscal regulation) that are in force on the date of disclosure. 3.14. Accounts payable and trade accounts payable: are initially recognized at fair value and subsequently increased, if applicable, with the accrued charges, monetary and exchange variations incurred until the closing dates of the financial statements. 3.15. Provision for tax, civil and labor risks and contingent liabilities: provisions are established when the Company has a present obligation, formalized or not, as a result of a past event, it is probable that an outflow of resources will be required to settle the obligation and the amount of the obligation can be reliably estimated. The Company is part of various lawsuits and administrative proceedings. The assessment of the likelihood of an unfavorable outcome in these lawsuits and proceedings includes the analysis of the evidence available, the hierarchy of the laws, available former court decisions, as well as the most recent court decisions and their importance to the Brazilian legal system, as well as the opinion of external legal counsel. The provisions are reviewed and adjusted to reflect changes in the circumstances, such as the applicable statute of limitation, conclusions of tax inspections or additional exposures identified based on new matters or court decisions. A contingent liability recognized in a business combination is initially measured at fair value and subsequently measured at the higher of: • the amount that would be recognized in accordance with the accounting policy for the provisions above (CVM Deliberation No. 594/09); or • the amount initially recognized less, if appropriate, cumulative amortization recognized in accordance with the revenue recognition policy (CVM Deliberation No. 692/12). As a result of the business combination with Sadia, Avex and Dánica group the Company recognized contingent liabilities related to tax, civil and labor matters. Costs incurred with disposal of assets must be accrued based on the present value of the costs expected to settle the obligation using estimated cash flows, and are recognized as an integral part of the corresponding asset, or as a production cost, when incurred. 3.16. Leases: lease transactions in which the risks and rewards of ownership are substantially transferred to the Company are classified as finance leases. When there is no significant transfer of the risks and rewards of ownership, lease transactions are classified as operating leases. Finance lease agreements are recognized in property, plant and equipment and in liabilities at the lower of the present value of the minimum mandatory installments of the agreement and the fair value of the asset, including, when applicable, the initial direct costs incurred in the transaction. The amounts recorded in property, plant and equipment are depreciated and the underlying interest is recorded in the statement of income in accordance with the term of the lease agreement. Operating lease agreements are recognized as expenses throughout the lease period. 3.17. Share based payments: the Company provides share based payments for its executives, which are settled with Company shares. The Company adopts the provisions of CVM Deliberation No. 650/10, recognizing as an expense, on a straight- line basis, the fair value of the options granted, over the length of service required by the plan, with a corresponding entry to equity. 3.18. Supplementary retirement plan and other benefits to employees: the Company and its subsidiaries recognize actuarial assets and liabilities related to employee benefits in accordance with the criteria provided for in CVM Deliberation No. 695/12. Actuarial gains and losses are recognized in other comprehensive income, based on the actuarial report prepared by independent experts. The contributions made by the sponsors are recognized as an expense for the year. The plan assets are not available to the Company’s creditors and cannot be directly paid to the Company. Fair value is based on information on the market price and, in the case of quoted securities, on the purchase price disclosed. The value of any defined benefit asset recognized is restricted to the sum of any past service costs not yet recognized and the fair value of any economic benefit available in the form of reductions in the plan’s future employer contributions. 3.19. Capital: corresponds to the value obtained in the issuance of common shares. Additional costs directly attributable to issue of shares are recognized as a deduction from equity, after any tax effects. 3.20. Treasury shares: when the capital recognized as equity is repurchased, the amount of compensation paid, which includes directly attributable costs, net of any tax effects, is recognized as a deduction from equity. The repurchased shares are classified as treasury shares and are disclosed as a deduction from equity. When treasury shares are subsequently sold or reissued, the value received is recognized as an increase in shareholders’ equity and surplus or deficit arising is recorded to retained earnings. 3.21. Earnings per share: basic earnings per share are calculated by dividing the profit attributable to equity holders of ordinary shares of the parent company by the weighted average number of ordinary shares in issue during the year. Diluted earnings per share are calculated by dividing the profit attributable to the holders of ordinary shares of the parent company by the weighted average number of ordinary shares in issue during the year, plus the weighted average number of ordinary shares that would be issued on conversion of all dilutive potential ordinary shares into ordinary shares. 3.22. Determination of income: results from operations are recorded on an accrual basis. 3.23. Revenues: revenues comprise of the fair value of consideration received or receivable by the sale of products, net of taxes, returns, rebates and discounts in the consolidated financial statements and also net of eliminations of sales between BRF and its subsidiaries. Revenue is recognized in accordance with the accrual basis of accounting, when the sales value is reliably measurable and when the Company no longer has control over the goods sold, or otherwise related to the property, the costs incurred or to be incurred due to transaction can be reliably measured, it is probable that economic benefits will be received by the Company and the risks and benefits were fully transferred to the purchaser. In addition, the Company and its subsidiaries have incentive programs and sales discounts, which are accounted for as deductions from sales or selling expenses, based on their nature. These programs include discounts to customers for a good sales performance based on volumes and marketing actions carried out at the sales points. 3.24. Employee and management profit sharing: employees are entitled to profit sharing based on certain targets agreed upon on an annual basis, whereas managers are entitled to profit sharing based on the provisions of the by-laws, proposed by the Board of Directors and approved by the stockholders. The profit sharing amount is recognized in the statement of income for the period in which the targets are attained. 3.25. Research and development: expenditures on research activities, undertaken with the opportunity to gain knowledge and understanding of science or technology, are recognized in income as incurred. Development activities involve a plan or project aimed at producing new or significantly improved technologies, process or products. The development costs are capitalized only if development costs can be reliably measured, if the product or process is technically and commercially viable if the future economic benefits are probable, and if the Company has the intention and the resources to complete the development and use or sell the asset. The expenditures capitalized include the cost of materials, labor, manufacturing costs that are directly attributable to preparing the asset for its intended use, other development expenditures are recognized in income as incurred. The capitalized development expenditures are measured at cost less accumulated amortization and loss on impairment. 3.26. Financial income: include interest earnings on amounts invested (including available for sale financial assets), dividend income (except for dividends received from equity investees evaluated by the Company), gains on disposal of available for sale financial assets, changes in fair value of financial assets measured at fair value through income and gains on hedging instruments that are recognized in income. Interest income is recognized in earnings through the effective interest method. The dividend income is recognized in the statement of income on the date that the Company’s right to receive payment is established. The distributions received from investees that are recorded under equity income reduce the value of the investment, in the individual financial statements. 3.27. Subsidies and tax incentives: government subsidies are recognized at fair value when there is reasonable assurance that the conditions established and related benefits will be received. The amounts are accounted for as follows: • Subsidies relating to assets: are accounted for in the statement of income in proportion to the depreciation of the asset; and • Subsidies to investments: the amounts recorded as revenue in the statement of income when excluded from the income tax and social contribution calculation basis will be reclassified to equity, as a reserve of tax incentives, unless there are accumulated losses. 3.28. Dividends and interest on shareholders’ equity: the proposal for payment of dividends and interest on shareholders’ equity made by the Company’s Management, which is within the portion equivalent to the mandatory minimum dividend, is recorded in current liabilities, for it is regarded as a legal obligation provided for in the bylaws; on the other hand, the dividends that exceed the mandatory minimum dividend, declared by Management before the end of the accounting period covered by the financial statements, not yet approved by the stockholders, is recorded as additional dividend proposed in shareholders’ equity. For financial statement presentation purposes, interest on shareholders’ equity is stated as an allocation of income directly in equity. 3.29. Translation of assets and liabilities denominated in foreign currency: as mentioned in item 3.1 above, the balances of assets and liabilities of foreign subsidiaries are translated into Brazilian Reais using the exchange rates in effect at the balance sheet date and statement of income accounts are translated at the average monthly rates in effect. The exchange rates in Brazilian Reais effective at the date of the balance sheets translated were as follows: 3.30. Accounting judgments, estimates and assumptions: as mentioned in note 2, in the process of applying the Company’s accounting policies, Management made the following judgments which have a material impact on the amounts recognized in the financial statements: • fair value of financial instruments, see note 4; • impairment of non-financial assets, see note 5, 17 and 18; • measurement at fair value of items related to business combinations, see note 6; • estimated losses on doubtful accounts, see note 9; • biological assets, see note 11; • loss on the reduction of recoverable value of taxes, see note 12 and 13; • useful lives of property, plant and equipment and intangible, see note 17 and 18. • share-based payment transactions, see note 23; • supplementary retirement plan, see note 24; and • provision for tax, civil and labor risks, see note 25. The Company reviews estimates and underlying assumptions used in its accounting estimates at least on a quarterly basis. Revisions to accounting estimates are recognized in the financial statements in the period in each the estimates are revised. 3.31. Statement of added value: the Company prepared individual and consolidated statements of added value (“DVA”) in accordance with CVM Deliberation No. 557/08, which are submitted as part of these financial statements in accordance with BR GAAP. It represents for IFRS additional financial information. 4. FINANCIAL INSTRUMENTS AND RISK MANAGEMENT 4.1 Overview In the regular course of its business, the Company is exposed to market risks related mainly to the fluctuation of interest rates, variation of foreign exchange rates and changes in the commodities prices. The Company utilizes hedging instruments to mitigate its exposure to these risks, based on a Risk Policy under the management of the Financial Risk Management Committee, Board of Executive Officers and Board of Directors. Such policy includes the monitoring of the levels of exposure to each market risk and its measurement is performed based on the accounting exposure and forecast of future cash flows. The policy establishes limits for the decision making and adoption of hedging instruments with the purposes of: (i) protecting from the exposure to fluctuation of interest rates; (ii) protecting from the exposure to variation of foreign exchange rates on debt and cash flow; and (iii) protecting from the exposure to changes in the commodities prices. The Board of Directors plays a crucial role in the financial risk management structure as responsible for approving the Risk Policy. Moreover, the Board of Directors defines the limits of tolerance of the different risks identified as acceptable for the Company on behalf of its shareholders. The Board of Directors is in charge of the evaluation of the Company’s positioning for each identified risk, according to the guidelines enacted by the Board of Directors as well as for approving: (i) the action plans defined for aligning the risks within the defined limits of tolerance; (ii) the performance indicators to be used in risk management; (iii) the overall limits; and (iv) the evaluation of improvements to the Risk Policy. Final rate U.S. Dollar (US$) 2.0435 1.8758 Euro (€) 2.6954 2.4342 Pound Sterling (£) 3.3031 2.9148 Argentine Peso (AR$) 0.4160 0.4360 Average rates U.S. Dollar (US$) 1.9550 1.6746 Euro (€) 2.5103 2.3278 Pound Sterling (£) 3.0985 2.6835 Argentine Peso (AR$) 0.4298 0.4056 The Financial Risk Management Committee is in charge of the execution of the Risk Policy, which comprises the supervision of the risk management process, planning and verification of the impacts of the decisions implemented, as well as the evaluation and approval of hedging alternatives and monitoring the exposure levels to risks in order to ensure the compliance of the Policy. The Risk Management area has as primary task the monitoring, evaluation and reporting of financial risk taken by the Company, and among these are: (i) an ongoing review of the scope of Risk Policy, ensuring that hedging instruments utilized are within the limits of tolerance established by the Policy; (ii) the preparation of reports; (iii) the evaluation and presentation of alternatives to mitigate risks; and (iv) the modeling and assessment of exposure to risks. The tasks mentioned above are performed in order to highlight and give acknowledgement to Management on the magnitude of the risks and the related hedging instruments utilized presenting the potential impacts. The Risk Policy defines the strategies to be adopted, and Management contracts hedging instruments that are approved within the delegation of authority levels. The Board of Directors, Board of Executive Officers and Financial Risk Committee have different levels of authority where each one acts within the limits pre-established in this Policy. The Policy does not authorize the Company to contract leveraged transactions in derivative markets, as well as determines that individual hedge operations (notional) must be limited to 2.5% of the Company’s shareholders’ equity. The inclusion and updating of transactions are recorded in the Company’s operating systems, with proper segregation of duties, being validated by the back-office and daily monitored by the Risk Management area. Considering the objective of hedging transactions is to mitigate the risks and the uncertainties to which the Company is exposed, the results obtained in the current fiscal year met the established objectives. As permitted by CVM Deliberation No. 604/09, the Company applies hedge accounting rules to its derivative instruments classified as cash flow hedge, in accordance with its Risk Policy. The cash flow hedge consists of hedging the exposure to variations of the cash flow that: (i) is attributable to a particular risk associated with a recognized asset or liability; (ii) a highly probable predicted transaction; and (iii) could affect profit and loss. The Policy has also the purpose of determining parameters of use of financial instruments, including derivatives, which are designed to protect the operating and financial assets and liabilities, which are exposed to the variations of foreign exchange rates, the fluctuation of the interest rates and changes to the commodities prices. The Risk Management area is responsible for ensuring compliance to the requirements established by the Company’s Risk Policy. 4.2. Interest rate risk management The risk of interest rates is that one which the Company may suffer economic losses, arising from changes in these rates, which can be caused by factors related to economic crises or changes in monetary policy on domestic and foreign markets. This exhibition refers primarily to changes in market interest rates, that affect assets and liabilities of the Company, indexed to the London Interbank Offered rate (“LIBOR”), Long Term Interest Rate (“TJLP”). Currency of the Bank National Economic and Social Development (“UMBNDES”) or Interbank Deposit Certificate (“CDI”) Certificate, and any transactions with pre-established positions in some of the indices mentioned above, which can lead to losses unrealized or realized through the calculation of fair market value (mark to market). The Company’s Risk Policy does not restrict exposure to different interest rates, neither establishes limits for fixed or floating rates. The Company continually monitors the market interest rates, in order to evaluate any potential need to enter in hedging contracts to protect from the exposure to fluctuation of such rates. These transactions are basically characterized by contracts that exchange floating rate for fixed rate. Such transactions were designated by the Company as cash flow hedge. The Company seeks a stable correlation between its current and non-current term indebtedness, maintaining a higher portion in the non-current term. The Company’s indebtedness is essentially tied to the LIBOR , fixed coupon (“R$ and USD”), TJLP and UMBNDES rates. In case of adverse changes in the market that result in LIBOR hikes, the cost of the floating indebtedness rises and on the other hand, the cost of the fixed indebtedness decreases in relative terms. The same consideration is also applicable to the TJLP and UMBNDES. With regards to the Company’s marketable securities, the main index is the CDI for investments in the domestic market and fixed coupon (“USD”) for investments in the foreign market. If CDI increases, impacts become favorable, while if CDI decreases, results become unfavorable. In August 2011, the Monetary Policy Committee (“COPOM”) initiated a cycle of monetary policy easing by reducing the basic interest rate from 12.5% p.a. to 7.25% p.a. in December 2012. Thus, interest income derived from investments subject to the CDI variations were reduced. Moreover, there is the maintenance of the expectation of low international interest rates. With LIBOR at historically low levels, there was a positive impact on financial costs linked to this indicator. Regarding the exposure to fluctuation of interest rates, the results obtained for the year ended December 31, 2012, met the established objectives. 4.3. Foreign exchange risk management Foreign exchange risk is the one related to variations of foreign exchange rates that may cause the Company to incur unexpected losses, leading to a reduction of the assets or an increase of the amounts of liabilities. The main exposures to which the Company is subject, as regards foreign exchange rates variations, refer to the fluctuation of the U.S. Dollar (“US$” or “USD”) and also of the Euro (“EUR”) , Pound Sterling (“GBP”) and the Argentine Peso (“ARS”) in relation to the Brazilian Real (“R$ or BRL”). The objective of the Company’s Risk Policy is the protection from excessive exposure to the risks of foreign exchange variations by balancing its assets not denominated in Brazilian Reais against its obligations not denominated in Brazilian Reais, thus protecting the Company’s balance sheet, through the use of over-the-counter transactions (“swap”) and transactions on the futures exchange. 4.3.1 Breakdown of the balances of exposure in foreign currency Foreign currency denominated assets and liabilities are as follows: BR GAAP BR GAAP and IFRS Parent company Consolidated Cash and cash equivalents and marketable securities 40,469 1,689,551 Trade accounts receivable 37,921 1,379,420 Accounts receivable from subsidiaries 409,061 - - Restricted cash - - - Dollar futures agreements 65,801 65,801 Inventories - 112,267 Forward contracts (NDF) - - - 11,255 Exchange rate contracts (Swap) (359,369) (359,369) Loans and financing (1,268,830) (4,723,824) Bond designated as cash-flow hedge - - Pre-payment exports designated as cash-flow hedge 1,210,248 1,210,248 Trade accounts payable (55,760) (340,300) Advance for pre-payment export to subsidiaries (1,763,378) - - Other assets and liabilities, net - 71,948 (1,683,837) (883,003) Foreign exchange exposure in US$ (897,663) (470,734) (1) Offshore non-deliverable forwards (NDF’s) not designated as hedge accounting, impacting financial result and not shareholders’ equity. The Company’s total net foreign exchange exposure as of December 31, 2012, is a liability of US$411,638 and is within the limit established by the Risk Policy. The Risk Policy aims to protect the operating revenues and costs that are related to the operations resulting from the business activity, such as estimates of exports and purchases of raw materials. For the purpose, the Company utilizes hedge instruments focusing mainly on the protection of its foreign currency denominated projected cash flow. In order to conduct an active management and as required by the Risk Policy, the Company performs daily monitoring, through reports issued by the Risk Management area, on cash flow needs and foreign exchange exposure. 4.3.2 Breakdown of the balances of derivative financial instruments The positions of outstanding derivatives are as follows: BR GAAP and IFRS Parent company and Consolidated Instrument Subject to hedge Maturity Receivable Payable Reference value (notional) Market value Financial instruments designated as hedge accounting NDF From 01/2013 Exchange rate to 11/2013 R$ (Pre of 6.53%) US$ 2,057,804 (20,044) NDF From 01/2013 Exchange rate to 11/2013 R$ (Pre of 7.13%) EUR 530,994 (11,268) NDF From 01/2013 Exchange rate to 11/2013 R$ (Pre of 6.22%) GBP 176,385 (6,425) Fixed exchange rate From 01/2013 Exchange rate to 04/2013 R$ (Pre of 7.66%) US$ 132,828 2,080 Swap Exchange rate Up to 03/2014 R$ (Pre of 9.75%) US$ + 1.58% 408,700 (76,934) Swap Exchange rate Up to 07/2013 US$ + 7% R$ (76% do CDI) 56,112 2,119 Swap From 01/2013 Exchange rate to 12/2013 US$ + LIBOR 3M + 3.83% R$ (97.50% do CDI) 330,750 (2,165) Swap From 01/2013 Interest rate to 06/2018 US$ + LIBOR 3M + 2.48% US$ + 4.27% 408,700 (23,033) Swap From 01/2013 Interest rate to 02/2019 US$ + LIBOR 6M + 2.37% US$ + 5.60% 728,362 (78,615) Financial instruments not designated as hedge accounting NDF Exchange rate Up to 03/2013 US$ (Pre de 0.28%) EUR 134,770 396 Swap Exchange rate Up to 03/2015 R$ (Pre de 8.41%) US$ - 0.20% 31,652 (5,609) Options From 01/2013 Live cattle to 07/2013 R$ R$ 28,784 10 NDF Live cattle Up to 01/2013 R$ R$ 854 57 Future contract Exchange rate Up to 02/2013 US$ R$ 204,350 (782) Future contract Live cattle Up to 10/2013 R$ R$ 20,309 (7) BR GAAP and IFRS Parent company and Consolidated Instrument Subject to hedge Maturity Receivable Payable Reference value (notional) Market value Financial instruments designated as hedge accounting NDF From 01/2012 Exchange rate to 11/2012 R$ (Pre of 9.25%) US$ 2,551,088 (88,150) NDF From 01/2012 Exchange rate to 11/2012 R$ (Pre of 7.72%) EUR 769,207 6,637 NDF From 01/2012 Exchange rate to 11/2012 R$ (Pre of 7.59%) GBP 201,996 (5,270) Options Exchange rate Up to 01/2012 R$ US$ 150,064 (1,308) Swap Exchange rate Up to 07/2013 US$ + 7% R$ (76% from CDI) 56,112 1,031 Swap From 10/2011 R$ (97.50% from Exchange rate to 12/2013 US$ + LIBOR 3M + 3.83% CDI) 330,750 (16,702) Swap From 08/2012 Interest rate to 06/2018 US$ + LIBOR 3M + 1.43% US$ + 3.92% 375,160 (18,102) Swap From 07/2012 Interest rate to 02/2019 US$ + LIBOR 6M + 1.77% US$ + 4.80% 1,095,199 (74,176) Swap US$ + LIBOR 12M + Interest rate Up to 11/2012 0.71% US$ + 3.70% 187,580 (3,593) Financial instruments not designated as hedge accounting NDF From 01/2012 ARS (Pre- of Exchange rate to 11/2012 US$ 13.45%) 11,255 (47) NDF Exchange rate Up to 03/2012 US$ (Pre of 0.54%) EUR 60,855 515 Swap Interest rate Up to 05/2012 US$ + LIBOR 3M + 3.85% US$ + 5.78% 56,274 (356) Swap Exchange rate Up to 03/2015 R$ (Pre of 9.62%) US$ + 1.40% 359,369 (47,802) Options From 01/2012 Live cattle to 10/2012 R$ R$ 33,635 348 NDF Live cattle Up to 09/2012 R$ R$ 1,679 29 Future contract Exchange rate Up to 01/2012 US$ R$ 65,801 (292) Future contract Live cattle Up to 10/2012 R$ R$ 10,967 4 (1) The market value determination method used by the Company consists of calculating the future value based on the contracted conditions and determining the present value based on market curves, extracted from the database of Bloomberg and BM&F. The Company contracted swap operations, NDF and future contracts with the objective of minimize the effects of the variations in the foreign exchange rates and for protection from the fluctuations of interest rates. Management understands that the results obtained with these derivative operations are in compliance with the Risk Policy adopted by the Company and were satisfactory. 4.4. Breakdown of the balances of financial instruments designated for cash flow hedge accounting and export revenues The Company formally designated its operations for hedge accounting treatment for the derivative financial instruments to protect cash flows and export revenues, documenting: (i) the relationship of the hedge; (ii) the objective and risk management strategy of the Company to hire a hedge transaction; (iii) the identification of the financial instrument; (iv)the hedge object or transaction; (v) the nature of the risk to be hedged; (vi) the description of the hedge relationship; (vii) he demonstration of the correlation between the hedge transaction and the hedge object, when applicable; and (viii) the prospective demonstration of the effectiveness of the hedge. The transactions for which the Company has designated hedge accounting, are highly probable to present a variation in cash flow that could affect profit and loss are highly effective in achieving changes in fair value or cash flows attributable to hedged risk, consistent with the risk originally documented in the Risk Policy. The Company recorded the unrealized results of the designated derivatives for interest rates and exchange rates risks in shareholders’ equity, net of taxes. 4.4.1 Non-deliverable forwards - NDF NDF R$ x USD Maturities Curve MTM Notional (R$) Average USD Curve January 2013 (17,400) (17,167) 275,872 1.9181 (2,412) February 2013 (12,657) (12,172) 222,741 1.9436 (2,279) March 2013 (11,612) (10,956) 269,742 1.9798 (1,384) April 2013 (3,421) (2,481) 279,960 2.0551 (872) May 2013 6,674 6,467 214,567 2.1466 (940) June 2013 4,435 4,353 245,220 2.1304 (1,503) July 2013 1,245 1,245 112,393 2.1260 (1,163) August 2013 2,764 2,925 141,001 2.1574 (266) September 2013 3,115 3,410 143,045 2.1747 (351) October 2013 2,340 2,776 102,175 2.1917 (399) November 2013 1,575 1,556 51,088 2.2105 433 4.4.2. Interest rate and currency swap BR GAAP and IFRS Parent company and Consolidated Assets (Hedged object) Liabilities (Protected risk) Notional Maturity date Balance (Contract curve) Balance (MTM) LIBOR 6M 4.06% p.a. US$21,428 07.22.13 LIBOR 6M + 0.80% p.a. 4.31% p.a. US$12,000 08.23.13 LIBOR 6M + 0.80% p.a. 4.36% p.a. US$8,000 07.19.13 LIBOR 6M 3.82% p.a. US$4,000 03.20.13 LIBOR 6M 3.79% p.a. US$6,000 02.13.13 LIBOR 6M + 1.65% p.a. 4.15% p.a. US$5,000 05.10.13 LIBOR 6M + 2.82% p.a. 5.86% p.a. US$100,000 01.22.18 LIBOR 3M + 2.60% p.a. 5.47% p.a. US$100,000 06.18.18 LIBOR 6M + 2.70% p.a. 5.90% p.a. US$100,000 02.01.19 LIBOR 6M + 2.70% p.a. 5.88% p.a. US$100,000 02.01.19 LIBOR 3M + 2.35% p.a. 3.07% p.a. US$100,000 06.12.15 7.00% p.a. 76.00% CDI US$35,000 07.15,13 LIBOR 3M + 2.50% p.a. 92.50% CDI US$38,888 10.01.13 LIBOR 3M + 4.50% p.a. 100.00% CDI US$77,777 12.23.13 R$ + 9.80% US$ + 1.71% US$40,000 03.17.14 R$ + 9.70% US$ + 1.53% US$30,000 03.17.14 R$ + 9.70% US$ + 1.45% US$70,000 03.17.14 R$ + 9.80% US$ + 1.68% US$30,000 03.17.14 R$ + 9.80% US$ + 1.65% US$30,000 03.17.14 4.4.3 Fixed exchange rate Fixed Exchange rate is a non-derivative financial instrument hired from financial institutions and allows the definition of future rate to internalization of resources arising from foreign activities. By means of contract it is necessary the submission of export invoices to prove the nature of resources which will be internalized trough closing exchange rate. Such contract has similar characteristics to a derivative contract non-deliverable forward since it determines, at the time of their hiring a future exchange rate. Nevertheless, the contract requires a physical settlement of the contracted positions. BR GAAP and IFRS Parent company and Consolidated R$ x USD Maturities Curve MTM Notional (R$) Average USD January 2013 502 537 30,653 February 2013 432 533 20,435 March 2013 348 592 40,870 April 2013 320 418 40,870 BR GAAP and IFRS Parent company and Consolidated R$ x EUR R$ x GBP MTM Notional (R$) Average EUR Curve MTM Notional (R$) Average GBP (2,518) 70,081 2.6079 (2,068) (2,166) 21,470 2.9909 (2,237) 68,733 2.6306 (1,522) (1,608) 21,470 3.0911 (1,279) 75,471 2.6833 (1,193) (1,270) 23,452 3.1724 (895) 53,908 2.6967 (245) (342) 19,819 3.3111 (918) 45,822 2.7017 (259) (367) 18,167 3.3165 (1,549) 49,865 2.6851 (247) (323) 16,516 3.3334 (1,239) 48,518 2.7132 (198) (298) 15,855 3.3504 (382) 29,649 2.7655 (31) (76) 9,909 3.4061 (368) 29,649 2.7796 (33) (59) 9,909 3.4281 (380) 29,649 2.7931 (70) (93) 9,909 3.4331 497 29,649 2.8932 210 177 9,909 3.5438 4.4.4. Exports pre-payments - PPEs As authorized by CVM Deliberation No. 604/09, the Company utilizes the exchange rates variation of export pre-payments contracts (“PPEs”) as a hedge instrument in order to mitigate the risk of the variation of exchange rate resulting from the highly probable future sales in foreign currency. In order to test the effectiveness of this hedge category, the Company established a comparison between the exchange rate variation arising from the PPE agreement (variation of the fair value of the hedging instrument) and the variation of the fair value of highly probable future export revenues (Spot-to-Spot rate method). The position of the PPEs designated as hedge accounting is set forth below: BR GAAP and IFRS Parent company and Consolidated Fiscal year Hedge Subject to Notional ended instrument hedge Type of risk hedged Maturity (US$) MTM 12.31.12 PPE Foreign Market Sales US$ (E.R.) From 10.2013 to 02.2019 399,206 815,778 12.31.11 PPE Foreign Market Sales US$ (E.R.) From 01.2012 to 02.2019 645,190 1,210,248 The unrealized gains and losses from PPEs designated as hedge accounting, recorded in the shareholders’ equity is represented by a loss of R$66,527 (R$30,507 as of December 31, 2011), net of income tax of R$ 34,271 (R$15,716 as of December 31, 2011). 4.4.5. Senior Unsecured Notes – Bonds According to CVM Deliberation No. 604/09, the Company designated on June 30, 2012, part of the transaction hired as Senior Unsecured Notes (Bond BRF2022), as hedge accounting. In order to test the effectiveness of this hedge category, the Company established, a comparison between the exchange rate variation arising from contract of issuing bonds (variation of the fair value of the hedging instrument) and the variation of the fair value of highly probable future export revenues (Spot-to-Spot rate method). The position of the bonds designated as hedge accounting is set forth below: BR GAAP and IFRS Parent company and Consolidated Subject to Notional Hedge Instrument hedge Type of risk hedged Maturity (US$) MTM BRFSBZ 2022 Foreign Market Sales US$ (E.R.) 06.2022 150,000 306,525 The unrealized gains and losses from bonds designated as hedge accounting, recorded in the shareholders’ equity is represented by a loss of R$2,198, net of income tax of R$1,132. 4.5. Gains and losses of derivative financial instruments designated as hedge accounting The gains and losses from derivative financial instruments designated for intended for protection, while unrealized were recognized in the shareholders’ equity and as financial income or expense, respectively, are set forth below: BR GAAP Parent company Shareholders’ equity Statement of income Derivatives for intended for protection Foreign exchange risks (101,129) (2,634) Interest rate risk (46,050) (7,065) (147,179) (9,699) Non derivatives for intended for protection Foreign exchange risks (46,223) - - (46,223) - - Derivatives for intended for financial results Interest rate risk - - - (356) Foreign exchange risks - - (48,094) Market risk of live cattle - - 61 381 - - (48,069) (193,402) (57,768) BR GAAP and IFRS Consolidated Shareholders’ equity Statement of income Derivatives for intended for protection Foreign exchange risks (101,129) (2,634) Interest rate risk (85,698) (10,172) (186,827) (12,806) Non derivatives for intended for protection Foreign exchange risks (46,223) - - (46,223) - - Derivatives for intended for financial results Interest rate risk - - - (356) Foreign exchange risks - - (47,626) Market risk of live cattle - - 61 381 - - (47,601) (233,050) (60,407) The gains and losses from derivative financial instruments intended for protection designated as hedge accounting, recorded in the shareholders’ equity, are represented by a loss of R$55,579 in the parent company and R$107,167 in the consolidated (R$97,138 in the parent company and R$136,786 in the consolidated as of December 31, 2011), net of income tax of R$ 28,632 (R$50,041 as of December 31, 2011). 4.5.1. Breakdown by category of the balances of financial instruments – except derivatives BR GAAP Parent company Loans and Available for Trading Held to Financial receivables sale securities maturity liabilities Total Assets Amortized cost Marketable securities - Trade accounts receivable - Credit notes - Lease receivable - Other receivables - TCD - Fair value Marketable securities - - - Restricted cash - Liabilities Amortized cost Trade accounts payable - Loans and financing Local currency - Foreign currency - BR GAAP Parent company Loans and receivables Available for sale Trading securities Financial liabilities Total Assets Amortized cost Trade accounts receivable 1,429,793 - - - 1,429,793 Credit notes 100,783 - - - 100,783 Fair value Marketable securities - 1,685 761,850 - 763,535 Liabilities Amortized cost Trade accounts payable - - - (1,270,696) (1,270,696) Loans and financing Local currency - - - (1,774,291) (1,774,291) Foreign currency - - - (1,268,830) (1,268,830) 1,530,576 1,685 761,850 (4,313,817) (2,019,706) BR GAAP and IFRS Consolidated Loans and receivables Available for sale Trading securities Held to maturity Financial liabilities Total Assets Amortized cost Marketable securities - Trade accounts receivable - Credit notes - Lease receivable - Other receivables - TCD - Fair value Marketable securities - - - Restricted cash - Liabilities Amortized cost Trade accounts payable - Loans and financing Local currency - Foreign currency - BR GAAP and IFRS Consolidated Loans and receivables Available for sale Trading securities Held to maturity Financial liabilities Total Assets Amortized cost Marketable securities - - - 166,784 - 166,784 Trade accounts receivable 3,210,232 - 3,210,232 Credit notes 204,257 - 204,257 Fair value Marketable securities - 235,150 1,054,105 - - 1,289,255 Restricted cash - - - 70,020 - 70,020 Liabilities Amortized cost Trade accounts payable - (2,681,343) (2,681,343) Loans and financing Local currency - (3,329,706) (3,329,706) Foreign currency - (4,723,824) (4,723,824) 3,414,489 235,150 1,054,105 236,804 (10,734,873) (5,794,325) 4.6. Determination of the fair value of financial instruments The Company discloses its financial assets and liabilities at fair value, based on the appropriatte accounting pronouncements, which refers to concepts of valuation and practices, and requires certain disclosures on the fair value. Particularly related to the disclosure, the Company applies the hierarchy requirements set out in CVM Deliberation No. 604/09, which involves the following aspects: • The fair value is the price that an asset could be exchanged, a liability settled, between knowledgeable willing parties in a transaction without favoritism; and • Hierarchy on 3 levels for measurement of the fair value, according to observable inputs for the valuation of an asset or liability on the date of its measurement. The valuation established on 3 levels of hierarchy for measurement of the fair value is based on observable and non-observable inputs. Observable inputs reflect market data obtained from independent sources, while non-observable inputs reflect the Company’s market assumptions. These two types of inputs create the hierarchy of fair value set forth below: • Level 1 - Prices quoted for identical instruments in active markets; • Level 2 - Prices quoted in active markets for similar instruments, prices quoted for identical or similar instruments in non-active markets and evaluation models for which inputs are observable; and • Level 3 - Instruments whose significant inputs are non- observable. Management concluded that balances of cash and cash equivalents, trade accounts receivable and trade accounts payable are close to their fair value recognition due to the short-term cycle of these operations. The book value of financing and loans in the financial statements is close to the fair value due to the major portion of the total gross debt bears interest based on the variation of TJLP, LIBOR and CDI, except the capital markets transactions (Bond). On December 31, 2012, the fair value adjustment for Bond (“BRFSBZ”) is represented by a positive impacto f R$521,092, which R$80,463 is attributable to Sadia Bonds (“BRFSBZ6”), R$295,030 is attributable to BFF Notes (“BRFSBZ7”) and R$145,599 is attributable to BRF Notes (“BRFSBZ5”), this impact was measured only for disclosure purposes not being recorded in the financial statements of the Company. 4.6.1. Comparison between book value and fair value of financial instruments The comparison between book value and fair value of financial instruments is set forth below: BR GAAP Parent company Book value Fair value Book value Fair value Cash and cash equivalents 68,755 68,755 Restricted cash Held to maturity - - Marketable securities Available for sale 1,685 1,685 Trading securities 761,850 761,850 Held to maturity - - Trade accounts receivable, net 1,429,793 1,429,793 Notes receivable 100,783 100,783 Lease receivable - - Other receivables - TCD - - Loans and financing (3,043,121) (3,043,121) Bonds BRF - - Trade accounts payable (1,270,696) (1,270,696) Other financial assets 22,944 22,944 Other financial liabilities (227,891) (227,891) (2,155,898) (2,155,898) BR GAAP and IFRS Consolidated Book value Fair value Book value Fair value Cash and cash equivalents 1,366,843 1,366,843 Restricted cash Held to maturity 70,020 70,020 Marketable securities Available for sale 235,150 235,150 Trading securities 1,054,105 1,054,105 Held to maturity 166,784 166,784 Trade accounts receivable, net 3,210,232 3,210,232 Notes receivable 204,257 204,257 Lease receivable - - Other receivables - TCD - - Loans and financing (6,149,842) (6,149,842) Bonds BRF - - Bonds BFF (1,431,514) (1,580,992) Bonds Sadia (472,174) (509,399) Trade accounts payable (2,681,343) (2,681,343) Other financial assets 23,459 23,459 Other financial liabilities (270,693) (270,693) (4,674,716) (4,861,419) 4.6.2. Fair value valuation hierarchy The table below depicts the overall classification of financial assets and liabilities according to the valuation hierarchy. BR GAAP Parent company Level 1 Level 2 Level 3 Total Assets Financial assets Available for sale Shares - - Held for trading Bank deposit certificates - - Financial treasury bills - - Other financial assets Derivatives designed as hedge - - Derivatives not designated as hedge - - - Liabilities Financial liabilities Other financial liabilities Derivatives designed as hedge - - Derivatives not designated as hedge - BR GAAP Parent company Level 1 Level 2 Level 3 Total Assets Financial assets Available for sale Shares 1,685 - - 1,685 Held for trading Bank deposit certificates - 465,804 - 465,804 Financial treasury bills 296,046 - - 296,046 Other financial assets Derivatives designed as hedge - 22,360 - 22,360 Derivatives not designated as hedge - 584 - 584 297,731 488,748 - 786,479 Liabilities Financial liabilities Other financial liabilities Derivatives designed as hedge - (179,238) - (179,238) Derivatives not designated as hedge - (48,653) - (48,653) - (227,891) - (227,891) BR GAAP and IFRS Consolidated Level 1 Level 2 Level 3 Total Assets Financial assets Available for sale Credit linked notes - - Brazilian foreign debt securities - - Exclusive investment funds - - Shares - - Held for trading Bank deposit certificates - - Financial treasury bills - - Other financial assets Derivatives designated as hedge - - Derivatives not designated as hedge - - - Liabilities Financial liabilities Other financial liabilities Derivatives designated as hedge - - Derivatives not designated as hedge - BR GAAP and IFRS Consolidated Level 1 Level 2 Level 3 Total Assets Financial assets Available for sale Credit linked notes 146,954 - - 146,954 Brazilian foreign debt securities 86,511 - - 86,511 Shares 1,685 - - 1,685 Held for trading Bank deposit certificates - 698,968 - 698,968 Financial treasury bills 355,137 - - 355,137 Other financial assets Derivatives designated as hedge - 22,360 - 22,360 Derivatives not designated as hedge - 1,099 - 1,099 590,287 722,427 - 1,312,714 Liabilities Financial liabilities Other financial liabilities Derivatives designated as hedge - (221,993) - (221,993) Derivatives not designated as hedge - (48,700) - (48,700) - (270,693) - (270,693) Presented below is the description of the valuation methodologies used by the Company for financial instruments measured at fair value: • The investments in financial assets in the categories of Brazilianforeign debt securities, National Treasury Certificates (“CTN”), Financial Treasury Notes (“LFT”), financial investment funds and shares are classified at Level 1 of the fair value hierarchy, as the market prices are available in an active market; • The investments in financial assets in the categories of Bank Deposit Certificates (“CDB”) and the repurchase agreements backed by debentures are classified at Level 2, since the determination of fair value is based on the price quotation of similar financial instruments in non-active markets; and • The derivatives are valued through existing pricing models widely accepted by financial market and described in appendix III of the Risk Policy. Readily observable market inputs are used, Book value Cash flow contracted Non derivatives financial liabilities Loans and financing 5,173,913 5,702,421 Bonds BRF 1,531,036 2,388,023 Trade accounts payable 3,135,464 3,135,464 Capital lease 124,228 138,945 Operational lease - 364,573 Derivatives financial liabilities Designated as hedge accounting Interest rate and exchange rate derivatives 125,851 44,048 Currency derivatives (NDF) 66,226 56,350 Not designated as hedge accounting Currency derivatives (Future) 782 782 Interest rate and exchange rate derivatives 5,609 (2,228) Commodities derivatives 56 56 Book value Cash flow contracted Non derivatives financial liabilities Loans and financing 5,910,905 6,487,890 Bonds BRF 1,531,036 2,388,023 Bonds BFF 1,561,993 2,365,988 Bonds Sadia 514,387 668,928 Trade accounts payable 3,381,246 3,381,246 Capital lease 124,228 138,945 Operational lease - 364,573 Derivatives financial liabilities Designated as hedge accounting Interest rate and exchange rate derivatives 180,747 110,143 Currency derivatives (NDF) 66,226 56,350 Not designated as hedge accounting Currency derivatives (Future) 782 782 Interest rate and exchange rate derivatives 5,609 (2,228) Commodities derivatives 56 56 such as interest rate forecasts, volatility factors and foreign currency rates. These instruments are classified at Level 2 of the valuation hierarchy, including interest rates swap and foreign currency derivatives. 4.7. Credit management The Company is potentially subject to the credit risk related to trade accounts receivable, financial investments and derivative contracts. The Company limits its risk associated with these financial instruments, allocating them to financial institutions selected by the criteria of rating and percentage of maximum concentration by counterparties. The credit risk concentration of trade accounts receivable is minimized due to the diversification of the customer portfolio and concession of credit to customers with good financial and operational conditions. The Company does not normally require collateral for credit sales, yet it has a contracted credit insurance policy for specific markets. On December 31, 2012, the Company had financial investments over R$10.000 at the following financial institutions: Banco Bradesco, Banco do Brasil, Banco do Nordeste, Banco Votorantim, Banco Itaú, Banco Safra, Banco Santander, Caixa Econômica Federal, Citibank, Credit Suisse, Deutsche Bank, Erste Bank, HSBC and JP Morgan. The Company also held derivative contracts with the following financial institutions: ABN, Banco Bradesco, Banco BTG Pactual, Banco do Brasil, Banco Itaú, Banco Safra, Banco Santander, Banco Votorantim, Barclays, Citibank, Credit Suisse, Deutsche Bank, HSBC, ING Bank, JP Morgan, Merrill Lynch, Rabobank and Standard Bank. 4.8. Liquidity risk management Liquidity risk management aims to reduce the impacts caused by events which may a ect the Company’s cash flow performance. The Company has identified market risk factors which are associated to future cash flow that may jeopardize its liquidity and calculates the Cash Flow at Risk (“CFaR”) on a twelve-month basis aiming to verify potential cash flow forecast deviations. The Company determined that the minimum value of its cash availability should consider mainly the average monthly revenue and EBITDA for the last twelve-month period. Derivatives transactions may demand payments of periodicb adjustments. Currently, the Company holds only BM&F operations with daily adjustments. In order to control the adjustments, the Company utilizes Value at Risk methodology (“VaR”), which statistically measures potential maximum adjustments to be paid in a 1 to 21-day interval. The allocation of financial investments among counterparts is conservative and seek the liquidity and profitability of these assets avoiding concentration. The Company maintains its leverage levels in a manner to not jeopardize the ability to honor commitments and obligations. As a guideline, the majority of the debt should be in long term. On December 31, 2012, the long term debt portion accounted for 59% of the total outstanding debt with an average term greater than 3.5 years. The table below summarizes the commitments and contractual obligations that may impact the Company’s liquidity as of December 31, 2012: BR GAAP Parent company After 5 years 2,287,502 1,047,268 668,039 464,817 362,376 872,419 90,042 90,042 90,042 90,042 90,042 1,937,813 3,135,464 - 79,841 31,612 9,429 7,659 10,404 - 84,785 71,153 48,118 34,946 30,964 94,607 (26,301) 36,519 10,235 10,292 10,480 2,823 56,350 - 782 - (1,693) (749) 214 - - - 56 BR GAAP and IFRS Consolidated After 5 years 2,580,808 1,172,268 815,636 470,897 368,390 1,079,891 90,042 90,042 90,042 90,042 90,042 1,937,813 111,115 111,115 111,115 111,115 111,115 1,810,413 35,123 35,123 35,123 35,123 528,436 - 3,381,246 - 79,841 31,612 9,429 7,659 10,404 - 84,785 71,153 48,118 34,946 30,964 94,607 (15,003) 47,792 20,969 20,710 20,957 14,718 56,350 - 782 - (1,693) (749) 214 - - - 56 - 4.9. Commodity price risk management In the regular course of its operations, the Company purchases commodities, mainly corn, soymeal and live hog, which are some of the individual components of production cost. Corn and soymeal prices are subject to volatility resulting from weather conditions, crop yield, transportation and storage costs, government’s agricultural policy, foreign exchange rates and the prices of these commodities on the international market, among others factors. The prices of hog acquired from third parties are subject to market conditions and are influenced by internal availability and levels of demand in the international market, and other aspects. The Risk Policy establishes limits for hedging the corn and soymeal purchase flow, aiming to reduce the impact resulting from a price increase of these raw materials, and may utilize derivative instruments or inventory management for this purpose. Currently, the Management of inventory levels is used as a hedging instrument. During the 2012 fiscal year, the Company utilized derivative instruments to mitigate the exposure to live cattle price variation. The derivative instruments are entered into to protect the following transactions: On December 31, 2012, the Company held a short position in the BM&F of 636 future contracts (150 contracts as of December 31, 2011) with maturity dates between January and October 2013. In the counter market, the Company has not held any contracts with maturity dates in 2013. Additionally, through the utilization of options, the Company held a short position of 450 allotments (600 allotments as of December 31, 2011). 4.10. Table of sensitivity analysis The Company has financing and loans and receivables denominated in foreign currency and in order to mitigate the risks resulting from exchange rate exposure it contracts and derivative financial instruments. The Company understands that the current interest rate fluctuations do not significantly affect its financial results since it opted to change to fixed rate a considerable part of its floating interest rates debts by using derivative transactions (interest rates swaps). The Company designates such derivatives as hedge accounting and, therefore, the effectiveness is monitored through prospective and retrospective tests. In the table depicted below, five scenarios are considered for the next twelve-month period, considering the variations of the quotations of the parity between the Brazilian Reais and U.S. Dollar, Brazilian Reais and Euro and Brazilian Reais and Pounds Sterling, whereas the most likely scenario is that one adopted by the Company. The total of export sales analyzed corresponds to the total of derivative financial instruments increased by the amortization flow of PPEs designated as hedge accounting. (i) forward purchase of cattle; (ii) contracting of own cattle confinement; (iii) contracting of cattle confinement with partnership; and (iv) spot purchase of cattle aiming to guarantee the off-season scale of slaughtering. The contracts are recorded at their fair value through the statement of income, regardless of the contract expiration date. Parity - Brazilian Reais x U.S. Dollar Transaction/Instrument Risk Scenario I Scenario II Scenario III Scenario IV Scenario V (10% (25% (25% (50% (probable) appreciation) appreciation) devaluation) devaluation) NDF and Fixed exchange rate (hedge accounting) Devaluation of R$ 23,122 242,186 570,780 (524,536) (1,072,194) Pre payment export Devaluation of R$ (100,797) (19,219) 103,148 (304,742) (508,686) Bonds Devaluation of R$ (3,330) 27,323 73,301 (79,961) (156,593) Swaps Devaluation of R$ (4,440) 36,430 97,735 (106,615) (208,790) Exports Appreciation of R$ (1,495) (240,831) (599,835) 596,845 1,195,185 Net of tax effect Statement of income Shareholders' equity Parity - Brazilian Reais x Euro Transaction/Instrument Risk Scenario I Scenario II Scenario III Scenario IV Scenario V (10% (25% (25% (50% (probable) appreciation) appreciation) devaluation) devaluation) NDF (hedge accounting) Devaluation of R$ 946 54,045 133,694 (131,802) (264,551) Exports Appreciation of R$ (946) (54,045) (133,694) 131,802 264,551 Net of tax effect - Statement of income - Shareholders' equity - Parity - Brazilian Reais x Pound Sterling Transaction/Instrument Risk Scenario I Scenario II Scenario III Scenario IV Scenario V (10% (25% (25% (50% (probable) appreciation) appreciation) devaluation) devaluation) NDF (hedge accounting) Devaluation of R$ (2,039) 15,600 42,057 (46,135) (90,232) Exports Appreciation of R$ 2,039 (15,600) (42,057) 46,135 90,232 Net of taxe effect - Statement of income - Shareholders' equity - 5. SEGMENT INFORMATION BR GAAP and IFRS Consolidated The operating segments are reported consistently with the management reports provided to Board and Directors for assessment the performance of each segment and allocating resources. The segment information is prepared considering 4 reportable segments, as follows: domestic market, foreign market, dairy products and food service. The reportable segments identified primarily observe division by sales channel. (i) Domestic market: cincludes the Company´s sales for inside the Brazilian territory, except those relating to products in the dairy and the food service channel. (ii) Foreign market: cincludes the Company´s sales for exports and those generated outside the national territory, except those relating to products in the dairy and the food service channel. (iii) Dairy products: includes the Company´s sales of milk and dairy products produced in the domestic and foreign market. (iv) Food service: includes the Company’s sales of all products in its portfolio, except in the category of dairy products, generated in the domestic and foreign market to the customers for food service category that includes: bars, restaurants, industrial kitchens, among others. Hence, these segments are subdivided according to the nature of the products whose characteristics are described below: (i) Poultry: involves the production and trade of whole poultry and cuts in natura. (ii) Pork and beef cuts: involves the production and trade of cuts in natura. (iii) Processed: involves the production and trade of processed foods, frozen and processed derivatives of poultry, pork and beef. (iv) Others processed: involves the production and trade of processed foods like margarine and vegetable products and soybean-based. (v) Milk: involves the production and trade of pasteurized and UHT (“Ultra-high temperature”) milk. (vi) Dairy products and other beverages: involves the production and trade of foods milk derivatives, including flavored milk, yogurts, cheeses and desserts. This category also includes beverages from fruit and soybean-based. (vii) Others: involves the production and trade of animal feed, soy meal and refined soy flour. The net sales for each one of the reportable operating segments are presented below: Net sales Domestic market: Poultry 1,112,291 Pork and Beef 774,476 Processed products 7,144,983 Other processed 2,043,030 Other 555,215 11,629,995 Foreign market: Poultry 6,571,946 Pork and Beef 1,554,086 Processed products 1,750,059 Other processed 175,160 Other 41,859 10,093,110 Dairy products: Milk 1,720,470 Dairy products and others beverages 818,328 2,538,798 Food service: Poultry 301,272 Pork and Beef 166,673 Processed products 884,639 Other processed 91,751 1,444,335 25,706,238 The operating results for each one of the reportable operating segments are presented below: BR GAAP and IFRS Consolidated Operating income: Domestic market 1,249,386 Foreign market 558,783 Dairy products (24,711) Food service 217,671 2,001,129 No customer was individually responsible for more than 5% of the total revenue earned in the twelve month period ended December 31, 2012. Net revenues from exports were originated in the segments of the foreign market, dairy products and food service, as set for below: BR GAAP and IFRS Consolidated Export net revenues per market: Foreign market 10,093,110 Dairy products 5,351 Food service 188,419 10,286,880 Export net revenue by region is presented below: BR GAAP and IFRS The goodwill originated from the expectation of future profitability, as well as the intangible assets with indefinite useful life (trademarks), were allocated to the reportable operating segments, taking into account the nature of the products manufactured in each segment (cash-generating unit). The allocation of intangible assets is presented below: Consolidated Export net revenues per region: Europe 1,882,425 Far East 2,301,806 Middle East 3,087,331 Eurasia (including Russia) 763,294 America / Africa / Other 2,252,024 10,286,880 BR GAP and IFRS Consolidated Goodwill Trademarks Total Domestic market 1,153,790 1,065,478 2,219,268 Foreign market 1,074,384 190,522 1,264,906 Dairy products 664,102 664,102 Food service 81,539 81,539 2,973,815 1,256,000 4,229,815 (1) Write-off of goodwill and trademarks due to the execution of TCD (note 12) (2) During the year ended December 31, 2012, there was an increase in the goodwill allocated from Heloisa in the amount of R$7,296, due to an adjustment in the open balance from acquired company The Company performed the impairment test of the assets allocated to the reportable segments as depicted in the table above using the model of discounted cash flow. The results and assumptions are presented in note 18. Information referring to the total assets by reportable segments is not being presented, as it is not comprised in the set of information made available to the Company’s Management, which make investment decisions on a consolidated basis. 6. BUSINESS COMBINATION AND OTHER ACQUISITIONS 6.1. Business combination – QUICKFOOD As described in note 1.2, in order to comply the requirements of TCD, the Company acquired the equity interest held by Marfrig of the capital of Quickfood. In the Extraordinary General Shareholder´s Meeting occurred on May 23, 2012, the Company’s shareholders ratified the approval of the acquisition, through assets exchange, of the entire equity interest held by the Company in Athena by the interest held either directly or indirectly by Marfrig, equivalent to 90.05% of the capital of Quickfood, according to the terms and conditions established in the Asset Exchange and Other Agreements, signed on March 20, 2012 with the effective conclusion on June 11, 2012. Quickfood is a public company located in Buenos Aires, Argentina.
